Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 1 of 51




                   Exhibit 12
                                                                       Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 2 of 51                 EXHIBIT A




                                                                                                                                               1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                              NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                              DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                           LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                          Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.             Last Name   Suffix    File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
  1     Zulema                          Abad                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
  2     Melody              S.          Abbott                          09/01/17    09/01/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
  3     Shareefa                        Abdul-Ali                       07/21/17    07/21/14   11/27/16     04/22/20          178        $     2,359.82    $              2,374.00   $                4,733.81   $              26.36   $                4,707.45   $      1,569.15   $          -     $         778.49   $     3,138.30   $      3,138.30
  4     Noriza                          Abdul-Besasir                   10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
  5     Naimah              H.          Abdullah                        07/21/17    07/21/14   07/21/14     06/29/19          258        $     3,420.41    $              3,440.96   $                6,861.37   $              38.21   $                6,823.16   $      2,274.39   $          -     $       1,128.37   $     4,548.77   $      4,548.77
  6     Hannah                          Abimbola                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
  7     Olayemi                         Abiodun                         06/14/17    06/14/14   06/14/14     10/20/18          228        $     3,022.69    $              3,040.85   $                6,063.53   $              33.76   $                6,029.77   $      2,009.92   $          -     $         997.16   $     4,019.85   $      4,019.85
  8     Latoya              R.          Abney                           06/14/17    06/14/14   06/14/14     07/15/17          162        $     2,147.70    $              2,160.60   $                4,308.30   $              23.99   $                4,284.31   $      1,428.10   $          -     $         708.51   $     2,856.21   $      2,856.21
  9     Patrick                         Abraham                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 10     Varghese                        Abraham                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 11     Lorissa                         Abreu                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 12     Eric                            Acevedo                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 13     Robert                          Acevedo                         06/14/17    06/14/14   06/14/14     05/26/18          207        $     2,744.28    $              2,760.77   $                5,505.05   $              30.65   $                5,474.40   $      1,824.80   $          -     $         905.32   $     3,649.60   $      3,649.60
 14     Cynthia                         Acevedo-Nieves                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 15     Queen               J.          Achakpo                         06/29/17    06/29/14   06/29/14     01/13/18          185        $     2,452.62    $              2,467.36   $                4,919.97   $              27.40   $                4,892.58   $      1,630.86   $          -     $         809.10   $     3,261.72   $      3,261.72
 16     Bismark                         Acheampong                      06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 17     Latisha             N           Ack                             10/11/18    10/11/15   10/11/15     06/08/19          191        $     2,532.16    $              2,547.38   $                5,079.54   $              28.28   $                5,051.25   $      1,683.75   $          -     $         835.34   $     3,367.50   $      3,367.50
 18     Tyesha                          Ackerman                        06/14/17    06/14/14   03/06/16     11/10/18          140        $     1,856.03    $              1,867.19   $                3,723.22   $              20.73   $                3,702.49   $      1,234.16   $          -     $         612.29   $     2,468.33   $      2,468.33
 19     Maribel                         Acosta                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 20     Mariela                         Acosta                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 21     Maximino                        Acosta                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 22     Dishon                          Adams                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 23     Earnestine                      Adams                           06/14/17    06/14/14   06/14/14     08/31/19          273        $     3,619.27    $              3,641.02   $                7,260.28   $              40.43   $                7,219.86   $      2,406.62   $          -     $       1,193.97   $     4,813.24   $      4,813.24
 24     Ella                            Adams                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 25     Joe                 H.          Adams                           10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 26     Karen               N.          Adams                           08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 27     Tosher              J.          Adams                           08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 28     Dawn                            Addison                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 29     Julie               P.          Adger                           08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 30     Julia                           Adorno                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 31     Silvia              T.          Adrian                          09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 32     Kwabena                         Afrani                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 33     Wanda                           Agee                            06/14/17    06/14/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
 34     Luisa               M.          Agosto                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 35     Ruth                            Ahamad                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 36     Shawn                           Aiken                           09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 37     Marianita                       Ailes                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              5,581.14   $                9,637.90   $              45.31   $                9,592.59   $      3,197.53   $     1,000.00   $       1,338.30   $     5,395.06   $      6,395.06
 38     Marie                           Ajax                            06/14/17    06/14/14   06/14/14     11/23/19          285        $     3,778.36    $              3,801.06   $                7,579.42   $              42.20   $                7,537.21   $      2,512.40   $          -     $       1,246.45   $     5,024.81   $      5,024.81
 39     Uzma                            Akhtar                          07/21/17    07/21/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 40     Zenob               A.          Alade                           07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
 41     Paulina                         Alban                           06/14/17    06/14/14   07/03/16     09/29/18          117        $     1,551.11    $              1,560.44   $                3,111.55   $              17.33   $                3,094.22   $      1,031.41   $          -     $         511.70   $     2,062.82   $      2,062.82
 42     Marly                           Albert                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 43     Sandra                          Albert                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 44     Monique                         Albright                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 45     Priscilla                       Albright                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 46     Mitzy                           Alcantara                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 47     Myrlande                        Alcina                          10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 48     Freddy                          Aleman                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 49     Daneille            J.          Alexander                       08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 50     Gloria              S.          Alexander                       07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 51     Tiara               M.          Alexander                       07/21/17    07/21/14   06/28/15     09/30/17          118        $     1,564.37    $              1,573.77   $                3,138.14   $              17.47   $                3,120.67   $      1,040.22   $          -     $         516.07   $     2,080.45   $      2,080.45
 52     Yolette                         Alexandre                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 53     Charmaine                       Alexis                          09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
 54     Maria                           Alfano                          06/14/17    06/14/14   06/14/14     02/03/18          191        $     2,532.16    $              2,547.38   $                5,079.54   $              28.28   $                5,051.25   $      1,683.75   $          -     $         835.34   $     3,367.50   $      3,367.50
 55     Isabel                          Alicea                          08/10/17    08/10/14   08/10/14     06/16/18          201        $     2,664.74    $              2,680.75   $                5,345.48   $              29.77   $                5,315.72   $      1,771.91   $          -     $         879.08   $     3,543.81   $      3,543.81
 56     Alisa                           Allen                           12/15/17    12/15/14   03/22/15     06/22/19          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -     $         970.92   $     3,914.06   $      3,914.06
 57     Antoinette                      Allen                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 58     Bianca              T.          Allen                           10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 59     Cherrone                        Allen                           08/07/17    08/07/14   08/07/14     11/16/19          276        $     3,659.04    $              3,681.03   $                7,340.07   $              40.87   $                7,299.20   $      2,433.07   $          -     $       1,207.09   $     4,866.13   $      4,866.13
 60     Cheryl                          Allen                           06/14/17    06/14/14   06/14/14     07/08/17          161        $     2,134.44    $              2,147.27   $                4,281.71   $              23.84   $                4,257.86   $      1,419.29   $          -     $         704.14   $     2,838.58   $      2,838.58
 61     Elizabeth                       Allen                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 62     Kyasia                          Allen                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 63     Towana                          Allen                           09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 64     Shirley             A.          Alleyne                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              5,514.45   $                9,504.93   $              44.57   $                9,460.35   $      3,153.45   $     1,000.00   $       1,316.43   $     5,306.90   $      6,306.90
 65     Chelese             L.          Allgood                         10/11/18    10/11/15   04/15/19     04/22/20           54        $       715.90    $                720.20   $                1,436.10   $               8.00   $                1,428.10   $        476.03   $          -     $         236.17   $       952.07   $        952.07
 66     Yolanda                         Allicott                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 67     Deyanira                        Almanzar                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 68     Christopher                     Almeida                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 69     Reina                           Almodovar                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 70     Ramon                           Almonte                         06/14/17    06/14/14   06/14/14     06/13/15           53        $       702.64    $                706.86   $                1,409.51   $               7.85   $                1,401.66   $        467.22   $          -     $         231.80   $       934.44   $        934.44
 71     Nicole              L.          Alo                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 72     Marcia              T.          Alonzo                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 73     Charisse            R.          Alston                          09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 74     Shawnta             M.          Alston                          07/21/17    07/21/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 75     Woneeda             A.          Alston                          09/28/17    09/28/14   03/05/17     02/22/20          155        $     2,054.90    $              2,067.24   $                4,122.14   $              22.95   $                4,099.19   $      1,366.40   $          -     $         677.89   $     2,732.79   $      2,732.79
 76     Maryalice                       Alston-Harris                   06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 77     Erica                           Alvarado                        06/14/17    06/14/14   06/14/14     11/25/17          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
 78     Melinda                         Alvarado                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06




                                                                                                                                                           1 of 50
                                                                       Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 3 of 51                 EXHIBIT A




                                                                                                                                               1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                              NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                              DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                           LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                          Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.             Last Name   Suffix    File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
  79    Rachel                          Alvaranga                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  80    Dario                           Alvarez                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  81    Eleanor                         Alvarez                         09/28/17    09/28/14   09/28/14     01/13/18          172        $     2,280.27    $              2,293.97   $                4,574.24   $              25.47   $                4,548.77   $      1,516.26   $          -   $         752.24   $     3,032.52   $      3,032.52
  82    Shawndia                        Alvarez                         06/14/17    06/14/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
  83    Michele             R.          Ambris-Jack                     10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
  84    Bibi                H.          Ameerally                       10/11/18    10/11/15   10/11/15     05/11/19          187        $     2,479.13    $              2,494.03   $                4,973.16   $              27.69   $                4,945.47   $      1,648.49   $          -   $         817.85   $     3,296.98   $      3,296.98
  85    Andrey                          Amelin                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  86    Belinda             A.          Anderson                        10/10/17    10/10/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
  87    Dennis                          Anderson                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  88    Gena                            Anderson                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  89    Irene               C.          Anderson                        01/08/18    01/08/15   01/08/15     07/04/15           26        $       344.69    $                346.76   $                  691.46   $               3.85   $                  687.61   $        229.20   $          -   $         113.71   $       458.40   $        458.40
  90    Paulette                        Anderson                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  91    Thomas              R.          Anderson                        07/21/17    07/21/14   07/21/14     01/05/19          233        $     3,088.97    $              3,107.53   $                6,196.51   $              34.50   $                6,162.00   $      2,054.00   $          -   $       1,019.03   $     4,108.00   $      4,108.00
  92    Shalonn             M.          Anderson-Robinson               09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
  93    Pascal                          Andre                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  94    Rivera              A.          Andre                           09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -   $       1,277.07   $     5,148.22   $      5,148.22
  95    Andrea                          Andrews (Sims)                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  96    Kalista                         Andrews                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  97    Roberta                         Andrews                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
  98    Sheila                          Andrews                         06/14/17    06/14/14   06/14/14     05/11/19          257        $     3,407.15    $              3,427.62   $                6,834.77   $              38.06   $                6,796.71   $      2,265.57   $          -   $       1,123.99   $     4,531.14   $      4,531.14
  99    Shemila             L.          Andrews                         10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 100    Carmen                          Andujar                         06/14/17    06/14/14   06/14/14     06/01/19          260        $     3,446.92    $              3,467.63   $                6,914.56   $              38.50   $                6,876.05   $      2,292.02   $          -   $       1,137.11   $     4,584.04   $      4,584.04
 101    Racquel             N.          Annasinglt-Castro               08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
 102    Germain                         Anthony                         07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
 103    Elizabeth                       Aponte                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 104    Rosa                            Aponte (Ocasio)                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 105    Carla                           Arcabascio                      06/14/17    06/14/14   10/19/14     03/03/18          176        $     2,333.30    $              2,347.32   $                4,680.62   $              26.06   $                4,654.56   $      1,551.52   $          -   $         769.74   $     3,103.04   $      3,103.04
 106    Keisha              G.          Archer                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 107    Shawneequa          L.          Archer                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 108    Susan                           Arias                           06/14/17    06/14/14   03/06/16     01/06/18           96        $     1,272.71    $              1,280.36   $                2,553.07   $              14.22   $                2,538.85   $        846.28   $          -   $         419.86   $     1,692.57   $      1,692.57
 109    William                         Arizmendi, Jr.                  10/11/18    10/11/15   10/11/15     11/13/19          214        $     2,837.08    $              2,854.13   $                5,691.21   $              31.69   $                5,659.52   $      1,886.51   $          -   $         935.93   $     3,773.01   $      3,773.01
 110    Casandra                        Armstrong                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 111    Krystal                         Armstrong                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 112    Quentin             E.          Armstrong                       10/04/17    10/04/14   06/25/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
 113    Zekima                          Armstrong                       06/14/17    06/14/14   06/14/14     10/27/18          229        $     3,035.94    $              3,054.19   $                6,090.13   $              33.91   $                6,056.22   $      2,018.74   $          -   $       1,001.54   $     4,037.48   $      4,037.48
 114    Ardette                         Arnold                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 115    Rodolfo             M.          Arriaza                         09/28/17    09/28/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
 116    Jaleesa                         Arrington                       06/14/17    06/14/14   10/19/14     10/05/19          259        $     3,433.66    $              3,454.30   $                6,887.96   $              38.35   $                6,849.61   $      2,283.20   $          -   $       1,132.74   $     4,566.40   $      4,566.40
 117    Ayana               P.          Arroyo                          06/14/17    06/14/14   06/14/14     01/23/16           85        $     1,126.88    $              1,133.65   $                2,260.53   $              12.59   $                2,247.94   $        749.31   $          -   $         371.75   $     1,498.63   $      1,498.63
 118    Daniel              W.          Arroyo                          07/31/17    07/31/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -   $       1,176.48   $     4,742.71   $      4,742.71
 119    Iliana                          Arroyo                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 120    Nestor                          Arzu                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 121    Latoya                          Ash                             06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 122    Visel                           Ash                             06/14/17    06/14/14   06/14/14     06/03/17          156        $     2,068.15    $              2,080.58   $                4,148.73   $              23.10   $                4,125.63   $      1,375.21   $          -   $         682.27   $     2,750.42   $      2,750.42
 123    Nachelle            C.          Ashby                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 124    Refined                         Ashe                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 125    Dewithe             M.          Ashley                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 126    Alana                           Ashton                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 127    Sheila                          Askew                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 128    Malika                          Assing                          06/14/17    06/14/14   11/01/15     04/13/19          180        $     2,386.33    $              2,400.67   $                4,787.00   $              26.66   $                4,760.34   $      1,586.78   $          -   $         787.23   $     3,173.56   $      3,173.56
 129    Christian                       Asturias                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 130    Komlan                          Atedzi                          09/28/17    09/28/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -   $       1,176.48   $     4,742.71   $      4,742.71
 131    Sylvia              L.          Atherley                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 132    Janelle             C.          Atherley-Newell                 09/28/17    09/28/14   09/28/14     11/04/17          162        $     2,147.70    $              2,160.60   $                4,308.30   $              23.99   $                4,284.31   $      1,428.10   $          -   $         708.51   $     2,856.21   $      2,856.21
 133    Shanice                         Atherley-Newell                 09/27/17    09/27/14   09/27/14     02/02/19          228        $     3,022.69    $              3,040.85   $                6,063.53   $              33.76   $                6,029.77   $      2,009.92   $          -   $         997.16   $     4,019.85   $      4,019.85
 134    Annie                           Atkins                          09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
 135    Karim                           Atkinson                        07/31/17    07/31/14   07/31/14     02/09/19          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -   $       1,036.52   $     4,178.52   $      4,178.52
 136    Nicole              Ahovise     Atwell                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 137    Theresa                         Auffredou                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 138    Michael                         Augustus                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 139    Kimberly                        Austin                          09/01/17    09/01/14   09/01/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -   $       1,290.19   $     5,201.12   $      5,201.12
 140    Latoya                          Austin                          09/29/17    09/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
 141    Laurie                          Austin                          10/18/17    10/18/14   10/18/14     05/25/19          241        $     3,195.03    $              3,214.23   $                6,409.26   $              35.69   $                6,373.57   $      2,124.52   $          -   $       1,054.02   $     4,249.05   $      4,249.05
 142    Rawle               A.          Austin                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
 143    Ronald                          Austin                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 144    Ashley              M.          Aversano                        10/04/17    10/04/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
 145    Kaystel             E.          Avila                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 146    Robert                          Aviles                          06/14/17    06/14/14   11/01/15     07/01/17           87        $     1,153.39    $              1,160.32   $                2,313.72   $              12.88   $                2,300.83   $        766.94   $          -   $         380.50   $     1,533.89   $      1,533.89
 147    Awilda                          Ayala-Mclorrain                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 148    Ricardo                         Aybar                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 149    Latisha                         Ayers                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 150    Igor                            Ayupov                          06/14/17    06/14/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
 151    Mohammad            A.          Aziz                            06/14/17    06/14/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
 152    David               M.          Babalola                        07/21/17    07/21/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
 153    Alicia                          Baber                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 154    Linda                           Badillo                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 155    Dora                H.          Baez                            10/11/18    10/11/15   10/11/15     12/21/19          219        $     2,903.37    $              2,920.82   $                5,824.18   $              32.43   $                5,791.75   $      1,930.58   $          -   $         957.80   $     3,861.17   $      3,861.17
 156    Olga                            Baez                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06




                                                                                                                                                           2 of 50
                                                                         Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 4 of 51                 EXHIBIT A




                                                                                                                                                 1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                             LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                            Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name         M.I.              Last Name   Suffix    File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
 157    Amelia                           Bagnoli                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 158    Mouctar                          Bah                              06/14/17    06/14/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
 159    Dana                N.           Bailey                           10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 160    Jennifer                         Bailey                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 161    Joan                             Bailey                           06/14/17    06/14/14   06/14/14     06/22/19          263        $     3,486.69    $              3,507.65   $                6,994.34   $              38.95   $                6,955.39   $      2,318.46   $          -     $       1,150.23   $     4,636.93   $      4,636.93
 162    Heather                          Bailey-Bowen                     10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 163    Barbara                          Bakari                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 164    Lannel              H.           Baker                            07/31/17    07/31/14   03/06/16     07/21/18          124        $     1,643.92    $              1,653.79   $                3,297.71   $              18.36   $                3,279.35   $      1,093.12   $          -     $         542.32   $     2,186.23   $      2,186.23
 165    Clovine                          Baker-Cox                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 166    Eleanor                          Bala                             06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 167    Aracelis                         Balbuena                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 168    Kimora              Jeanee       Baldwin                          07/21/17    07/21/14   07/21/14     06/17/17          152        $     2,015.12    $              2,027.23   $                4,042.36   $              22.51   $                4,019.85   $      1,339.95   $          -     $         664.77   $     2,679.90   $      2,679.90
 169    Sheri               N.           Baldwin                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 170    Evelyn                           Balestrino                       06/14/17    06/14/14   06/14/14     12/14/19          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 171    Kaywana             J.           Ballantyne                       08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 172    Mariyn                           Ballard                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 173    Sheyna                           Ballard                          09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 174    Monique             A.           Banks                            10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 175    Erica               E.           Bannister                        10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 176    Melonie             K.           Bannister                        10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
 177    Samantha                         Bannister                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 178    Latoya                           Banton                           06/14/17    06/14/14   06/14/14     10/06/18          226        $     2,996.17    $              3,014.17   $                6,010.34   $              33.47   $                5,976.88   $      1,992.29   $          -     $         988.41   $     3,984.58   $      3,984.58
 179    Akil                A.           Baptiste                         10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 180    Marilyn             D.           Baptiste                         09/01/17    09/01/14   09/01/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -     $       1,290.19   $     5,201.12   $      5,201.12
 181    Paulette                         Baptiste                         06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 182    Carla                            Baran                            06/14/17    06/14/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 183    Jack                             Barasch                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 184    Danniella                        Barbee                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 185    Nia                 M.           Barkley                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 186    Marie                            Barlatier                        06/14/17    06/14/14   06/14/14     01/06/18          187        $     2,479.13    $              2,494.03   $                4,973.16   $              27.69   $                4,945.47   $      1,648.49   $          -     $         817.85   $     3,296.98   $      3,296.98
 187    Aja                 Nicole       Barnes                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 188    Ebony                            Barnes                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 189    Otis                             Barnes                           12/15/17    12/15/14   12/15/14     07/23/16           84        $     1,113.62    $              1,120.31   $                2,233.93   $              12.44   $                2,221.49   $        740.50   $          -     $         367.38   $     1,481.00   $      1,481.00
 190    Sharla                           Barnes                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 191    Sheila                           Barnes                           06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 192    Shannon                          Barnett                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 193    Constance                        Barnhardt                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 194    Roseanna                         Barr                             06/14/17    06/14/14   06/14/14     08/18/18          219        $     2,903.37    $              2,920.82   $                5,824.18   $              32.43   $                5,791.75   $      1,930.58   $          -     $         957.80   $     3,861.17   $      3,861.17
 195    Jessica             A.           Barrera                          10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 196    Carol               A.           Barrett                          08/07/17    08/07/14   08/07/14     11/30/19          278        $     3,685.55    $              3,707.70   $                7,393.26   $              41.17   $                7,352.09   $      2,450.70   $          -     $       1,215.84   $     4,901.39   $      4,901.39
 197    Marcia              Pertina      Barrett                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 198    Roshawne            N.           Barrow-Gabriel                   06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 199    Tasha               L.           Bartley                          09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
 200    Devon               A            Barton                           10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 201    Joyce                            Bartow                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 202    Sunil                            Baru                             10/02/17    10/02/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
 203    Andrew                           Basdeo                           06/14/17    06/14/14   07/03/16     12/01/18          126        $     1,670.43    $              1,680.47   $                3,350.90   $              18.66   $                3,332.24   $      1,110.75   $          -     $         551.06   $     2,221.49   $      2,221.49
 204    Birungi             N.           Baskin                           09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 205    Okendalah           N.           Baskin                           10/30/17    10/30/14   10/30/14     04/22/20          286        $     3,791.61    $              3,814.40   $                7,606.01   $              42.35   $                7,563.66   $      2,521.22   $          -     $       1,250.83   $     5,042.44   $      5,042.44
 206    Ena                              Bass                             06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 207    Tawana              E.           Bassett                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              5,514.45   $                9,504.93   $              44.57   $                9,460.35   $      3,153.45   $     1,000.00   $       1,316.43   $     5,306.90   $      6,306.90
 208    Diana                            Bastian                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 209    Andre               M.           Bates                            08/10/17    08/10/14   05/24/15     01/23/16           35        $       464.01    $                466.80   $                  930.81   $               5.18   $                  925.62   $        308.54   $          -     $         153.07   $       617.08   $        617.08
 210    Brenda              Joyce        Bates                            07/21/17    07/21/14   07/21/14     10/20/18          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -     $         970.92   $     3,914.06   $      3,914.06
 211    Shameka                          Bates                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 212    Yolanda             L.           Batie                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 213    Albert                           Batienon                         06/14/17    06/14/14   06/14/14     06/16/18          210        $     2,784.05    $              2,800.78   $                5,584.83   $              31.10   $                5,553.74   $      1,851.25   $          -     $         918.44   $     3,702.49   $      3,702.49
 214    Brenda                           Batista                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 215    Jeanette                         Batista                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 216    Nancy               M.           Batista                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 217    Nicolette                        Batista                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 218    Elsy                M.           Batiz                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 219    Jerome              V.           Battye                           08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 220    Ebony               M.           Bayne-Goggans                    10/12/17    10/12/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
 221    Yvonne                           Baynes                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 222    Ailyn                            Bazan                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 223    Yvnoette                         Bazemore                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 224    Marsha                           Beauzile                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 225    Henry                            Becerril Aldea                   06/14/17    06/14/14   11/06/16     06/02/18           82        $     1,087.11    $              1,093.64   $                2,180.74   $              12.14   $                2,168.60   $        722.87   $          -     $         358.63   $     1,445.73   $      1,445.73
 226    Donna                            Beckham                          06/14/17    06/14/14   06/14/14     11/23/19          285        $     3,778.36    $              3,801.06   $                7,579.42   $              42.20   $                7,537.21   $      2,512.40   $          -     $       1,246.45   $     5,024.81   $      5,024.81
 227    Gail                             Beckles                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 228    Glenda                           Beckles                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 229    Nina                             Beckwith                         06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 230    Andrea                           Bedell                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 231    Nazli               Ara          Begum                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 232    Nur                 J.           Begum                            10/04/17    10/04/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
 233    Rahima                           Begum                            09/27/17    09/27/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
 234    Razia                            Begum                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06




                                                                                                                                                             3 of 50
                                                                              Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 5 of 51                 EXHIBIT A




                                                                                                                                                      1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                     NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                     DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                  LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                 Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name         Suffix    File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
 235    Cheyenne            A.          Belanger                               07/21/17    07/21/14   07/21/14     06/22/19          257        $     3,407.15    $              3,427.62   $                6,834.77   $              38.06   $                6,796.71   $      2,265.57   $          -     $       1,123.99   $     4,531.14   $      4,531.14
 236    Eva                             Belasco                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 237    Shanika                         Belgrave                               06/14/17    06/14/14   06/29/14     07/01/17          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -     $         686.64   $     2,768.05   $      2,768.05
 238    Joe                             Bell                                   09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 239    Laquanda                        Bell                                   06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 240    Tyrone                          Bell                                   06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 241    Betty               Y.          Bellamy                                09/27/17    09/27/14   09/27/14     02/29/20          284        $     3,765.10    $              3,787.72   $                7,552.82   $              42.06   $                7,510.77   $      2,503.59   $          -     $       1,242.08   $     5,007.18   $      5,007.18
 242    Portia                          Belle                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 243    Bruce                           Bellefleur                             06/14/17    06/14/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 244    Frank                           Bellia                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 245    Blenda                          Belliard                               06/14/17    06/14/14   06/14/14     09/30/17          173        $     2,293.53    $              2,307.31   $                4,600.84   $              25.62   $                4,575.22   $      1,525.07   $          -     $         756.62   $     3,050.15   $      3,050.15
 246    Ieshia                          Bellinger                              09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 247    Jason               S.          Beltran                                10/04/17    10/04/14   06/28/15     06/30/18          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -     $         686.64   $     2,768.05   $      2,768.05
 248    Maria                           Benavente                              06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 249    Badiyah             S.          Bender                                 08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
 250    Donna                           Bender                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 251    Raymond             M.          Benedith                               10/11/18    10/11/15   10/11/15     01/04/20          221        $     2,929.88    $              2,947.49   $                5,877.37   $              32.73   $                5,844.65   $      1,948.22   $          -     $         966.55   $     3,896.43   $      3,896.43
 252    Beverly                         Benjamin                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 253    Carline             J.          Benjamin                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 254    Jerett                          Benjamin                               10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 255    Joel                            Benjamin                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 256    Kimberly                        Bennett                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 257    Treva               M.          Bennett                                09/20/17    09/20/14   08/16/15     04/22/20          245        $     3,248.06    $              3,267.58   $                6,515.64   $              36.28   $                6,479.36   $      2,159.79   $          -     $       1,071.51   $     4,319.57   $      4,319.57
 258    Mario                           Beras                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 259    Porfidio                        Beras                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 260    Henry                           Bernal                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 261    Tiffany             T.          Bernard                                10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 262    Berniel                         Berry                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 263    Tamisha             S.          Berry                                  10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 264    April                           Berry-Burns                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 265    Manuela                         Bess                                   06/14/17    06/14/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
 266    Diedra                          Best                                   06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              5,581.14   $                9,637.90   $              45.31   $                9,592.59   $      3,197.53   $     1,000.00   $       1,338.30   $     5,395.06   $      6,395.06
 267    Jean                            Best                                   06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 268    Lauren                          Best                                   06/14/17    06/14/14   07/03/16     12/07/19          179        $     2,373.07    $              2,387.33   $                4,760.41   $              26.51   $                4,733.90   $      1,577.97   $          -     $         782.86   $     3,155.93   $      3,155.93
 269    Brunilda                        Betancourt                             06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 270    Edwin                           Betancourt                             06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 271    Brian                           Bethea                                 10/02/17    10/02/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
 272    Avalin                          Bethel                                 06/14/17    06/14/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 273    Loralee                         Bettencourt                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 274    Rasheed                         Bey                                    07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 275    Christina                       Bezares                                06/14/17    06/14/14   06/29/14     12/29/18          235        $     3,115.49    $              3,134.21   $                6,249.69   $              34.80   $                6,214.89   $      2,071.63   $          -     $       1,027.78   $     4,143.26   $      4,143.26
 276    Latoya              Shaquana    Biggers                                07/21/17    07/21/14   07/21/14     05/06/17          146        $     1,935.58    $              1,947.21   $                3,882.79   $              21.62   $                3,861.17   $      1,287.06   $          -     $         638.53   $     2,574.11   $      2,574.11
 277    Helen                           Billups                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 278    Doreen                          Birch                                  07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 279    Kenneth             J           Bishop                                 10/02/17    10/02/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
 280    Jo                  A.          BispoMcCarthy                          09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 281    Bipul                           Biswas                                 06/14/17    06/14/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
 282    Luciena                         Black                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 283    Shaneequa           R.          Black                                  09/27/17    09/27/14   12/14/14     12/30/17          159        $     2,107.93    $              2,120.59   $                4,228.52   $              23.55   $                4,204.97   $      1,401.66   $          -     $         695.39   $     2,803.31   $      2,803.31
 284    Corinne                         Blackmon                               10/16/17    10/16/14   10/16/14     03/30/19          233        $     3,088.97    $              3,107.53   $                6,196.51   $              34.50   $                6,162.00   $      2,054.00   $          -     $       1,019.03   $     4,108.00   $      4,108.00
 285    Kristin                         Blackstock                             06/14/17    06/14/14   06/14/14     10/20/18          228        $     3,022.69    $              3,040.85   $                6,063.53   $              33.76   $                6,029.77   $      2,009.92   $          -     $         997.16   $     4,019.85   $      4,019.85
 286    Jeanynee            Monique     Blackwell                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 287    Vaughn              C.          Blackwell                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 288    Barrington                      Blackwood                              06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 289    Lisa                            Blades                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 290    Stephanie                       Blake                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 291    Winsome             N.          Blake                                  10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 292    Jasmin                          Blakely                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 293    Monique                         Blamoville                             06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 294    Quienette                       Blanchard                              06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 295    Alexandria          L           Blanco                                 10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 296    Laiza                           Blanco                                 07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
 297    Kyle                            Bland                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 298    Anitrius                        Bleau                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 299    Tiffany             A.          Blenman                                09/29/17    09/29/14   09/29/14     12/07/19          271        $     3,592.75    $              3,614.34   $                7,207.09   $              40.13   $                7,166.96   $      2,388.99   $          -     $       1,185.22   $     4,777.98   $      4,777.98
 300    Kevin                           Bly                                    06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 301    Stephen                         Boamah                                 06/14/17    06/14/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 302    Linda               E.          Boatwright                             10/02/17    10/02/14   10/02/14     07/14/18          198        $     2,624.96    $              2,640.74   $                5,265.70   $              29.32   $                5,236.38   $      1,745.46   $          -     $         865.96   $     3,490.92   $      3,490.92
 303    Quam                            Bobb                                   07/21/17    07/21/14   07/21/14     01/06/18          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
 304    Fiona                           Bogie                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 305    Susan               R.          Boimal                                 06/14/17    06/14/14   06/14/14     05/04/19          256        $     3,393.89    $              3,414.29   $                6,808.18   $              37.91   $                6,770.27   $      2,256.76   $          -     $       1,119.62   $     4,513.51   $      4,513.51
 306    Steven                          Boines                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 307    Michelle            D.          Bolden                                 10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 308    Billy                           Boler                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 309    Tammy                           Bologna                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 310    Christopher                     Bolston                                06/14/17    06/14/14   06/14/14     09/29/18          225        $     2,982.91    $              3,000.84   $                5,983.75   $              33.32   $                5,950.43   $      1,983.48   $          -     $         984.04   $     3,966.95   $      3,966.95
 311    Faith               A.          Bond                                   09/29/17    09/29/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
 312    Allen                           Bonds                  Jr.             06/30/17    06/30/14   06/30/14     10/20/18          225        $     2,982.91    $              3,000.84   $                5,983.75   $              33.32   $                5,950.43   $      1,983.48   $          -     $         984.04   $     3,966.95   $      3,966.95




                                                                                                                                                                  4 of 50
                                                                                Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 6 of 51                 EXHIBIT A




                                                                                                                                                        1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                       NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                                       DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                                    LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                                   Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name         M.I.              Last Name         Suffix    File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
 313    Detra                M.           Boney                                  10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 314    Luis                              Bonilla                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 315    Maribel                           Bonilla-Caulo                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 316    Tanya                             Bonnette                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 317    Steve                M.           Bonny                                  10/04/17    10/04/14   10/04/14     07/21/18          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
 318    Jamil                E.           Bood                                   06/14/17    06/14/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
 319    Corey                M.           Booker                                 08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
 320    Krystal                           Booker                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 321    Lawrence                          Booker                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 322    Natasha              C.           Booker-Cuffy                           08/07/17    08/07/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
 323    Phillip              Charles      Borden                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 324    Aissata                           Bore                                   06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 325    Mohammad                          Borhan                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 326    Isaac                Gil          Borrero                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 327    Crystal              G.           Bostic                                 09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
 328    Latoya               N.           Bostic                                 07/10/17    07/10/14   07/10/14     04/22/20          302        $     4,003.73    $              4,027.79   $                8,031.52   $              44.72   $                7,986.80   $      2,662.27   $          -   $       1,320.80   $     5,324.53   $      5,324.53
 329    Donna                             Bourne                                 08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
 330    Ann-Marie                         Bourne-Illery                          07/31/17    07/31/14   07/31/14     05/18/19          251        $     3,327.61    $              3,347.60   $                6,675.21   $              37.17   $                6,638.04   $      2,212.68   $          -   $       1,097.75   $     4,425.36   $      4,425.36
 331    Claudette                         Bowen                                  06/14/17    06/14/14   06/14/14     03/02/19          247        $     3,274.58    $              3,294.25   $                6,568.83   $              36.58   $                6,532.25   $      2,177.42   $          -   $       1,080.26   $     4,354.83   $      4,354.83
 332    Antoinette                        Bowers                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 333    Latia                N.           Bowles                                 09/01/17    09/01/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
 334    Ronique              D.           Bowles                                 10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 335    Pamela                            Bowser                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 336    Jeffrey              Charles      Boyce                                  07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 337    Crystal                           Boyd                                   07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 338    Gary                              Boyd                                   06/14/17    06/14/14   06/14/14     07/13/19          266        $     3,526.47    $              3,547.66   $                7,074.12   $              39.39   $                7,034.73   $      2,344.91   $          -   $       1,163.36   $     4,689.82   $      4,689.82
 339    Mecca                             Boyd                                   06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 340    Nneka                             Boyd                                   09/28/17    09/28/14   09/28/14     09/08/18          206        $     2,731.02    $              2,747.43   $                5,478.46   $              30.51   $                5,447.95   $      1,815.98   $          -   $         900.94   $     3,631.97   $      3,631.97
 341    Shinita              D.           Boyde                                  10/18/17    10/18/14   10/18/14     03/23/19          232        $     3,075.71    $              3,094.20   $                6,169.91   $              34.36   $                6,135.56   $      2,045.19   $          -   $       1,014.66   $     4,090.37   $      4,090.37
 342    Casey                             Boykin                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 343    Eugenia                           Boykin                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 344    Linda                             Boykins                                09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
 345    Ashley               R.           Bradford                               10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
 346    Ernestine                         Bradford                               10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 347    Karen                             Bradford                               08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
 348    Stacy                Monique      Bradford                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 349    Michelle                          Bradley                                09/29/17    09/29/14   09/29/14     09/30/17          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -   $         686.64   $     2,768.05   $      2,768.05
 350    Andrea               R.           Bradshaw                               10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 351    Michelle                          Bradshaw                               06/14/17    06/14/14   06/14/14     11/23/19          285        $     3,778.36    $              3,801.06   $                7,579.42   $              42.20   $                7,537.21   $      2,512.40   $          -   $       1,246.45   $     5,024.81   $      5,024.81
 352    Starr                             Bradshaw                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 353    Willie                            Brady                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 354    Asha                              Brailsford                             06/14/17    06/14/14   11/01/15     09/02/17           96        $     1,272.71    $              1,280.36   $                2,553.07   $              14.22   $                2,538.85   $        846.28   $          -   $         419.86   $     1,692.57   $      1,692.57
 355    Jacqueline           D.           Braithwaite                            10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 356    Jeaninie                          Braithwaite                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 357    Nancy                             Branch                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 358    Annette              M.           Brandon                                10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 359    Shanta                            Braswell                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 360    Angelo                            Bratcher                               06/14/17    06/14/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
 361    Maria                             Bravo                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 362    Matilda                           Braxton                                06/14/17    06/14/14   06/14/14     10/13/18          227        $     3,009.43    $              3,027.51   $                6,036.94   $              33.62   $                6,003.32   $      2,001.11   $          -   $         992.79   $     4,002.22   $      4,002.22
 363    Terry                             Braxton                                06/14/17    06/14/14   07/03/16     04/21/18           94        $     1,246.19    $              1,253.68   $                2,499.88   $              13.92   $                2,485.96   $        828.65   $          -   $         411.11   $     1,657.31   $      1,657.31
 364    Nathalie             A.           Brea                                   06/14/17    06/14/14   06/14/14     10/03/15           69        $       914.76    $                920.26   $                1,835.02   $              10.22   $                1,824.80   $        608.27   $          -   $         301.77   $     1,216.53   $      1,216.53
 365    Erika                             Brennan                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 366    Courtney                          Brent                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 367    Rashamel                          Brent                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 368    Bevelyn                           Brewer                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 369    Thomas               A.           Brian                                  10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 370    Bernette             P.           Brice                                  09/29/17    09/29/14   09/29/14     06/30/18          196        $     2,598.45    $              2,614.06   $                5,212.51   $              29.03   $                5,183.49   $      1,727.83   $          -   $         857.21   $     3,455.66   $      3,455.66
 371    Graciela                          Briggs                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 372    Victor                            Briggs                                 06/14/17    06/14/14   06/14/14     12/29/18          238        $     3,155.26    $              3,174.22   $                6,329.48   $              35.24   $                6,294.23   $      2,098.08   $          -   $       1,040.90   $     4,196.16   $      4,196.16
 373    Kinya                I.           Bright                                 10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 374    Sandra                            Brightwell                             06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 375    Ruby                 N.           Brimage                                07/31/17    07/31/14   07/31/14     11/07/15           67        $       888.25    $                893.58   $                1,781.83   $               9.92   $                1,771.91   $        590.64   $          -   $         293.03   $     1,181.27   $      1,181.27
 376    Jessica                           Brinkley                               10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 377    Brian                P.           Brinson                                10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 378    Shekila              J.           Brinson                                08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
 379    Juana                M.           Brisita                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 380    Costi                             Brito                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 381    Luz                  M.           Brito                                  08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
 382    Shante               M.           Britton                                09/29/17    09/29/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
 383    Crystal                           Broadwater                             06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 384    Geraldine                         Broadway                               06/14/17    06/14/14   06/14/14     08/27/16          116        $     1,537.86    $              1,547.10   $                3,084.96   $              17.18   $                3,067.78   $      1,022.59   $          -   $         507.33   $     2,045.19   $      2,045.19
 385    Drea                              Broaster                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 386    Francesco                         Broccoli                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 387    Angela                            Brock                                  09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
 388    Martin                            Bromberg                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 389    Joseph                            Bronstein                              06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 390    Clifton                           Brooks                 Jr.             07/21/17    07/21/14   07/21/14     06/17/17          152        $     2,015.12    $              2,027.23   $                4,042.36   $              22.51   $                4,019.85   $      1,339.95   $          -   $         664.77   $     2,679.90   $      2,679.90




                                                                                                                                                                    5 of 50
                                                                        Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 7 of 51                 EXHIBIT A




                                                                                                                                                1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                               NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                               DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                            LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                           Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name   Suffix    File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
 391    Dennis                          Brooks                           06/14/17    06/14/14   06/14/14     12/08/18          235        $     3,115.49    $              3,134.21   $                6,249.69   $              34.80   $                6,214.89   $      2,071.63   $          -     $       1,027.78   $     4,143.26   $      4,143.26
 392    Hope                Valerie     Brooks Cofield                   06/15/17    06/15/14   06/15/14     03/07/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
 393    Wilfred                         Broomfield                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 394    Gwendolyn                       Broughton                        06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 395    Beverly                         Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 396    Chantel                         Brown                            06/14/17    06/14/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 397    Crystal                         Brown                            06/14/17    06/14/14   06/14/14     06/29/19          264        $     3,499.95    $              3,520.98   $                7,020.93   $              39.09   $                6,981.84   $      2,327.28   $          -     $       1,154.61   $     4,654.56   $      4,654.56
 398    Damaris                         Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 399    Debra                           Brown                            06/14/17    06/14/14   06/14/14     04/27/19          255        $     3,380.63    $              3,400.95   $                6,781.58   $              37.76   $                6,743.82   $      2,247.94   $          -     $       1,115.25   $     4,495.88   $      4,495.88
 400    Denise                          Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 401    Donna                           Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 402    Isaac               E.          Brown                            06/14/17    06/14/14   06/14/14     12/17/16          132        $     1,749.98    $              1,760.49   $                3,510.47   $              19.55   $                3,490.92   $      1,163.64   $          -     $         577.30   $     2,327.28   $      2,327.28
 403    Isaac               H.          Brown                            09/27/17    09/27/14   06/25/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 404    Jeseken                         Brown                            06/14/17    06/14/14   06/14/14     11/11/17          179        $     2,373.07    $              2,387.33   $                4,760.41   $              26.51   $                4,733.90   $      1,577.97   $          -     $         782.86   $     3,155.93   $      3,155.93
 405    Jimmie                          Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 406    Jolyn                           Brown                            06/14/17    06/14/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 407    Jorlenny            L.          Brown                            07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
 408    Keonka                          Brown                            07/21/17    07/21/14   07/21/14     11/23/19          279        $     3,698.81    $              3,721.04   $                7,419.85   $              41.32   $                7,378.53   $      2,459.51   $          -     $       1,220.21   $     4,919.02   $      4,919.02
 409    Lamarr              E.          Brown                            07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
 410    Lisa                            Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 411    Mark                            Brown                            06/14/17    06/14/14   06/14/14     12/29/18          238        $     3,155.26    $              3,174.22   $                6,329.48   $              35.24   $                6,294.23   $      2,098.08   $          -     $       1,040.90   $     4,196.16   $      4,196.16
 412    Michelle                        Brown                            10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 413    Monique                         Brown                            06/14/17    06/14/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 414    Nalvolia                        Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 415    Nicole              A.          Brown                            08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 416    Nitaya                          Brown                            06/14/17    06/14/14   06/14/14     08/17/19          271        $     3,592.75    $              3,614.34   $                7,207.09   $              40.13   $                7,166.96   $      2,388.99   $          -     $       1,185.22   $     4,777.98   $      4,777.98
 417    Renee               F.          Brown                            10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 418    Semontha                        Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 419    Shaneen                         Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 420    Shaneequa           A.          Brown                            09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 421    Shaniqua                        Brown                            06/14/17    06/14/14   07/13/14     04/22/20          302        $     4,003.73    $              4,027.79   $                8,031.52   $              44.72   $                7,986.80   $      2,662.27   $          -     $       1,320.80   $     5,324.53   $      5,324.53
 422    Shirlena            Marie       Brown                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 423    Sophia                          Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 424    Sylvia                          Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 425    Tiffany                         Brown                            06/14/17    06/14/14   06/14/14     09/15/18          223        $     2,956.40    $              2,974.16   $                5,930.56   $              33.02   $                5,897.54   $      1,965.85   $          -     $         975.29   $     3,931.69   $      3,931.69
 426    Tracy               A.          Brown                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 427    Tuwana                          Brown                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 428    Veronica                        Brown                            06/14/17    06/14/14   06/14/14     01/27/18          190        $     2,518.90    $              2,534.04   $                5,052.94   $              28.14   $                5,024.81   $      1,674.94   $          -     $         830.97   $     3,349.87   $      3,349.87
 429    Regina              C.          Brown-Duffy                      09/08/17    09/08/14   09/08/14     04/22/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
 430    Cleaou                          Browne                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 431    Junior              O.          Browne                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 432    Latoya                          Browne                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 433    Nicole              S.          Brown-Sass                       08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
 434    Wayne               J.          Bruce                            06/14/17    06/14/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 435    Nakeda                          Bruington                        06/14/17    06/14/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 436    Angel                           Bruno                            10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 437    Porsha              M.          Bruno                            09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              5,381.08   $                9,238.98   $              43.09   $                9,195.89   $      3,065.30   $     1,000.00   $       1,272.69   $     5,130.59   $      6,130.59
 438    Winston                         Bruno                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 439    Deena                           Brunson                          06/14/17    06/14/14   11/06/16     02/09/19          118        $     1,564.37    $              1,573.77   $                3,138.14   $              17.47   $                3,120.67   $      1,040.22   $          -     $         516.07   $     2,080.45   $      2,080.45
 440    Lorraine            E.          Brunstorff                       10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 441    Alice                           Bryant                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 442    Claudia             D.          Bryant                           09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 443    Donna                           Bryant                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 444    Leonetta                        Bryant                           10/16/17    10/16/14   10/16/14     12/23/17          167        $     2,213.98    $              2,227.29   $                4,441.27   $              24.73   $                4,416.54   $      1,472.18   $          -     $         730.38   $     2,944.36   $      2,944.36
 445    Lequoya             G.          Bryant                           06/14/17    06/14/14   06/29/14     05/11/19          254        $     3,367.38    $              3,387.61   $                6,754.99   $              37.61   $                6,717.38   $      2,239.13   $          -     $       1,110.87   $     4,478.25   $      4,478.25
 446    Robin                           Bryant                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 447    Ronald                          Bryant                           06/14/17    06/14/14   06/14/14     04/02/16           95        $     1,259.45    $              1,267.02   $                2,526.47   $              14.07   $                2,512.40   $        837.47   $          -     $         415.48   $     1,674.94   $      1,674.94
 448    Xavier              J.          Bryant                           10/30/17    10/30/14   10/30/14     04/23/19          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
 449    Cherie                          Bryant-Phillips                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 450    Serprena            R.          Buchanan                         10/10/17    10/10/14   10/10/14     12/09/17          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -     $         726.00   $     2,926.73   $      2,926.73
 451    Ermine                          Buchanan (Gumbs)                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 452    Denecia             D.          Buckner-Bolton                   10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 453    Lional                          Buggs                            06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 454    Chanse                          Bullock                          06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 455    Shanea                          Bunch                            10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 456    Tracy               E.          Bunkley                          10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 457    Shaleia             R.          Buntin                           10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 458    Sonja               L.          Burckhalter                      08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 459    Clarissa                        Burke-Bentley                    06/14/17    06/14/14   06/14/14     08/31/19          273        $     3,619.27    $              3,641.02   $                7,260.28   $              40.43   $                7,219.86   $      2,406.62   $          -     $       1,193.97   $     4,813.24   $      4,813.24
 460    David               L.          Burnett                          09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 461    Tamika              S.          Burroughs                        08/25/17    08/25/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
 462    Humberto                        Bustamante                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 463    Phyllis                         Bute                             10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 464    Stanley             T.          Butler                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 465    Ruth                            Butler-Walton                    06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 466    Ruthlyn             A.          Butter                           09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 467    Jeneva                          Buxton                           06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 468    Tiffanie                        Byam                             06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06




                                                                                                                                                            6 of 50
                                                                                Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 8 of 51                 EXHIBIT A




                                                                                                                                                        1                      2                       3=1+2                     4                      5=3-4                 6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                       NET LIQUIDATED                                                                                    1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                       DAMAGES PLUS                                                                                        FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                    LITIGATION EXPENSES                                                            TOTAL SETTLEMENT         SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                   Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                            AMOUNT AFTER          AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name          M.I.              Last Name         Suffix    File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT      LITIGATION EXPENSES            EXPENSES              EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
 469    Alonzo                            Byard                                  06/14/17    06/14/14   06/14/14     06/17/17          158        $     2,094.67    $              2,107.25   $              4,201.92   $              23.40   $              4,178.52   $      1,392.84   $          -     $         691.02   $     2,785.68   $      2,785.68
 470    Linda                             Bynoe                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 471    Annette                           Byrd                                   06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 472    Denise              R.            Byrd                                   09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 473    Theresa                           Byrd                                   06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 474    Tiara               C.            Byrdsong                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 475    Brian                             Caballero                              06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 476    Vickie              I.            Caballero                              09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 477    Victor                            Caballero                              06/14/17    06/14/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $              5,292.29   $              29.47   $              5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 478    Jessica                           Cabeza                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 479    Cesar               R.            Cabrera                                07/21/17    07/21/14   07/21/14     11/12/16          121        $     1,604.14    $              1,613.78   $              3,217.93   $              17.92   $              3,200.01   $      1,066.67   $          -     $         529.20   $     2,133.34   $      2,133.34
 480    Cristian                          Cabrera                                07/21/17    07/21/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $              6,701.80   $              37.32   $              6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 481    Alexis                            Caceres-Marte                          10/16/17    10/16/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $              6,701.80   $              37.32   $              6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 482    Roselaure                         Cadesca                                08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 483    Jean                C.            Cadet                                  10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 484    Lorn                              Cadore                                 06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 485    Kirt                              Caesar                                 09/27/17    09/27/14   07/03/16     12/29/18          130        $     1,723.46    $              1,733.82   $              3,457.28   $              19.25   $              3,438.03   $      1,146.01   $          -     $         568.56   $     2,292.02   $      2,292.02
 486    Marisa                            Cafiero                                06/14/17    06/14/14   06/14/14     11/23/19          285        $     3,778.36    $              3,801.06   $              7,579.42   $              42.20   $              7,537.21   $      2,512.40   $          -     $       1,246.45   $     5,024.81   $      5,024.81
 487    Alexis                            Cagan                                  06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 488    Katrina             A.            Calder                                 10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $              6,302.88   $              35.10   $              6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
 489    Sandra              B.            Calder                                 08/07/17    08/07/14   08/07/14     08/03/19          261        $     3,460.18    $              3,480.97   $              6,941.15   $              38.65   $              6,902.50   $      2,300.83   $          -     $       1,141.49   $     4,601.67   $      4,601.67
 490    Kimberly                          Caldwell                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 491    Yvette                            Caldwell                               06/14/17    06/14/14   06/14/14     08/26/17          168        $     2,227.24    $              2,240.63   $              4,467.87   $              24.88   $              4,442.99   $      1,481.00   $          -     $         734.75   $     2,961.99   $      2,961.99
 492    Antonio                           Calhoun                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 493    Latisha             L.            Calixte                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 494    Maria               T.            Calle                                  10/11/18    10/11/15   11/12/17     07/06/19           86        $     1,140.14    $              1,146.99   $              2,287.12   $              12.74   $              2,274.39   $        758.13   $          -     $         376.12   $     1,516.26   $      1,516.26
 495    Kira                S.            Callender-Downing                      07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 496    Nazurae                           Calloway                               06/14/17    06/14/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $              6,701.80   $              37.32   $              6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 497    Samuel                            Calloway                               06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 498    Nilda                             Calzada                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 499    Alyssa              M.            Camacho                                06/14/17    06/14/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 500    Gina                              Camacho                                06/14/17    06/14/14   06/14/14     02/02/19          243        $     3,221.55    $              3,240.90   $              6,462.45   $              35.99   $              6,426.47   $      2,142.16   $          -     $       1,062.76   $     4,284.31   $      4,284.31
 501    Iris                              Camacho                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 502    Luis                              Camacho                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 503    Margarita                         Camacho-Santiago                       06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 504    Kayla               Leah          Cambridge                              07/21/17    07/21/14   10/19/14     07/21/18          196        $     2,598.45    $              2,614.06   $              5,212.51   $              29.03   $              5,183.49   $      1,727.83   $          -     $         857.21   $     3,455.66   $      3,455.66
 505    Genevieve                         Cameron                                06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 506    Brandon             W.            Campbell                               09/28/17    09/28/14   07/03/16     02/29/20          191        $     2,532.16    $              2,547.38   $              5,079.54   $              28.28   $              5,051.25   $      1,683.75   $          -     $         835.34   $     3,367.50   $      3,367.50
 507    Denise                            Campbell                               10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $              7,659.20   $              42.65   $              7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 508    Lasche              D.            Campbell                               06/14/17    06/14/14   06/14/14     06/17/17          158        $     2,094.67    $              2,107.25   $              4,201.92   $              23.40   $              4,178.52   $      1,392.84   $          -     $         691.02   $     2,785.68   $      2,785.68
 509    Nastassja                         Campbell                               06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 510    Shalena                           Campbell                               06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 511    Wary                              Canela                                 06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 512    Jaime               T.            Canizares                              10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $              7,685.80   $              42.80   $              7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 513    Joyce                             Cannady                                06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 514    Terrance            V.            Cannady                                09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 515    John                J.            Cannon                                 10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 516    Shanequa            M.            Cannon                                 08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 517    Stephanie           J.            Canto                                  10/12/17    10/12/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $              6,223.10   $              34.65   $              6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
 518    Jeanmarie                         Canzanella                             10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $              7,659.20   $              42.65   $              7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 519    Orlando                           Capella                                06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 520    Edrena                            Capers                                 06/15/17    06/15/14   06/15/14     07/08/17          160        $     2,121.18    $              2,133.93   $              4,255.11   $              23.69   $              4,231.42   $      1,410.47   $          -     $         699.76   $     2,820.95   $      2,820.95
 521    Christine                         Caposio                                06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 522    Justin                            Capote                                 10/04/17    10/04/14   10/19/14     11/23/19          266        $     3,526.47    $              3,547.66   $              7,074.12   $              39.39   $              7,034.73   $      2,344.91   $          -     $       1,163.36   $     4,689.82   $      4,689.82
 523    Marisol                           Cappelle                               06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 524    Daniel                            Caraballo                              06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 525    Elizabeth                         Caraballo                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              7,014.45   $             11,004.93   $              44.57   $             10,960.35   $      3,653.45   $     2,000.00   $       1,316.43   $     5,306.90   $      7,306.90
 526    Ingrid              J.            Caraballo                              06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 527    Ramon                             Caraballo                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 528    Takara                            Caraway                                06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 529    Anthony                           Cardella                               06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 530    Yolanda             R.            Cardin Williams                        10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $              7,685.80   $              42.80   $              7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 531    Nancy                             Carlino                                06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 532    Stephanie           I.            Carmichael                             06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 533    Crystal                           Carnes                                 07/21/17    07/21/14   08/17/14     04/22/20          297        $     3,937.45    $              3,961.11   $              7,898.55   $              43.98   $              7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
 534    Tyrone              A.            Carpenay                               06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 535    Helena              A.            Carpentiere                            06/15/17    06/15/14   06/15/14     07/27/19          267        $     3,539.72    $              3,560.99   $              7,100.72   $              39.54   $              7,061.18   $      2,353.73   $          -     $       1,167.73   $     4,707.45   $      4,707.45
 536    Kim                               Carr                                   06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 537    Tanya                             Carr                                   06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 538    Elizabeth                         Carrasco                               07/21/17    07/21/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $              6,701.80   $              37.32   $              6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 539    Stephanie                         Carrasco                               06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 540    Russell             J.            Carrasquillo                           06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 541    Jaime                             Carreras                               10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              6,867.75   $             10,712.39   $              42.95   $             10,669.44   $      3,556.48   $     2,000.00   $       1,268.32   $     5,112.96   $      7,112.96
 542    Rosa                I.            Carrero                                10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 543    Evidesther                        Carrillo                               10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $              7,685.80   $              42.80   $              7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 544    Steven              J.            Carrillo               Sr.             06/15/17    06/15/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $              4,813.59   $              26.80   $              4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
 545    Rikaya                            Carroway                               06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $              8,137.90   $              45.31   $              8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 546    Deborah                           Carruthers                             06/15/17    06/15/14   06/15/14     09/16/17          170        $     2,253.76    $              2,267.30   $              4,521.06   $              25.17   $              4,495.88   $      1,498.63   $          -     $         743.50   $     2,997.25   $      2,997.25




                                                                                                                                                                    7 of 50
                                                                          Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 9 of 51                 EXHIBIT A




                                                                                                                                                  1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                 NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                 DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                              LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                             Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name           M.I.             Last Name   Suffix    File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
 547    Queen               Ester          Carson                          06/15/17    06/15/14   06/15/14     06/25/16          106        $     1,405.28    $              1,413.73   $                2,819.01   $              15.70   $                2,803.31   $        934.44   $          -     $         463.59   $     1,868.88   $      1,868.88
 548    Israel                             Cartagena                       06/08/17    06/08/14   06/08/14     04/22/20          307        $     4,070.02    $              5,594.48   $                9,664.50   $              45.46   $                9,619.03   $      3,206.34   $     1,000.00   $       1,342.67   $     5,412.69   $      6,412.69
 549    Falecia             Mae            Carter                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 550    Fatima              L.             Carter                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 551    Latierra            C.             Carter                          09/20/17    09/20/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 552    Michelle                           Carter                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 553    Serena              Marie          Carter                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 554    Shawn               F.             Carter                          07/21/17    07/21/14   07/21/14     08/11/18          212        $     2,810.57    $              2,827.46   $                5,638.02   $              31.39   $                5,606.63   $      1,868.88   $          -     $         927.19   $     3,737.75   $      3,737.75
 555    Twanda                             Carter                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 556    Therese             L.             Carter (White)                  06/30/17    06/30/14   12/14/14     04/22/20          280        $     3,712.07    $              3,734.38   $                7,446.45   $              41.46   $                7,404.98   $      2,468.33   $          -     $       1,224.58   $     4,936.65   $      4,936.65
 557    Marion              C.             Carter-Scott                    07/21/17    07/21/14   07/21/14     04/28/18          197        $     2,611.71    $              2,627.40   $                5,239.11   $              29.17   $                5,209.93   $      1,736.64   $          -     $         861.58   $     3,473.29   $      3,473.29
 558    Desmond             E              Carti                           09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 559    Tamara              E.             Casamento                       08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 560    Carlos              Eduardo        Casanas                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 561    Leslie              C.             Casanova                        09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 562    Danielle                           Caserta                         06/15/17    06/15/14   08/24/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
 563    Arthur              H.             Cash                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 564    Diane                              Casiano                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 565    Maria                              Casquete                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 566    Cynthialee          R.             Castellano                      07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 567    Abner                              Castillo                        06/15/17    06/15/14   06/29/14     12/02/17          179        $     2,373.07    $              2,387.33   $                4,760.41   $              26.51   $                4,733.90   $      1,577.97   $          -     $         782.86   $     3,155.93   $      3,155.93
 568    Carlos              M.             Castillo                        06/15/17    06/15/14   06/28/15     01/06/18          132        $     1,749.98    $              1,760.49   $                3,510.47   $              19.55   $                3,490.92   $      1,163.64   $          -     $         577.30   $     2,327.28   $      2,327.28
 569    Celeni              B.             Castillo                        10/04/17    10/04/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
 570    Pedro               P.             Castillo                        09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 571    Thatasha                           Castleberry                     07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 572    Lorena              A.             Castro                          10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
 573    Mirna               P.             Castro                          10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              5,354.41   $                9,185.80   $              42.80   $                9,143.00   $      3,047.67   $     1,000.00   $       1,263.95   $     5,095.33   $      6,095.33
 574    Abigail                            Catala                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 575    Maria               T.             Cato                            06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 576    Teriena             Renee          Cavello                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 577    Detria              M.             Ceballos                        09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
 578    Robin               T.             Cenance                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 579    Diana                              Centeno                         06/15/17    06/15/14   06/15/14     11/10/18          230        $     3,049.20    $              3,067.52   $                6,116.72   $              34.06   $                6,082.66   $      2,027.55   $          -     $       1,005.91   $     4,055.11   $      4,055.11
 580    Jacqueline          N.             Cerchiara                       09/27/17    09/27/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
 581    Shiuly                             Chakraborty                     06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 582    Derrick                            Chambers                        09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 583    Rachel              E.             Chambliss                       06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 584    Roy                 L.             Champa                          10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
 585    Mark                A.             Chan                            06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 586    Karen               A.             Chandler                        08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 587    Sabrina                            Chandler-Jackson                06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 588    Marilyn                            Chaparro                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 589    Scott                              Chapman                         06/15/17    06/15/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 590    Annmarie            Petronella     Chapman-Holford                 06/15/17    06/15/14   06/15/14     09/08/18          221        $     2,929.88    $              2,947.49   $                5,877.37   $              32.73   $                5,844.65   $      1,948.22   $          -     $         966.55   $     3,896.43   $      3,896.43
 591    Monique             Margaret       Chappell                        06/15/17    06/15/14   06/15/14     02/03/18          190        $     2,518.90    $              2,534.04   $                5,052.94   $              28.14   $                5,024.81   $      1,674.94   $          -     $         830.97   $     3,349.87   $      3,349.87
 592    Vannessa                           Charcopa                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 593    Donna               M.             Charles                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 594    Martha              Felicia        Charles                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              5,581.14   $                9,637.90   $              45.31   $                9,592.59   $      3,197.53   $     1,000.00   $       1,338.30   $     5,395.06   $      6,395.06
 595    Nickisha            N.             Charles                         09/08/17    09/08/14   09/08/14     04/22/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
 596    Pauline                            Charles                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 597    Shara                              Charles                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 598    Sharon                             Charles                         10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 599    Victoria                           Charles                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 600    Wendy               A.             Charles                         10/04/17    10/04/14   10/04/14     06/20/15           38        $       503.78    $                506.81   $                1,010.59   $               5.63   $                1,004.96   $        334.99   $          -     $         166.19   $       669.97   $        669.97
 601    Delores                            Chase                           06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 602    Keneisha            N.             Chase                           07/21/17    07/21/14   07/03/16     04/14/18           93        $     1,232.94    $              1,240.35   $                2,473.28   $              13.77   $                2,459.51   $        819.84   $          -     $         406.74   $     1,639.67   $      1,639.67
 603    Virginia            Elizabeth      Chatman (Carrol)                06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 604    Martha              Meecedes       Chauca                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 605    Sand                P.             Chaudhoy                        09/28/17    09/28/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 606    Tonya               M.             Chavis                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 607    Jose                E.             Checo                           06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 608    Terry                              Chen                            06/15/17    06/15/14   06/15/14     07/06/19          264        $     3,499.95    $              3,520.98   $                7,020.93   $              39.09   $                6,981.84   $      2,327.28   $          -     $       1,154.61   $     4,654.56   $      4,654.56
 609    Natasha                            Cherry                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 610    Wayne                              Cherry                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 611    Gisele              Y.             Chery                           09/29/17    09/29/14   09/29/14     06/30/18          196        $     2,598.45    $              2,614.06   $                5,212.51   $              29.03   $                5,183.49   $      1,727.83   $          -     $         857.21   $     3,455.66   $      3,455.66
 612    Michael                            Chestnut                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 613    Wai-Kin                            Cheung                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 614    Richard                            Chin                            06/15/17    06/15/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 615    Mohammed            Selim Rashid   Choudhury                       06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 616    Christopher                        Chow                            06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 617    Sarwar                             Chowdhury                       06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 618    Shondell            A.             Christian                       10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 619    Desiree                            Christopher                     06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 620    Catrice                            Church                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 621    Glenda              M.             Cintron                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 622    Latoya                             Claire                          06/15/17    06/15/14   06/15/14     06/15/19          261        $     3,460.18    $              3,480.97   $                6,941.15   $              38.65   $                6,902.50   $      2,300.83   $          -     $       1,141.49   $     4,601.67   $      4,601.67
 623    Angela              M.             Claire-Watson                   10/04/17    10/04/14   10/04/14     12/15/18          220        $     2,916.63    $              2,934.15   $                5,850.78   $              32.58   $                5,818.20   $      1,939.40   $          -     $         962.17   $     3,878.80   $      3,878.80
 624    Barbara                            Clark                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90




                                                                                                                                                              8 of 50
                                                                    Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 10 of 51                   EXHIBIT A




                                                                                                                                               1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                              NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                              DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                           LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                          Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name         M.I.             Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
 625    Kimberly                         Clark                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 626    Lakiesha            Patrice      Clark                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 627    Lashanda            R.           Clark                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 628    Marquis             A.           Clark                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 629    Shakoor             K.           Clark                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 630    Brian                            Clarke                         08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
 631    Calvin              Richard      Clarke                         06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 632    Dane                T.           Clarke                         10/16/17    10/16/14   10/16/14     07/27/19          250        $     3,314.35    $              3,334.26   $                6,648.61   $              37.02   $                6,611.59   $      2,203.86   $          -   $       1,093.38   $     4,407.73   $      4,407.73
 633    Jauan               J.           Clarke                         06/15/17    06/15/14   06/15/14     07/15/17          161        $     2,134.44    $              2,147.27   $                4,281.71   $              23.84   $                4,257.86   $      1,419.29   $          -   $         704.14   $     2,838.58   $      2,838.58
 634    Kester              A.           Clarke                         10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 635    Latoya                           Clarke                         06/15/17    06/15/14   06/15/14     06/17/17          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -   $         686.64   $     2,768.05   $      2,768.05
 636    Mittie              R.           Clark-Johnson                  09/01/17    09/01/14   09/01/14     09/19/15           55        $       729.16    $                733.54   $                1,462.69   $               8.14   $                1,454.55   $        484.85   $          -   $         240.54   $       969.70   $        969.70
 637    Tunisia             N.           Clay                           11/01/17    11/01/14   11/01/14     04/22/20          286        $     3,791.61    $              3,814.40   $                7,606.01   $              42.35   $                7,563.66   $      2,521.22   $          -   $       1,250.83   $     5,042.44   $      5,042.44
 638    Pamela                           Clayborne                      06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 639    Ivory               J.           Cleckley-Lewis                 10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
 640    Edwin                            Clemente                       06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 641    Lavone                           Clemons                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 642    Mekal               S.           Clinton                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 643    Davina              A.           Clokes                         10/11/18    10/11/15   10/26/17     04/22/20          130        $     1,723.46    $              1,733.82   $                3,457.28   $              19.25   $                3,438.03   $      1,146.01   $          -   $         568.56   $     2,292.02   $      2,292.02
 644    Clarissa                         Cloud                          06/15/17    06/15/14   06/15/14     06/21/14            1        $        13.26    $                 13.34   $                   26.59   $               0.15   $                   26.45   $          8.82   $          -   $           4.37   $        17.63   $         17.63
 645    Jocelyn                          Cobb                           10/11/18    10/11/15   10/11/15     10/04/19          208        $     2,757.54    $              2,774.11   $                5,531.64   $              30.80   $                5,500.84   $      1,833.61   $          -   $         909.69   $     3,667.23   $      3,667.23
 646    Yazid               L.           Cobb-Montana                   10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 647    Kenya               J.           Cochran                        09/29/17    09/29/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 648    Bernett                          Coke                           06/15/17    06/15/14   06/15/14     11/02/19          281        $     3,725.33    $              3,747.71   $                7,473.04   $              41.61   $                7,431.43   $      2,477.14   $          -   $       1,228.96   $     4,954.28   $      4,954.28
 649    Renee               Loren        Cole                           06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 650    Wanda                            Cole                           06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 651    Danielle            R.           Coleman                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 652    Danielle                         Coleman                        08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
 653    Delice                           Coleman                        09/27/17    09/27/14   09/27/14     12/16/17          169        $     2,240.50    $              2,253.96   $                4,494.46   $              25.03   $                4,469.43   $      1,489.81   $          -   $         739.12   $     2,979.62   $      2,979.62
 654    Eboni                            Coleman                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 655    Nancy               L.           Coleman                        08/07/17    08/07/14   08/07/14     08/08/15           53        $       702.64    $                706.86   $                1,409.51   $               7.85   $                1,401.66   $        467.22   $          -   $         231.80   $       934.44   $        934.44
 656    Ronald                           Coleman                        08/10/17    08/10/14   08/10/14     07/07/18          204        $     2,704.51    $              2,720.76   $                5,425.27   $              30.21   $                5,395.06   $      1,798.35   $          -   $         892.20   $     3,596.70   $      3,596.70
 657    Shareen             Michelle     Coleman                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 658    Tabithia            S.           Coleman                        06/15/17    06/15/14   06/15/14     03/03/18          194        $     2,571.93    $              2,587.39   $                5,159.32   $              28.73   $                5,130.59   $      1,710.20   $          -   $         848.46   $     3,420.40   $      3,420.40
 659    Alfredo                          Collado                        10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
 660    Ana                 C.           Collado                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 661    Candice             M.           Collins                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 662    Jovita              C.           Collins                        06/15/17    06/15/14   06/15/14     08/27/16          115        $     1,524.60    $              1,533.76   $                3,058.36   $              17.03   $                3,041.33   $      1,013.78   $          -   $         502.95   $     2,027.55   $      2,027.55
 663    Paul                             Collins                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 664    Reginald            C.           Collins                        06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 665    Tassia              F.           Collins                        10/16/17    10/16/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
 666    Valerie             A.           Collins                        09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
 667    Desiree                          Collins-Kearse                 06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 668    Irene                            Colmenares                     10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 669    Awilda                           Colon                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 670    Carmen                           Colon                          06/30/17    06/30/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
 671    Claudia             Y.           Colon                          06/15/17    06/15/14   06/15/14     02/29/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
 672    July                C.           Colon                          09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
 673    Kenny                            Colon                          06/15/17    06/15/14   06/15/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 674    Michael             T.           Colon                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 675    Neliza                           Colorado                       06/16/17    06/16/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
 676    Kecia                            Combest                        10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 677    Jeffrey                          Comenzo                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 678    Joseph                           Compagnone                     07/10/17    07/10/14   07/10/14     04/22/20          302        $     4,003.73    $              4,027.79   $                8,031.52   $              44.72   $                7,986.80   $      2,662.27   $          -   $       1,320.80   $     5,324.53   $      5,324.53
 679    Kevin                            Conaty                         06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 680    Christine                        Concepcion                     06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 681    Irving                           Concepcion                     08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
 682    Julio                            Concepcion                     06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 683    Rafael              A.           Concepcion                     07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 684    Halima              B.           Conerly                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 685    Tara                             Connor                         06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 686    Sharon              Ann          Conrad                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 687    Shamika                          Consan                         10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 688    Sergine                          Constant                       09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
 689    Samuel                           Constanza                      06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 690    Africa              S.           Conyers                        10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
 691    Fatilcal            L.           Conyers                        10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
 692    Kimberly                         Conyers                        09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
 693    Daishell            T.           Cook                           07/31/17    07/31/14   08/24/14     09/15/18          212        $     2,810.57    $              2,827.46   $                5,638.02   $              31.39   $                5,606.63   $      1,868.88   $          -   $         927.19   $     3,737.75   $      3,737.75
 694    Terrance                         Cook                           09/28/17    09/28/14   09/28/14     05/04/19          240        $     3,181.77    $              3,200.89   $                6,382.67   $              35.54   $                6,347.13   $      2,115.71   $          -   $       1,049.64   $     4,231.42   $      4,231.42
 695    Thomas              J.           Cook,III                       10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
 696    Latoya              S.           Cooks                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
 697    April                            Cooper                         06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 698    Christine                        Cooper                         06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 699    Terry               L.           Cooper                         06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 700    Yasseem             M            Cooper                         10/02/17    10/02/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
 701    Melissa                          Cora                           06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06
 702    Christine           L.           Corbin                         06/16/17    06/16/14   06/29/14     09/15/18          220        $     2,916.63    $              2,934.15   $                5,850.78   $              32.58   $                5,818.20   $      1,939.40   $          -   $         962.17   $     3,878.80   $      3,878.80




                                                                                                                                                           9 of 50
                                                                         Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 11 of 51                   EXHIBIT A




                                                                                                                                                    1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                   NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                   DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                               Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.             Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
 703    Roxanne             N.          Cordero                              08/18/17    08/18/14   08/18/14     05/11/19          247        $     3,274.58    $              3,294.25   $                6,568.83   $              36.58   $                6,532.25   $      2,177.42   $          -     $       1,080.26   $     4,354.83   $      4,354.83
 704    Louis               C.          Cordoba                              06/16/17    06/16/14   06/16/14     01/18/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
 705    Jenny               P.          Cordova                              10/04/17    10/04/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
 706    Latoya              S.          Cordova                              09/27/17    09/27/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
 707    Natassia            K.          Cordrey                              06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 708    Janet               M.          Coriell                              06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 709    Philip              David       Corley                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 710    Fatima                          Corniel                              06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 711    Rhonda              C.          Cornish                              06/16/17    06/16/14   06/16/14     02/01/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
 712    Dona                Marie       Coromilas                            09/29/17    09/29/14   03/05/17     09/21/19          133        $     1,763.23    $              1,773.83   $                3,537.06   $              19.70   $                3,517.37   $      1,172.46   $          -     $         581.68   $     2,344.91   $      2,344.91
 713    Janet                           Correa                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 714    Samantha                        Correa                               09/28/17    09/28/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
 715    Dolores                         Corsey                               06/16/17    06/16/14   06/16/14     04/27/19          254        $     3,367.38    $              6,387.61   $                9,754.99   $              37.61   $                9,717.38   $      3,239.13   $     2,000.00   $       1,110.87   $     4,478.25   $      6,478.25
 716    Robert                          Cortes                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 717    Stacy               M.          Cortes                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 718    Ana                 G.          Cortez                               09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 719    Cesar                           Cortez                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 720    Sor Ivette                      Cortijo                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 721    Eric                            Cosme                 Jr.            06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 722    Eric                            Cosme                 Sr.            06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 723    John                            Cosme                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 724    Peter                           Costanzo                             06/16/17    06/16/14   06/16/14     06/02/18          207        $     2,744.28    $              2,760.77   $                5,505.05   $              30.65   $                5,474.40   $      1,824.80   $          -     $         905.32   $     3,649.60   $      3,649.60
 725    Ikeamaa             A.          Costello                             06/16/17    06/16/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
 726    Morgan                          Coston                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 727    Noemi                           Cotrina                              06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 728    Adolfo                          Cottes                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 729    Natalie             C.          Cottman                              06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 730    Samuel                          Cotto                                10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 731    Shuana              K.          Covington                            06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 732    Anthony             J.          Coward                               10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 733    Milton                          Coward                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 734    Erica               M.          Cox                                  06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 735    Kayla                           Cox                                  06/16/17    06/16/14   10/05/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 736    Kissa                           Cox                                  09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 737    Latarsha                        Cox                                  06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 738    Neeah               K.          Cox                                  07/21/17    07/21/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
 739    Noel                            Cox                                  06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 740    Jocelyn             P.          Crabb                                06/16/17    06/16/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 741    Tiffany                         Craft                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 742    Annie                           Craig                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 743    Keith                           Crawford                             06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 744    Rosina              R.          Crawford                             06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 745    Susan                           Crawford                             06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 746    Shontay             P.          Crenshaw                             08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 747    Eurice              Leanora     Creque                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              5,581.14   $                9,637.90   $              45.31   $                9,592.59   $      3,197.53   $     1,000.00   $       1,338.30   $     5,395.06   $      6,395.06
 748    Raquel                          Crespo                               06/16/17    06/16/14   06/16/14     09/28/19          276        $     3,659.04    $              3,681.03   $                7,340.07   $              40.87   $                7,299.20   $      2,433.07   $          -     $       1,207.09   $     4,866.13   $      4,866.13
 749    Ashley              J.          Cribbs                               06/16/17    06/16/14   06/16/14     06/17/17          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -     $         686.64   $     2,768.05   $      2,768.05
 750    Jacqueline          D.          Cribbs                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 751    Yozaira                         Crichlow                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 752    Calvin              E           Crooke                               10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
 753    Donna               B.          Crosson                              06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 754    Christopher                     Crute                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 755    Darlene                         Crute                                06/16/17    06/16/14   06/16/14     09/23/17          171        $     2,267.01    $              2,280.64   $                4,547.65   $              25.32   $                4,522.33   $      1,507.44   $          -     $         747.87   $     3,014.88   $      3,014.88
 756    Ana                 M.          Cruz                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 757    Atavia                          Cruz                                 09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 758    James                           Cruz                                 06/16/17    06/16/14   06/16/14     04/07/18          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 759    Jasmine                         Cruz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 760    Jennifer                        Cruz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              5,581.14   $                9,637.90   $              45.31   $                9,592.59   $      3,197.53   $     1,000.00   $       1,338.30   $     5,395.06   $      6,395.06
 761    Josephine           A.          Cruz                                 09/27/17    09/27/14   11/06/16     10/20/18          102        $     1,352.25    $              1,360.38   $                2,712.63   $              15.10   $                2,697.53   $        899.18   $          -     $         446.10   $     1,798.35   $      1,798.35
 762    Joshua                          Cruz                                 09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 763    Lissette                        Cruz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 764    Maribel                         Cruz                                 08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 765    Michael             A.          Cruz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 766    Nitza                           Cruz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 767    Raymond                         Cruz                                 09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
 768    Reginald            A.          Cruz                                 10/18/17    10/18/14   10/18/14     01/20/18          171        $     2,267.01    $              2,280.64   $                4,547.65   $              25.32   $                4,522.33   $      1,507.44   $          -     $         747.87   $     3,014.88   $      3,014.88
 769    Shanekqua                       Cruz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 770    Theresa                         Cruz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 771    Zoraida                         Cruz                                 06/16/17    06/16/14   06/16/14     01/27/18          189        $     2,505.65    $              2,520.70   $                5,026.35   $              27.99   $                4,998.36   $      1,666.12   $          -     $         826.59   $     3,332.24   $      3,332.24
 772    Elizabeth                       Cruz Nunez                           06/16/17    06/16/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
 773    Andrea              Maria       Cuebas                               07/21/17    07/21/14   07/21/14     07/07/18          207        $     2,744.28    $              2,760.77   $                5,505.05   $              30.65   $                5,474.40   $      1,824.80   $          -     $         905.32   $     3,649.60   $      3,649.60
 774    Ana                 L.          Cuellar                              10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 775    Elizabeth                       Cuello                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 776    Maria                           Cuesta                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 777    Justine             B.          Culpepper                            06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 778    Bianca              C.          Cumberbatch                          06/16/17    06/16/14   07/03/16     10/05/19          170        $     2,253.76    $              2,267.30   $                4,521.06   $              25.17   $                4,495.88   $      1,498.63   $          -     $         743.50   $     2,997.25   $      2,997.25
 779    Yvette                          Cumberbatch                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 780    Crystal             O.          Cummings                             10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70




                                                                                                                                                               10 of 50
                                                                     Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 12 of 51                   EXHIBIT A




                                                                                                                                                1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                               NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                               DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                            LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                           Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name          M.I.             Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
 781    Roseann                           Cunningham                     06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 782    Brenda              L.            Curry                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 783    Paulo                             Da Silva                       06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 784    Yulissa                           Daciuk                         06/16/17    06/16/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 785    Nadine                            DaCruz                         07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
 786    Janice              B.            Dadbahal                       06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 787    Madeline            S.            Dagraca Ellis                  06/16/17    06/16/14   06/16/14     02/01/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
 788    Kareen              H.            Daise                          09/27/17    09/27/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 789    Makeda                            Daisley                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 790    Yvonne                            Dalchan                        10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 791    Mary                L.            Dale                           06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 792    Carolyn                           Daley                          06/16/17    06/16/14   11/01/15     04/13/19          180        $     2,386.33    $              2,400.67   $                4,787.00   $              26.66   $                4,760.34   $      1,586.78   $          -     $         787.23   $     3,173.56   $      3,173.56
 793    Noel                E.            Daley                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 794    Kamiya                            Dalton                         06/16/17    06/16/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 795    Cindy                             Daniel                         06/16/17    06/16/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 796    Nadia                             Daniel                         06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 797    Anthony             D.            Daniels                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 798    Bernadette          Y.            Daniels                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 799    Diamond                           Daniels                        10/11/18    10/11/15   10/28/15     04/22/20          235        $     3,115.49    $              3,134.21   $                6,249.69   $              34.80   $                6,214.89   $      2,071.63   $          -     $       1,027.78   $     4,143.26   $      4,143.26
 800    Lashell             D.            Daniels                        08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 801    Nare                              Daniels                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 802    Torrey                            Daniels                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 803    Carmen              C.            Darby                          06/16/17    06/16/14   06/16/14     04/27/19          254        $     3,367.38    $              3,387.61   $                6,754.99   $              37.61   $                6,717.38   $      2,239.13   $          -     $       1,110.87   $     4,478.25   $      4,478.25
 804    Latisha                           Darby                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 805    Nicole              L.            Darby                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 806    Ceasia              I.            Darnley                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 807    Jatan               K.            Das                            06/16/17    06/16/14   06/16/14     01/13/18          187        $     2,479.13    $              2,494.03   $                4,973.16   $              27.69   $                4,945.47   $      1,648.49   $          -     $         817.85   $     3,296.98   $      3,296.98
 808    Radha               R.            Das                            10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 809    Sumon                             Das                            06/16/17    06/16/14   03/06/16     02/09/19          153        $     2,028.38    $              2,040.57   $                4,068.95   $              22.66   $                4,046.29   $      1,348.76   $          -     $         669.15   $     2,697.53   $      2,697.53
 810    Peetam                            Dass                           10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 811    Bahja                             Davenport-Kabar                08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 812    Jermin              Troy          David                          09/29/17    09/29/14   09/29/14     02/16/19          229        $     3,035.94    $              3,054.19   $                6,090.13   $              33.91   $                6,056.22   $      2,018.74   $          -     $       1,001.54   $     4,037.48   $      4,037.48
 813    Kimani              A.K           David                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 814    Charmaine           N.            Davidson                       06/16/17    06/16/14   06/16/14     06/22/19          262        $     3,473.44    $              3,494.31   $                6,967.74   $              38.80   $                6,928.95   $      2,309.65   $          -     $       1,145.86   $     4,619.30   $      4,619.30
 815    Honeita             A.            Davidson-Dixon                 10/16/17    10/16/14   06/25/15     09/03/19          219        $     2,903.37    $              2,920.82   $                5,824.18   $              32.43   $                5,791.75   $      1,930.58   $          -     $         957.80   $     3,861.17   $      3,861.17
 816    Alicia              J.            Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 817    Amy                 C.            Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 818    Beverly                           Davis                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 819    Calvin                            Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 820    Carmen                            Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 821    Catherine                         Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 822    Charlotte                         Davis                          07/21/17    07/21/14   07/21/14     01/27/18          184        $     2,439.36    $              2,454.02   $                4,893.38   $              27.25   $                4,866.13   $      1,622.04   $          -     $         804.73   $     3,244.09   $      3,244.09
 823    Danasia                           Davis                          10/04/17    10/04/14   11/01/15     10/27/18          156        $     2,068.15    $              2,080.58   $                4,148.73   $              23.10   $                4,125.63   $      1,375.21   $          -     $         682.27   $     2,750.42   $      2,750.42
 824    Dominique                         Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 825    Esther                            Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 826    Evette              P.            Davis                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 827    Felicia             M.            Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 828    Felicia                           Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 829    Florence                          Davis                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
 830    Jamila              I.            Davis                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 831    Jennifer                          Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 832    Jeremy              M.            Davis                          10/30/17    10/30/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
 833    Jessica             K.            Davis                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 834    Jessica             L.            Davis                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 835    Joy                 I.            Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 836    Landrea                           Davis                          06/16/17    06/16/14   06/16/14     05/04/19          255        $     3,380.63    $              3,400.95   $                6,781.58   $              37.76   $                6,743.82   $      2,247.94   $          -     $       1,115.25   $     4,495.88   $      4,495.88
 837    Malcom                            Davis                          10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 838    Malika              A.            Davis                          06/16/17    06/16/14   12/18/16     04/22/20          175        $     2,320.04    $              2,333.98   $                4,654.03   $              25.92   $                4,628.11   $      1,542.70   $          -     $         765.37   $     3,085.41   $      3,085.41
 839    Martha                            Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 840    Mosi                              Davis                          06/16/17    06/16/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 841    Paul                              Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 842    Shameeka            L.            Davis                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
 843    Shantae                           Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 844    Shantavia           L.            Davis                          12/15/17    12/15/14   12/15/14     01/27/18          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
 845    Shawn                             Davis                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 846    Sherman             O             Davis                          10/02/17    10/02/14   10/02/14     04/28/18          187        $     2,479.13    $              2,494.03   $                4,973.16   $              27.69   $                4,945.47   $      1,648.49   $          -     $         817.85   $     3,296.98   $      3,296.98
 847    Stephanie                         Davis                          09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
 848    Sylvia              C             Davis                          10/02/17    10/02/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
 849    Taisha              L.            Davis                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 850    Ta-Keya             N.            Davis                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
 851    Melvina                           Davis-Gilkes                   10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 852    Kevin               C.            Dawes                          06/16/17    06/16/14   06/16/14     01/25/20          293        $     3,884.42    $              3,907.76   $                7,792.17   $              43.39   $                7,748.78   $      2,582.93   $          -     $       1,281.44   $     5,165.86   $      5,165.86
 853    Cory                              Dawkins                        06/16/17    06/16/14   06/16/14     06/08/19          260        $     3,446.92    $              3,467.63   $                6,914.56   $              38.50   $                6,876.05   $      2,292.02   $          -     $       1,137.11   $     4,584.04   $      4,584.04
 854    Shakeem             W.            Dawkins                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 855    Valarie             Y.            Dawkins                        10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 856    Dorothea            P.            Days                           06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 857    Yashera             M.            De Jesus                       06/16/17    06/16/14   06/28/15     10/27/18          174        $     2,306.79    $              3,820.65   $                6,127.43   $              25.77   $                6,101.67   $      2,033.89   $     1,000.00   $         760.99   $     3,067.78   $      4,067.78
 858    David                             De La Cruz                     06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06




                                                                                                                                                           11 of 50
                                                                           Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 13 of 51                   EXHIBIT A




                                                                                                                                                      1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                     NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                     DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                  LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                 Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name          M.I.             Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
 859    Dennis                            De La Vega                           06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 860    Sheila                            De leon Ortiz                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 861    Alberto                           De Marchena                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 862    Sharon              C.            DeCambre                             06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 863    Amissa                            Dechabert                            06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 864    Naomi                             Declet                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 865    Lateefah                          Dees                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 866    Cheryl              A.            DeFreitas                            06/16/17    06/16/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 867    Chris                             Deguzman                             10/11/18    10/11/15   11/03/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
 868    Maribel                           DeJesus                              06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 869    Mariel                            Dejesus                              06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 870    Yvedcy              D.            DeJesus                              08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 871    Marie               A.            Dejoie                               10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 872    David               D.            DeLaCruz                             09/29/17    09/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 873    Mercedes                          DeLaCruz                             06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 874    George                            Delaney                              10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 875    James               J.            Delaney                              11/20/17    11/20/14   11/20/14     10/31/15           50        $       662.87    $                666.85   $                1,329.72   $               7.40   $                1,322.32   $        440.77   $          -     $         218.68   $       881.55   $        881.55
 876    Catherine                         Deleon                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 877    Edwardo                           Delgado                              06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 878    Gabriel             E.            Delgado                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 879    Jeannette                         Delgado                              06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 880    Amber                             Deliotte                             06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 881    Isabel                            Deliso                               06/16/17    06/16/14   06/16/14     12/23/17          184        $     2,439.36    $              2,454.02   $                4,893.38   $              27.25   $                4,866.13   $      1,622.04   $          -     $         804.73   $     3,244.09   $      3,244.09
 882    Josefine                          Dell                                 10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
 883    Darren                            Dellolio                             10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 884    Marissa                           DelRio                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 885    Rose                              DelValle-Mota                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 886    Elaine                            Demery                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 887    Alix                              Denis                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 888    Francine            M.            Dennis                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 889    Natasha             T.            Dennis                               06/16/17    06/16/14   10/12/14     12/17/16          114        $     1,511.34    $              1,520.42   $                3,031.77   $              16.88   $                3,014.88   $      1,004.96   $          -     $         498.58   $     2,009.92   $      2,009.92
 890    Beverley            O.            Denny                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 891    Alicia              G.            Depena                               06/16/17    06/16/14   06/16/14     12/14/19          287        $     3,804.87    $              5,327.73   $                9,132.61   $              42.50   $                9,090.11   $      3,030.04   $     1,000.00   $       1,255.20   $     5,060.07   $      6,060.07
 892    Rochelle            Leah          DePena                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 893    Yolande                           Derogene                             06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 894    Thomas              J.            DeRosa                               11/20/17    11/20/14   11/20/14     04/22/20          283        $     3,751.84    $              3,774.39   $                7,526.23   $              41.91   $                7,484.32   $      2,494.77   $          -     $       1,237.70   $     4,989.55   $      4,989.55
 895    Dakiem              E.            Derry                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 896    Christian           A.            DeSantiago                           09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 897    Abel                              Desay                                09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 898    Selie               C.            Deschamps                            06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 899    James                             Desiderato                           06/16/17    06/16/14   07/03/16     10/28/17           69        $       914.76    $                920.26   $                1,835.02   $              10.22   $                1,824.80   $        608.27   $          -     $         301.77   $     1,216.53   $      1,216.53
 900    Hally               R.            DeSouza                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 901    Betty                             Desrosiers                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 902    Nupur                             Dey                                  06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 903    Marie               Y.            Diané                                09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 904    Angel               M.            Diaz                                 08/18/17    08/18/14   08/18/14     06/06/15           42        $       556.81    $                560.16   $                1,116.97   $               6.22   $                1,110.75   $        370.25   $          -     $         183.69   $       740.50   $        740.50
 905    Charles                           Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 906    Daniel                            Diaz                                 06/16/17    06/16/14   06/16/14     03/09/19          247        $     3,274.58    $              3,294.25   $                6,568.83   $              36.58   $                6,532.25   $      2,177.42   $          -     $       1,080.26   $     4,354.83   $      4,354.83
 907    David                             Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 908    Edgar                             Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 909    Guillermo                         Diaz                                 06/16/17    06/16/14   06/16/14     04/07/18          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 910    Hector                            Diaz                                 06/08/17    06/08/14   06/08/14     04/22/20          307        $     4,070.02    $              4,094.48   $                8,164.50   $              45.46   $                8,119.03   $      2,706.34   $          -     $       1,342.67   $     5,412.69   $      5,412.69
 911    Jennifer                          Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 912    Juan                              Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 913    Justo                             Diaz                  Jr.            06/16/17    06/16/14   06/16/14     06/24/17          158        $     2,094.67    $              2,107.25   $                4,201.92   $              23.40   $                4,178.52   $      1,392.84   $          -     $         691.02   $     2,785.68   $      2,785.68
 914    Kirsis              M.            Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 915    Marisol                           Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 916    Orlando                           Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 917    Sherly              M.            Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 918    Takeisha            L.            Diaz                                 12/12/18    12/12/15   12/12/15     01/13/16            5        $        66.29    $                 66.69   $                  132.97   $               0.74   $                  132.23   $         44.08   $          -     $          21.87   $        88.15   $         88.15
 919    Yvette                            Diaz                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 920    Jeanine                           Dibona                               06/16/17    06/16/14   06/16/14     06/29/19          263        $     3,486.69    $              3,507.65   $                6,994.34   $              38.95   $                6,955.39   $      2,318.46   $          -     $       1,150.23   $     4,636.93   $      4,636.93
 921    Francis                           Dick                                 06/16/17    06/16/14   06/16/14     01/27/18          189        $     2,505.65    $              2,520.70   $                5,026.35   $              27.99   $                4,998.36   $      1,666.12   $          -     $         826.59   $     3,332.24   $      3,332.24
 922    Emery                             Dickerson                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 923    Gina                              Dicks                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 924    Steven                            Digaetano                            06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 925    Theresa                           Digatano                             10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 926    Anthony             D.            Digirolomo                           10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 927    Rachel              E.            Dildy                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 928    Ronald              W.            Dillard                              06/16/17    06/16/14   06/16/14     02/15/20          296        $     3,924.19    $              5,447.77   $                9,371.96   $              43.83   $                9,328.12   $      3,109.37   $     1,000.00   $       1,294.56   $     5,218.75   $      6,218.75
 929    Christine           J.            Dillon                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 930    Argiroula                         Dimas                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 931    Sasha                             Dimas                                06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 932    Ronald                            Dimina                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 933    Stephen             T.            Dimino                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 934    Sabrina                           Dingle                               06/16/17    06/16/14   06/16/14     11/11/17          178        $     2,359.82    $              2,374.00   $                4,733.81   $              26.36   $                4,707.45   $      1,569.15   $          -     $         778.49   $     3,138.30   $      3,138.30
 935    Tamara              I.            Dinnol                               06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 936    Elizabeth                         DiPalma                              06/16/17    06/16/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28




                                                                                                                                                                 12 of 50
                                                                    Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 14 of 51                   EXHIBIT A




                                                                                                                                               1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                              NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                              DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                           LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                          Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
 937    Susan                           Dipietro                        06/16/17    06/16/14   06/16/14     08/19/17          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -     $         726.00   $     2,926.73   $      2,926.73
 938    Katherine                       Disla                           08/18/17    08/18/14   03/06/16     09/28/19          186        $     2,465.87    $              2,480.69   $                4,946.57   $              27.54   $                4,919.02   $      1,639.67   $          -     $         813.47   $     3,279.35   $      3,279.35
 939    Addishia            B.          Dixon                           10/16/17    10/16/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
 940    Bernetha                        Dixon                           09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 941    Corinne             L.          Dixon                           08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 942    Eunice              E.          Dixon                           10/30/17    10/30/14   10/30/14     04/22/20          286        $     3,791.61    $              3,814.40   $                7,606.01   $              42.35   $                7,563.66   $      2,521.22   $          -     $       1,250.83   $     5,042.44   $      5,042.44
 943    Jacqueline                      Dixon                           08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 944    Tiaisha             L.          Dobbins                         09/27/17    09/27/14   09/27/14     05/25/19          244        $     3,234.80    $              3,254.24   $                6,489.04   $              36.13   $                6,452.91   $      2,150.97   $          -     $       1,067.14   $     4,301.94   $      4,301.94
 945    Elizabeth                       Dobson                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 946    Arthur              M.          Dockery                         06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 947    Brian               M.          Dogan                           09/27/17    09/27/14   09/27/14     02/08/19          228        $     3,022.69    $              3,040.85   $                6,063.53   $              33.76   $                6,029.77   $      2,009.92   $          -     $         997.16   $     4,019.85   $      4,019.85
 948    Kou                 Y.          Dokie                           07/21/17    07/21/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 949    Norys                           Dolmo                           06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 950    Leandro                         Dominguez                       10/02/17    10/02/14   10/02/14     01/25/20          278        $     3,685.55    $              3,707.70   $                7,393.26   $              41.17   $                7,352.09   $      2,450.70   $          -     $       1,215.84   $     4,901.39   $      4,901.39
 951    Rosanna                         Dominguez                       06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 952    Audley              C.          Donaldson                       06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 953    Janelle             K.          Donawa                          06/16/17    06/16/14   01/25/15     04/22/20          274        $     3,632.53    $              3,654.35   $                7,286.88   $              40.58   $                7,246.30   $      2,415.43   $          -     $       1,198.34   $     4,830.87   $      4,830.87
 954    Jonathan            A.          Donenfeld                       06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 955    Edwin                           Dones Jr                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 956    Beth                D.          Dorilas                         06/16/17    06/16/14   06/16/14     09/23/17          171        $     2,267.01    $              2,280.64   $                4,547.65   $              25.32   $                4,522.33   $      1,507.44   $          -     $         747.87   $     3,014.88   $      3,014.88
 957    Chanttle            M.          Dorsey                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
 958    Johnny                          Dorvilier                       07/31/17    07/31/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
 959    Carlos              A.          Douglas                         09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 960    Katina              L.          Dow                             10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
 961    Veronica                        Dow                             06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 962    Jacqueline                      Dowd                            06/16/17    06/16/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 963    Verdell             S.          Downing                         06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 964    Janeen              L.          Dozier                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 965    Monique                         Dozier                          07/21/17    07/21/14   07/21/14     08/27/16          110        $     1,458.31    $              1,467.08   $                2,925.39   $              16.29   $                2,909.10   $        969.70   $          -     $         481.09   $     1,939.40   $      1,939.40
 966    Janet               C.          Drummonds                       10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
 967    Chantel             L.          Dubose                          09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 968    Dorcas                          Dunkley                         06/16/17    06/16/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
 969    Trisha              K.          Dunlay                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 970    Saundra             G.          Dunn                            09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
 971    Antwaun                         Dunson                          10/16/17    10/16/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 972    Johnathan                       Duperoy                         06/16/17    06/16/14   06/16/14     02/09/19          243        $     3,221.55    $              3,240.90   $                6,462.45   $              35.99   $                6,426.47   $      2,142.16   $          -     $       1,062.76   $     4,284.31   $      4,284.31
 973    Vanessa             V.          Dupree                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
 974    Gabriel             R           Duran                           10/02/17    10/02/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
 975    Noel                            Duran                           09/08/17    09/08/14   09/08/14     03/07/20          287        $     3,804.87    $              3,827.73   $                7,632.61   $              42.50   $                7,590.11   $      2,530.04   $          -     $       1,255.20   $     5,060.07   $      5,060.07
 976    Janelle                         Durant                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 977    Rhonda              S.          Duranty                         10/12/17    10/12/14   10/26/14     04/22/20          287        $     3,804.87    $              3,827.73   $                7,632.61   $              42.50   $                7,590.11   $      2,530.04   $          -     $       1,255.20   $     5,060.07   $      5,060.07
 978    Shakirat                        Durosinmi                       06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 979    Irene               W.          Dutchin-Marte                   10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              5,367.75   $                9,212.39   $              42.95   $                9,169.44   $      3,056.48   $     1,000.00   $       1,268.32   $     5,112.96   $      6,112.96
 980    Davindra                        Dwarka                          06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 981    Antoinette          Maria       Dyall                           09/29/17    09/29/14   09/29/14     09/07/19          258        $     3,420.41    $              3,440.96   $                6,861.37   $              38.21   $                6,823.16   $      2,274.39   $          -     $       1,128.37   $     4,548.77   $      4,548.77
 982    Cynthia                         Dyke                            06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 983    Teresa                          Dzedzina                        06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
 984    Gilbert                         Eagan                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
 985    Tiffany             Y.          Easley                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
 986    Valerie                         Eason                           09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 987    Nakesha             S.          Easterling                      09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 988    Nathaniel           N.          Easterling                      07/21/17    07/21/14   11/01/15     10/14/17          102        $     1,352.25    $              1,360.38   $                2,712.63   $              15.10   $                2,697.53   $        899.18   $          -     $         446.10   $     1,798.35   $      1,798.35
 989    Quanasia            T.          Easterling                      10/16/17    10/16/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
 990    Leslie                          Eastmond                        06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
 991    Cassandra                       Easy                            06/30/17    06/30/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
 992    Alethia             J.          Ebanks                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
 993    Victoria            Louise      Eberle                          06/19/17    06/19/14   06/19/14     09/24/16          119        $     1,577.63    $              1,587.11   $                3,164.74   $              17.62   $                3,147.12   $      1,049.04   $          -     $         520.45   $     2,098.08   $      2,098.08
 994    Kenneth             L.          Eckert                          10/02/17    10/02/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
 995    Glory               J.          Edmonds                         09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
 996    Shakeida            S.          Edmonds                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
 997    Shakira                         Edmonds                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
 998    Lois                E.          Edness                          06/19/17    06/19/14   06/19/14     02/25/17          141        $     1,869.29    $              1,880.52   $                3,749.82   $              20.88   $                3,728.94   $      1,242.98   $          -     $         616.67   $     2,485.96   $      2,485.96
 999    Andrea                          Edwards                         10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1000    Berlyn              A.          Edwards                         10/12/17    10/12/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1001    Bianca              N.          Edwards                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1002    Brittany                        Edwards                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1003    Isiah                           Edwards                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1004    Jacqueline          C.          Edwards                         06/19/17    06/19/14   06/19/14     06/28/14            2        $        26.51    $                 26.67   $                   53.19   $               0.30   $                   52.89   $         17.63   $          -     $           8.75   $        35.26   $         35.26
1005    Jalissa             B.          Edwards                         10/04/17    10/04/14   03/05/17     05/11/19          114        $     1,511.34    $              1,520.42   $                3,031.77   $              16.88   $                3,014.88   $      1,004.96   $          -     $         498.58   $     2,009.92   $      2,009.92
1006    Kevin                           Edwards                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1007    Kiezan                          Edwards                         10/04/17    10/04/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
1008    Latisha             M.          Edwards                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1009    Vanessa                         Edwards                         06/19/17    06/19/14   06/19/14     12/09/17          182        $     2,412.85    $              2,427.34   $                4,840.19   $              26.95   $                4,813.24   $      1,604.41   $          -     $         795.98   $     3,208.82   $      3,208.82
1010    Vonda               Y.          Edwards                         07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1011    Regina                          Edwards-Williams                10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1012    Fredrick                        Eilam                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1013    Crystal             N.          Eiley                           09/29/17    09/29/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
1014    Bryant                          Elbert                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43




                                                                                                                                                          13 of 50
                                                                       Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 15 of 51                   EXHIBIT A




                                                                                                                                                  1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                 NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                 DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                              LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                             Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name         M.I.               Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
1015    Gasner                            Elien                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1016    Ethel                Marie        Ellerbe                          07/21/17    07/21/14   07/21/14     12/21/19          283        $     3,751.84    $              3,774.39   $                7,526.23   $              41.91   $                7,484.32   $      2,494.77   $          -     $       1,237.70   $     4,989.55   $      4,989.55
1017    Sherrell             Nirvana      Ellerby                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1018    Ruth                 A.           Elliott                          06/19/17    06/19/14   06/19/14     11/16/19          283        $     3,751.84    $              3,774.39   $                7,526.23   $              41.91   $                7,484.32   $      2,494.77   $          -     $       1,237.70   $     4,989.55   $      4,989.55
1019    Dale                 B.           Elliott,Jr.                      09/28/17    09/28/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
1020    Kesha                             Ellis                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1021    Latasha              S.           Ellis                            06/19/17    06/19/14   06/19/14     02/01/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
1022    Melissa                           Ellis                            10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1023    Penny                L.           Ellis                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1024    Shannon                           Ellis                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1025    Sharae               Louella      Ellis                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1026    Antoinette                        Ellison                          08/18/17    08/18/14   08/18/14     12/21/19          279        $     3,698.81    $              3,721.04   $                7,419.85   $              41.32   $                7,378.53   $      2,459.51   $          -     $       1,220.21   $     4,919.02   $      4,919.02
1027    Breea                             Ellison                          10/12/17    10/12/14   10/12/14     12/07/19          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
1028    Stephen              A.           Elson                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1029    Jean                              Emile                            10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1030    Ana                               Emilia                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1031    Janina                            Encarnacion                      11/01/18    11/01/15   08/09/16     04/22/20          194        $     2,571.93    $              2,587.39   $                5,159.32   $              28.73   $                5,130.59   $      1,710.20   $          -     $         848.46   $     3,420.40   $      3,420.40
1032    Joann                             Encarnacion                      08/07/17    08/07/14   08/07/14     07/28/18          208        $     2,757.54    $              2,774.11   $                5,531.64   $              30.80   $                5,500.84   $      1,833.61   $          -     $         909.69   $     3,667.23   $      3,667.23
1033    Karim                R.           English                          06/19/17    06/19/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1034    Ashley                            Epps                             06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1035    Sheneeqwa            T.           Epps-Wharton                     07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1036    Marvis               J.           Erhunmwunse                      06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1037    Oyinlola             A.           Erinosho                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1038    William                           Escalera                         10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1039    Katisha                           Escalona                         07/31/17    07/31/14   07/31/14     09/14/19          268        $     3,552.98    $              3,574.33   $                7,127.31   $              39.69   $                7,087.62   $      2,362.54   $          -     $       1,172.10   $     4,725.08   $      4,725.08
1040    Luisa                             Escoto                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1041    Yinet                A.           Espinal                          09/28/17    09/28/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
1042    Laura                             Esposito                         09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1043    Helena               V.           Estes                            10/18/17    10/18/14   10/18/14     07/20/19          249        $     3,301.09    $              3,320.93   $                6,622.02   $              36.87   $                6,585.14   $      2,195.05   $          -     $       1,089.01   $     4,390.10   $      4,390.10
1044    Luz                  E.           Estrada                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1045    Tonia                R.           Etheridge                        09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1046    Jamal                M.           Eury                             07/31/17    07/31/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
1047    Brenda                            Eury-Collins                     10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1048    Kareema              S.           Evans                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1049    Sandra               D.           Evans                            06/19/17    06/19/14   06/19/14     04/21/18          201        $     2,664.74    $              2,680.75   $                5,345.48   $              29.77   $                5,315.72   $      1,771.91   $          -     $         879.08   $     3,543.81   $      3,543.81
1050    Taequana             T.           Evans                            08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1051    Katrina                           Evans-Young                      07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1052    Nicole               T.           Everett                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1053    Sandra                            Everett                          06/19/17    06/19/14   06/19/14     03/30/19          250        $     3,314.35    $              3,334.26   $                6,648.61   $              37.02   $                6,611.59   $      2,203.86   $          -     $       1,093.38   $     4,407.73   $      4,407.73
1054    Verdell              N.           Everette                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1055    Vielka               M.           Evering                          06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1056    Tolman               Lee          Ezell                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1057    Latisha              N.           Ezzell                           08/07/17    08/07/14   08/07/14     09/28/19          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
1058    Marjorie             L.           Facey                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1059    Suzette              A.           Facey                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1060    Janice               M.           Faison                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1061    Eric                 A.           Falcon                           09/28/17    09/28/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
1062    Raul                              Fantauzzi                        10/12/17    10/12/14   10/12/14     01/26/19          224        $     2,969.66    $              2,987.50   $                5,957.16   $              33.17   $                5,923.98   $      1,974.66   $          -     $         979.67   $     3,949.32   $      3,949.32
1063    Erica                             Fantroy                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1064    Marisol                           Farina                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1065    Ebony                S.           Farmer                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1066    Gwendolyn                         Farmer                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1067    Shaquanna            M.           Farmer                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1068    Jeanne                            Farrell                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              5,567.80   $                9,611.31   $              45.17   $                9,566.14   $      3,188.71   $     1,000.00   $       1,333.92   $     5,377.43   $      6,377.43
1069    Tara                              Farrior                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1070    Luvenia                           Farris                           06/19/17    06/19/14   06/19/14     04/30/16           98        $     1,299.22    $              1,307.03   $                2,606.26   $              14.51   $                2,591.74   $        863.91   $          -     $         428.60   $     1,727.83   $      1,727.83
1071    Kelly                L.           Farruggia                        06/19/17    06/19/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
1072    Nancy                             Fasano                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1073    Maryann                           Faulk                            06/19/17    06/19/14   06/19/14     04/16/16           96        $     1,272.71    $              1,280.36   $                2,553.07   $              14.22   $                2,538.85   $        846.28   $          -     $         419.86   $     1,692.57   $      1,692.57
1074    Michelle             B.           Faulkner                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1075    Tasha                Denise       Faulkner                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1076    Rhodell              J.           Fedrick                          10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
1077    John                              Feeley                           08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1078    Shontane             R.           Feggins                          10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1079    Sharon                            Felder                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1080    Jannatul                          Feldous                          09/28/17    09/28/14   03/05/17     02/02/19          100        $     1,325.74    $              1,333.71   $                2,659.44   $              14.81   $                2,644.64   $        881.55   $          -     $         437.35   $     1,763.09   $      1,763.09
1081    Malaynee             K.           Feliberti                        06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1082    Cynette                           Feliciano                        06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1083    Nancy                             Feliciano                        06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1084    Kaisha                            Felix                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1085    Wendy                             Feliz Ortiz                      06/19/17    06/19/14   06/19/14     09/28/19          276        $     3,659.04    $              3,681.03   $                7,340.07   $              40.87   $                7,299.20   $      2,433.07   $          -     $       1,207.09   $     4,866.13   $      4,866.13
1086    Maria                             Fellows                          09/28/17    09/28/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
1087    Victor                            Felton                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1088    Audrey                            Felton Anderson                  06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1089    Valencia             Y.           Fenty                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1090    Chris                M.           Ferdilus                         07/31/17    07/31/14   07/31/14     12/15/18          229        $     3,035.94    $              3,054.19   $                6,090.13   $              33.91   $                6,056.22   $      2,018.74   $          -     $       1,001.54   $     4,037.48   $      4,037.48
1091    Bidisii              S.           Ferguson                         06/19/17    06/19/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
1092    Dechelle             L.           Ferguson                         10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70




                                                                                                                                                             14 of 50
                                                                      Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 16 of 51                   EXHIBIT A




                                                                                                                                                 1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                                DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                             LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                            Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.                Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
1093    Emmeline            M.          Ferguson                          10/30/17    10/30/14   10/30/14     04/22/20          286        $     3,791.61    $              3,814.40   $                7,606.01   $              42.35   $                7,563.66   $      2,521.22   $          -   $       1,250.83   $     5,042.44   $      5,042.44
1094    Jennifer            R.          Ferguson                          09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1095    Laniece             N.          Ferguson                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1096    Rodney                          Ferguson                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1097    Sandra              A.          Ferguson                          09/01/17    09/01/14   09/01/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -   $       1,290.19   $     5,201.12   $      5,201.12
1098    Jean                            Fernandes                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1099    Cindy                           Fernandez                         09/29/17    09/29/14   09/29/14     08/03/19          253        $     3,354.12    $              3,374.28   $                6,728.39   $              37.47   $                6,690.93   $      2,230.31   $          -   $       1,106.50   $     4,460.62   $      4,460.62
1100    Fanny                           Fernandez                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1101    Karla               E.          Fernandez                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1102    Maria                           Fernandez                         06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1103    Regina              P.          Ferree                            09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1104    Christine                       Ferreira                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1105    Francisco           A.          Ferreira                          10/18/17    10/18/14   10/18/14     12/31/16          116        $     1,537.86    $              1,547.10   $                3,084.96   $              17.18   $                3,067.78   $      1,022.59   $          -   $         507.33   $     2,045.19   $      2,045.19
1106    James               A.          Ferreira                          06/19/17    06/19/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
1107    Ninette                         Ferrell                           08/07/17    08/07/14   08/07/14     02/09/19          236        $     3,128.74    $              3,147.55   $                6,276.29   $              34.95   $                6,241.34   $      2,080.45   $          -   $       1,032.15   $     4,160.89   $      4,160.89
1108    Idalicia                        Ferrer                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1109    Tanisha             N.          Ferril                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1110    Anthony                         Ferrin                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1111    Maria                           Ficalora                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1112    Betty               M.          Fickling                          08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
1113    Charisma                        Fields                            09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1114    Deborah                         Fields                            10/12/17    10/12/14   10/12/14     09/08/18          204        $     2,704.51    $              2,720.76   $                5,425.27   $              30.21   $                5,395.06   $      1,798.35   $          -   $         892.20   $     3,596.70   $      3,596.70
1115    Ebonne              C.          Fields                            06/19/17    06/19/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
1116    Safiya              Y.          Fields                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1117    Loretta                         Fields-Joseph                     06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1118    Betzaida                        Figueroa                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1119    Elizabeth                       Figueroa                          06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1120    Giselle                         Figueroa                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1121    Iris                M.          Figueroa                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
1122    Stephanie                       Figueroa                          09/29/17    09/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
1123    Yanson                          Filpo                             10/02/17    10/02/14   06/28/15     04/21/18          147        $     1,948.84    $              1,960.55   $                3,909.38   $              21.77   $                3,887.61   $      1,295.87   $          -   $         642.91   $     2,591.74   $      2,591.74
1124    Michael                         Finnell                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1125    Marie                           Fiorino                           06/19/17    06/19/14   06/19/14     02/15/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
1126    Keith               D.          Flanders                          11/01/17    11/01/14   11/01/14     04/22/20          286        $     3,791.61    $              3,814.40   $                7,606.01   $              42.35   $                7,563.66   $      2,521.22   $          -   $       1,250.83   $     5,042.44   $      5,042.44
1127    Lashon              M.          Flash                             06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1128    Sha-quaila          M.          Flenory                           07/31/17    07/31/14   11/15/15     02/15/20          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -   $         970.92   $     3,914.06   $      3,914.06
1129    David               Augustin    Fletcher                          06/19/17    06/19/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1130    Johnnie             R.          Flocker                           07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
1131    Gloria              Maria       Flores                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1132    Karen               E.          Flores                            10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
1133    Rafael                          Flores                            06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1134    Maria                           Florian                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1135    Tanya               D.          Flowers                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1136    LaTanya                         Floyd                             11/20/17    11/20/14   11/20/14     04/22/20          283        $     3,751.84    $              3,774.39   $                7,526.23   $              41.91   $                7,484.32   $      2,494.77   $          -   $       1,237.70   $     4,989.55   $      4,989.55
1137    Somora                          Floyd                             10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1138    Victoria            D.          Floyd                             06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1139    Chantel                         Folk-Elliott                      06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1140    Sharon                          Folkes                            10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1141    Gladys                          Fonseca                           10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1142    John                A.          Fonseca                           06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1143    Jimmy               J.          Foo                               06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1144    Anita               A.          Forbes-Wells                      06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1145    Angela                          Ford                              06/19/17    06/19/14   10/19/14     12/22/18          218        $     2,890.11    $              2,907.48   $                5,797.59   $              32.28   $                5,765.31   $      1,921.77   $          -   $         953.43   $     3,843.54   $      3,843.54
1146    Ayanna                          Ford                              06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1147    Bernard                         Ford                              07/21/17    07/21/14   07/21/14     06/01/19          254        $     3,367.38    $              3,387.61   $                6,754.99   $              37.61   $                6,717.38   $      2,239.13   $          -   $       1,110.87   $     4,478.25   $      4,478.25
1148    Desiree             A.          Ford                              06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1149    Joann                           Ford                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1150    Toyia                           Ford                              06/20/17    06/20/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
1151    Bernadette          H.          Forrest                           07/21/17    07/21/14   07/21/14     04/07/18          194        $     2,571.93    $              2,587.39   $                5,159.32   $              28.73   $                5,130.59   $      1,710.20   $          -   $         848.46   $     3,420.40   $      3,420.40
1152    Celia               S.          Forrester                         10/12/17    10/12/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
1153    Azande              A.          Foster                            09/28/17    09/28/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
1154    Barbara             B.          Foster                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1155    Chantey             L.          Foster                            10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1156    Darell                          Foster                            08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
1157    Kaisun              K.          Foster                            08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
1158    Kalilah             D.          Foster                            10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1159    Krystle             N.          Foster                            06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1160    Ronniqua            T.          Foster Lawrence                   10/30/17    10/30/14   10/30/14     04/22/20          286        $     3,791.61    $              3,814.40   $                7,606.01   $              42.35   $                7,563.66   $      2,521.22   $          -   $       1,250.83   $     5,042.44   $      5,042.44
1161    Ora                             Foy                               10/10/17    10/10/14   10/10/14     04/21/18          185        $     2,452.62    $              2,467.36   $                4,919.97   $              27.40   $                4,892.58   $      1,630.86   $          -   $         809.10   $     3,261.72   $      3,261.72
1162    Gilda                           Franceschini                      06/20/17    06/20/14   06/20/14     02/15/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
1163    Nicole              M.          Franceschini                      06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1164    Christopher         J.          Francis                           10/10/17    10/10/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
1165    Jasmine             D.          Francis                           06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1166    Jonelle             H.          Francis                           10/04/17    10/04/14   06/28/15     11/11/17          124        $     1,643.92    $              1,653.79   $                3,297.71   $              18.36   $                3,279.35   $      1,093.12   $          -   $         542.32   $     2,186.23   $      2,186.23
1167    Justin              D.          Francis                           06/20/17    06/20/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1168    Kara                            Francis                           06/20/17    06/20/14   06/29/14     07/22/17          160        $     2,121.18    $              2,133.93   $                4,255.11   $              23.69   $                4,231.42   $      1,410.47   $          -   $         699.76   $     2,820.95   $      2,820.95
1169    Maryam              M.          Francis                           09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -   $       1,277.07   $     5,148.22   $      5,148.22
1170    Ralston                         Francis                           06/20/17    06/20/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28




                                                                                                                                                            15 of 50
                                                                    Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 17 of 51                   EXHIBIT A




                                                                                                                                               1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                              NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                              DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                           LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                          Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
1171    Roxanne             J.          Francis                         06/20/17    06/20/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
1172    Tiesha                          Francis                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1173    Annette                         Franco                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1174    Marie                           Francois                        06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1175    Beryl               A.          Frank                           10/30/17    10/30/14   10/30/14     04/04/15           23        $       304.92    $                306.75   $                  611.67   $               3.41   $                  608.27   $        202.76   $          -     $         100.59   $       405.51   $        405.51
1176    Jelicia             L.          Frank                           08/07/17    08/07/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
1177    Natalie             N.          Franklin                        06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1178    Patricia            A.          Franklin                        06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1179    Toronicle           D.          Franklin                        06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1180    Carolina            G.          Fraser                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1181    Harry                           Frazer                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1182    Dysteni                         Frazier                         10/02/17    10/02/14   07/03/16     01/06/18           79        $     1,047.33    $              1,053.63   $                2,100.96   $              11.70   $                2,089.26   $        696.42   $          -     $         345.51   $     1,392.84   $      1,392.84
1183    Kevin               L.          Frazier                         10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1184    Pamela                          Frazier                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1185    Shanyce                         Frazier                         10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1186    Walter              E.          Frazier                         06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1187    April               A.          Frazier                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1188    Aldith              M.          Frazier-Locke                   06/30/17    06/30/14   06/30/14     09/22/18          221        $     2,929.88    $              2,947.49   $                5,877.37   $              32.73   $                5,844.65   $      1,948.22   $          -     $         966.55   $     3,896.43   $      3,896.43
1189    Starshemah          N.          Frederick                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1190    Daniel                          Fredericks                      12/12/18    12/12/15   12/12/15     04/22/20          228        $     3,022.69    $              3,040.85   $                6,063.53   $              33.76   $                6,029.77   $      2,009.92   $          -     $         997.16   $     4,019.85   $      4,019.85
1191    Venda               M.          Fredericks                      06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1192    Cecilis                         Freeman                         09/28/17    09/28/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
1193    Keisha                          Freeman                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1194    Kim                 T.          Freeman                         06/20/17    06/20/14   01/18/15     04/22/20          275        $     3,645.78    $              3,667.69   $                7,313.47   $              40.72   $                7,272.75   $      2,424.25   $          -     $       1,202.72   $     4,848.50   $      4,848.50
1195    Brian               M.          Frett                           06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1196    Kim                 M.          Freytes                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1197    Luisa                           Frias                           06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1198    Aretha                          Fridia                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1199    Tova                            Friedlander                     06/30/17    06/30/14   06/30/14     01/31/15           31        $       410.98    $                413.45   $                  824.43   $               4.59   $                  819.84   $        273.28   $          -     $         135.58   $       546.56   $        546.56
1200    Cedric              M.          Frisby                          10/10/17    10/10/14   07/03/16     01/06/18           79        $     1,047.33    $              1,053.63   $                2,100.96   $              11.70   $                2,089.26   $        696.42   $          -     $         345.51   $     1,392.84   $      1,392.84
1201    Jamell                          Frost                           06/20/17    06/20/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
1202    Carmen              M.          Fuentes                         09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1203    Christina           E.          Fuentes                         07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1204    Karen                           Fuentes                         06/20/17    06/20/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
1205    Shamika             N.          Fulton                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1206    Deborah             D.          Fulwood-Jones                   06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1207    James                           Fung                            10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1208    Daruis              C.          Futrell                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1209    Denise (Dayshawn)               Gadson                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1210    Debra                           Gadson-Muhammad                 06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1211    James               L.          Gaether                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1212    Yvonne                          Gaillard                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1213    Darlene                         Gainous                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1214    Daniel              C.          Galaiza                         09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
1215    Patricia            V.          Galarza                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1216    Julio                           Gallego                         06/20/17    06/20/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
1217    Michael                         Galluccio                       06/20/17    06/20/14   03/06/16     01/06/18           96        $     1,272.71    $              1,280.36   $                2,553.07   $              14.22   $                2,538.85   $        846.28   $          -     $         419.86   $     1,692.57   $      1,692.57
1218    Kelle                           Gamble                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1219    Tyrone              Brook       Gamble                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1220    Shevana             W.          Gangaram                        06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              5,567.80   $                9,611.31   $              45.17   $                9,566.14   $      3,188.71   $     1,000.00   $       1,333.92   $     5,377.43   $      6,377.43
1221    Randy               J.          Ganthier                        10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1222    Delia                           Garay                           10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1223    Maria                           Garay                           06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1224    Carmen                          Garcia                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1225    Charito                         Garcia                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1226    Eleanor             M.          Garcia                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1227    Hector                          Garcia                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1228    India               S.          Garcia                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1229    Janice                          Garcia                          06/20/17    06/20/14   06/20/14     06/22/19          262        $     3,473.44    $              3,494.31   $                6,967.74   $              38.80   $                6,928.95   $      2,309.65   $          -     $       1,145.86   $     4,619.30   $      4,619.30
1230    Janice                          Garcia                          10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1231    Joan                            Garcia                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1232    Jonathan            A.          Garcia                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1233    Jose                D.          Garcia                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1234    Jose                M           Garcia                          10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
1235    Juan                V.          Garcia                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1236    Lissette                        Garcia                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1237    Martha              X.          Garcia                          10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1238    Moraima                         Garcia                          06/20/17    06/20/14   06/20/14     09/02/17          168        $     2,227.24    $              2,240.63   $                4,467.87   $              24.88   $                4,442.99   $      1,481.00   $          -     $         734.75   $     2,961.99   $      2,961.99
1239    Nilsa                           Garcia                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1240    Rafael                          Garcia                          10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1241    Raymond                         Garcia                          06/20/17    06/20/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1242    Rosa                I.          Garcia                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1243    Sabrina                         Garcia                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1244    Stephanie           Y.          Garcia                          07/21/17    07/21/14   07/21/14     06/08/19          255        $     3,380.63    $              3,400.95   $                6,781.58   $              37.76   $                6,743.82   $      2,247.94   $          -     $       1,115.25   $     4,495.88   $      4,495.88
1245    Vemesis                         Garcia                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1246    Veronica            Rubyn       Garcia                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1247    Yubelkis                        Garcia Soto                     10/11/18    10/11/15   03/06/17     10/31/19          139        $     1,842.78    $              1,853.85   $                3,696.63   $              20.58   $                3,676.04   $      1,225.35   $          -     $         607.92   $     2,450.70   $      2,450.70
1248    Steven                          Garcia-Arcila                   06/20/17    06/20/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63




                                                                                                                                                          16 of 50
                                                                          Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 18 of 51                   EXHIBIT A




                                                                                                                                                     1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                    NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                                    DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                                 LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                                Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name        M.I.             Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
1249    Nilda                            Garcia-Mordecai                      06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1250    Angela                           Gardner                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1251    Cortney              J.          Gardner                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1252    Vanessa              E.          Gardner                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1253    Dexter               P.          Garner                Sr.            08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
1254    Jenay                M.          Garner                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1255    Lakia                            Garner                               06/20/17    06/20/14   07/03/16     12/21/19          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
1256    Lindolee                         Garner                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1257    Taylor                           Garnier                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1258    Denise                           Garrett                              08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
1259    Monet                            Garrett                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1260    Robin                            Garrett                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1261    Shakeya              L.          Garrett                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1262    Sharese              J.          Garrett                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1263    Tashina                          Garrett                              06/20/17    06/20/14   06/28/15     09/14/19          220        $     2,916.63    $              2,934.15   $                5,850.78   $              32.58   $                5,818.20   $      1,939.40   $          -   $         962.17   $     3,878.80   $      3,878.80
1264    Lillian                          Garriga                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1265    Gelea                            Gary                                 06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1266    Nashelle                         Gary                                 06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1267    Bridgette                        Gasby                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1268    Deborah              A.          Gass                                 07/21/17    07/21/14   07/21/14     07/04/15           50        $       662.87    $                666.85   $                1,329.72   $               7.40   $                1,322.32   $        440.77   $          -   $         218.68   $       881.55   $        881.55
1269    Cynthia                          Gathers                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1270    Melissa                          Geigel                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1271    Agnes                H.          George                               07/21/17    07/21/14   07/21/14     07/29/17          158        $     2,094.67    $              2,107.25   $                4,201.92   $              23.40   $                4,178.52   $      1,392.84   $          -   $         691.02   $     2,785.68   $      2,785.68
1272    Chelsea              V.          George                               10/04/17    10/04/14   11/06/16     04/21/18           76        $     1,007.56    $              1,013.62   $                2,021.18   $              11.25   $                2,009.92   $        669.97   $          -   $         332.39   $     1,339.95   $      1,339.95
1273    Dorella              D.          George                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1274    Gary                             George                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1275    Janelle              M.          George                               10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1276    Phyllis                          George                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1277    Tasha                A.          George                               09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1278    Tiffany              M.          George                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1279    Stephanie            G.          German                               09/29/17    09/29/14   09/29/14     06/09/18          193        $     2,558.68    $              2,574.05   $                5,132.73   $              28.58   $                5,104.15   $      1,701.38   $          -   $         844.09   $     3,402.76   $      3,402.76
1280    Teri                 K.          Ghee                                 06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1281    Tanisha              K           Gibb-Clark                           10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1282    Deronn               F.          Gibbons-Charles                      10/12/17    10/12/14   10/12/14     08/17/19          253        $     3,354.12    $              3,374.28   $                6,728.39   $              37.47   $                6,690.93   $      2,230.31   $          -   $       1,106.50   $     4,460.62   $      4,460.62
1283    Cloean               T.          Gibbs                                07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
1284    Darrick              M.          Gibbs                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1285    Tasz                 A.          Gibbs                                10/04/17    10/04/14   06/28/15     12/09/17          128        $     1,696.95    $              1,707.14   $                3,404.09   $              18.96   $                3,385.13   $      1,128.38   $          -   $         559.81   $     2,256.76   $      2,256.76
1286    Tabatha              T.          Gibbs-King                           10/12/17    10/12/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
1287    Darrell                          Gibson                               06/20/17    06/20/14   06/20/14     07/13/19          265        $     3,513.21    $              3,534.32   $                7,047.53   $              39.24   $                7,008.29   $      2,336.10   $          -   $       1,158.98   $     4,672.19   $      4,672.19
1288    Sean                             Gibson                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1289    Stanley                          Gibson                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1290    Madelyn                          Gil                                  10/22/18    10/22/15   10/22/15     04/22/20          235        $     3,115.49    $              3,134.21   $                6,249.69   $              34.80   $                6,214.89   $      2,071.63   $          -   $       1,027.78   $     4,143.26   $      4,143.26
1291    Melissa                          Giles                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1292    Eric                             Gillespie                            10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1293    Marilyn              A.          Gillespie                            06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1294    Alexandria           A.          Gillette                             09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1295    Veronica                         Gilmore                              10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1296    Wendy                R.          Gilmore                              12/15/17    12/15/14   12/15/14     04/22/20          280        $     3,712.07    $              3,734.38   $                7,446.45   $              41.46   $                7,404.98   $      2,468.33   $          -   $       1,224.58   $     4,936.65   $      4,936.65
1297    Thea                 Vanessa     Gilyard                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1298    Thomas               Stefano     Giorgio                              07/21/17    07/21/14   07/21/14     07/13/19          260        $     3,446.92    $              3,467.63   $                6,914.56   $              38.50   $                6,876.05   $      2,292.02   $          -   $       1,137.11   $     4,584.04   $      4,584.04
1299    Kelly                D.          Girard                               06/20/17    06/20/14   06/20/14     03/25/17          145        $     1,922.32    $              1,933.87   $                3,856.19   $              21.47   $                3,834.72   $      1,278.24   $          -   $         634.16   $     2,556.48   $      2,556.48
1300    Paul                 James       Girard                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1301    Essam                A.          Girgis                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1302    Joseph               T.          Gladden                              09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -   $       1,277.07   $     5,148.22   $      5,148.22
1303    Michael              A.          Glasgow                              07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
1304    Rayon                M.          Glasgow                              08/07/17    08/07/14   08/31/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -   $       1,290.19   $     5,201.12   $      5,201.12
1305    Aisha                            Glass                                06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1306    Calum                C.          Glenn                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1307    Rodney               E.          Glenn                                09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1308    Shaquera                         Glenn                                10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
1309    Sherray                          Glenn                                09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1310    Benjamin                         Glover                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1311    Diana                A.          Glover                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1312    Iashia                           Glover                               06/20/17    06/20/14   06/20/14     01/06/18          186        $     2,465.87    $              2,480.69   $                4,946.57   $              27.54   $                4,919.02   $      1,639.67   $          -   $         813.47   $     3,279.35   $      3,279.35
1313    Monique              M.          Glover                               10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1314    Nadine               K.          Glover                               06/20/17    06/20/14   06/20/14     02/24/18          193        $     2,558.68    $              2,574.05   $                5,132.73   $              28.58   $                5,104.15   $      1,701.38   $          -   $         844.09   $     3,402.76   $      3,402.76
1315    Stephon              S.          Glover                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1316    Yolanda              Y.          Glover                               07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
1317    Maria                L.          Gobo                                 06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1318    Cheryl               C.          Goddard                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1319    Damaris              M.          Goddard                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1320    Valerie              J.          Goldsborough                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1321    Alison               Y.          Gomez                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1322    Edelmira                         Gomez                                06/20/17    06/20/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1323    Maria                E.          Gomez                                10/04/17    10/04/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
1324    Natasha              M.          Gomez                                06/20/17    06/20/14   06/20/14     12/21/19          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1325    Javier                           Gonzales                             10/11/18    10/11/15   06/30/17     04/22/20          147        $     1,948.84    $              1,960.55   $                3,909.38   $              21.77   $                3,887.61   $      1,295.87   $          -   $         642.91   $     2,591.74   $      2,591.74
1326    Alysia               D.          Gonzalez                             06/20/17    06/20/14   06/20/14     02/01/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -   $       1,285.81   $     5,183.49   $      5,183.49




                                                                                                                                                                17 of 50
                                                                    Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 19 of 51                   EXHIBIT A




                                                                                                                                               1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                              NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                              DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                           LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                          Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name        M.I.             Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
1327    Ana                  N.          Gonzalez                       06/20/17    06/20/14   06/20/14     12/30/17          185        $     2,452.62    $              2,467.36   $                4,919.97   $              27.40   $                4,892.58   $      1,630.86   $          -     $         809.10   $     3,261.72   $      3,261.72
1328    Dawn                 M.          Gonzalez                       09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1329    Edwin                            Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1330    Edwin                            Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1331    Edwin                            Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1332    Elida                            Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1333    Emeree               J.          Gonzalez                       06/20/17    06/20/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
1334    Jacqueline                       Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1335    Jasmine              L.          Gonzalez                       11/20/17    11/20/14   11/20/14     04/22/20          283        $     3,751.84    $              3,774.39   $                7,526.23   $              41.91   $                7,484.32   $      2,494.77   $          -     $       1,237.70   $     4,989.55   $      4,989.55
1336    Jessica                          Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1337    Jesus                            Gonzalez                       09/29/17    09/29/14   03/06/16     06/01/19          169        $     2,240.50    $              2,253.96   $                4,494.46   $              25.03   $                4,469.43   $      1,489.81   $          -     $         739.12   $     2,979.62   $      2,979.62
1338    Jose                 A.          Gonzalez                       10/16/17    10/16/14   10/16/14     03/07/20          282        $     3,738.58    $              3,761.05   $                7,499.63   $              41.76   $                7,457.87   $      2,485.96   $          -     $       1,233.33   $     4,971.92   $      4,971.92
1339    Jose                 L.          Gonzalez                       10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1340    Liboria                          Gonzalez                       10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1341    Manuel               A.          Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1342    Maria                            Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1343    Maritza                          Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1344    Michael                          Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1345    Stephanie                        Gonzalez                       09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1346    Venus                            Gonzalez                       08/07/17    08/07/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
1347    Wanda                            Gonzalez                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1348    Yuisa                G.          Gonzalez                       07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1349    Emory                            Goode                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1350    Dwayne                           Gooden                         07/21/17    07/21/14   07/21/14     07/16/16          104        $     1,378.77    $              1,387.05   $                2,765.82   $              15.40   $                2,750.42   $        916.81   $          -     $         454.85   $     1,833.61   $      1,833.61
1351    Regina                           Gooden                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1352    Katina               M.          Goodman                        06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1353    Lottie               M.          Goodman                        06/20/17    06/20/14   06/20/14     07/02/16          107        $     1,418.54    $              1,427.06   $                2,845.61   $              15.85   $                2,829.76   $        943.25   $          -     $         467.97   $     1,886.51   $      1,886.51
1354    Shimequa             T.          Goodman                        06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1355    Barbara                          Goodridge                      08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1356    Wayne                K.          Goodson-Gabriel                08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1357    Myrtle               G.          Goodwine                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1358    Arthur                           Gordon                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1359    Fallon               L.          Gordon                         10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1360    Sheron               M.          Gordon                         09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
1361    Vincent              S.          Gordon                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1362    Tameka                           Gorham                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1363    Gladys                           Grace                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              5,567.80   $                9,611.31   $              45.17   $                9,566.14   $      3,188.71   $     1,000.00   $       1,333.92   $     5,377.43   $      6,377.43
1364    Denise                           Graham                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1365    Gwendolyn            J.          Graham                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1366    Alicia               A.          Graham-Thomas                  06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1367    Joseph                           Gralto                         10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1368    Merle                            Granger                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1369    Carolyn              T.          Grant                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1370    Craig                            Grant                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1371    Jillian              A.          Grant                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1372    Marlon                           Grant                          10/30/17    10/30/14   10/30/14     06/25/16           87        $     1,153.39    $              1,160.32   $                2,313.72   $              12.88   $                2,300.83   $        766.94   $          -     $         380.50   $     1,533.89   $      1,533.89
1373    Marva                Diane       Grant                          07/21/17    07/21/14   07/21/14     11/17/18          226        $     2,996.17    $              3,014.17   $                6,010.34   $              33.47   $                5,976.88   $      1,992.29   $          -     $         988.41   $     3,984.58   $      3,984.58
1374    Melinda                          Grant                          06/20/17    06/20/14   06/20/14     08/18/18          218        $     2,890.11    $              2,907.48   $                5,797.59   $              32.28   $                5,765.31   $      1,921.77   $          -     $         953.43   $     3,843.54   $      3,843.54
1375    Shandell                         Grant                          09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
1376    Shannon              L.          Grant                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1377    Sharice              V.          Grant                          06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1378    Shoy                 R.          Grant                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              5,567.80   $                9,611.31   $              45.17   $                9,566.14   $      3,188.71   $     1,000.00   $       1,333.92   $     5,377.43   $      6,377.43
1379    Teneka                           Grant                          06/20/17    06/20/14   02/15/15     02/29/20          263        $     3,486.69    $              3,507.65   $                6,994.34   $              38.95   $                6,955.39   $      2,318.46   $          -     $       1,150.23   $     4,636.93   $      4,636.93
1380    Sadie                M.          Grantham                       06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1381    Stephen                          Gray                           06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1382    Starr                M.          Greaves                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1383    Annette                          Green                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1384    Anthony                          Green                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1385    Ashanti                          Green                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1386    Cheval                           Green                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1387    Cynthia              Gayle       Green                          06/20/17    06/20/14   06/20/14     12/16/17          183        $     2,426.10    $              2,440.68   $                4,866.78   $              27.10   $                4,839.68   $      1,613.23   $          -     $         800.35   $     3,226.46   $      3,226.46
1388    Gloria                           Green                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1389    Kathryn              D.          Green                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1390    Kiesha                           Green                          06/20/17    06/20/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1391    Kimball              I.          Green                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1392    Lametress            M.          Green                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1393    Robert               L.          Green                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1394    Tracy                            Green                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1395    Annette              B.          Greene                         07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1396    Azaria                           Greene                         10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1397    Katoya                           Greene                         10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1398    Kevin                N.          Greene                         06/20/17    06/20/14   06/20/14     06/02/18          207        $     2,744.28    $              2,760.77   $                5,505.05   $              30.65   $                5,474.40   $      1,824.80   $          -     $         905.32   $     3,649.60   $      3,649.60
1399    Arlene                           Gregg                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1400    Cassandra            D.          Gregg                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1401    Vicki                            Gregg                          06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1402    Kawan                J.          Greggs                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1403    Lucille                          Grello                         06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1404    Jeffery              C.          Griffin                        06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43




                                                                                                                                                          18 of 50
                                                                          Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 20 of 51                   EXHIBIT A




                                                                                                                                                     1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                    NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                                    DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                                 LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                                Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
1405    Natisha                         Griffin                               06/20/17    06/20/14   06/20/14     03/30/19          250        $     3,314.35    $              3,334.26   $                6,648.61   $              37.02   $                6,611.59   $      2,203.86   $          -   $       1,093.38   $     4,407.73   $      4,407.73
1406    Shaquana                        Griffin                               06/20/17    06/20/14   10/19/14     06/10/17          138        $     1,829.52    $              1,840.51   $                3,670.03   $              20.44   $                3,649.60   $      1,216.53   $          -   $         603.55   $     2,433.07   $      2,433.07
1407    Sherrie                         Griffin                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1408    Keisha              Nicole      Griffin-Hawkins                       07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1409    Andrea                          Griffith                              12/04/17    12/04/14   03/05/17     11/10/18           88        $     1,166.65    $              1,173.66   $                2,340.31   $              13.03   $                2,327.28   $        775.76   $          -   $         384.87   $     1,551.52   $      1,551.52
1410    Lucy                            Griffith                              06/20/17    06/20/14   06/20/14     08/12/17          165        $     2,187.47    $              2,200.61   $                4,388.08   $              24.43   $                4,363.65   $      1,454.55   $          -   $         721.63   $     2,909.10   $      2,909.10
1411    Stephanie           F.          Griffith                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1412    Travis              A.          Griffith                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1413    Pamela                          Griffiths                             06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1414    Alison                          Griggs                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1415    Carlton             D.          Grimes                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1416    Dianne              L.          Grissom                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1417    Rohan                           Gruber                                10/04/17    10/04/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
1418    Valerie             E.          Guadarrama                            06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1419    Diana                           Guarco                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1420    Nicola                          Guardavaccaro                         06/20/17    06/20/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
1421    Alma                J.          Guerrero                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1422    Marilyn                         Guerrero                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1423    Vanessa                         Guerrero                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1424    Kernizan                        Guerrier                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1425    Jessica                         Guity                                 06/20/17    06/20/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
1426    Lechelle                        Gulley                                08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
1427    Terry               J.          Gurley                                06/20/17    06/20/14   06/20/14     09/02/17          168        $     2,227.24    $              2,240.63   $                4,467.87   $              24.88   $                4,442.99   $      1,481.00   $          -   $         734.75   $     2,961.99   $      2,961.99
1428    Natasha                         Gustave                               08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
1429    Cesario                         Gutierrez                             06/20/17    06/20/14   06/20/14     03/09/19          247        $     3,274.58    $              3,294.25   $                6,568.83   $              36.58   $                6,532.25   $      2,177.42   $          -   $       1,080.26   $     4,354.83   $      4,354.83
1430    Eufemia             A.          Gutierrez                             10/10/17    10/10/14   10/10/14     06/02/18          191        $     2,532.16    $              2,547.38   $                5,079.54   $              28.28   $                5,051.25   $      1,683.75   $          -   $         835.34   $     3,367.50   $      3,367.50
1431    Rosa                I.          Gutierrez                             06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1432    Daniel                          Guzman                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1433    Maribel                         Guzman                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1434    Ruth                            Guzman                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1435    Deanna                          Haas                                  06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1436    Jessalynn                       Haas                                  06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1437    Deanna                          Haigler                               06/20/17    06/20/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1438    Angelina                        Hall                                  06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1439    Dawn                G.          Hall                                  06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1440    Dwight                          Hall                   Jr.            06/20/17    06/20/14   06/29/14     09/02/17          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -   $         726.00   $     2,926.73   $      2,926.73
1441    Jerry                           Hall                   Jr.            06/20/17    06/20/14   06/20/14     10/06/18          225        $     2,982.91    $              3,000.84   $                5,983.75   $              33.32   $                5,950.43   $      1,983.48   $          -   $         984.04   $     3,966.95   $      3,966.95
1442    Kizzyann                        Hall                                  06/20/17    06/20/14   06/20/14     11/04/17          177        $     2,346.56    $              2,360.66   $                4,707.22   $              26.21   $                4,681.01   $      1,560.34   $          -   $         774.11   $     3,120.67   $      3,120.67
1443    Raymond                         Hall                   Jr.            06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1444    Shirley             E.          Hall                                  06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1445    Tursheen            L.          Hallums                               10/02/17    10/02/14   10/02/14     05/12/18          189        $     2,505.65    $              2,520.70   $                5,026.35   $              27.99   $                4,998.36   $      1,666.12   $          -   $         826.59   $     3,332.24   $      3,332.24
1446    Donaldlene                      Halstead                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1447    Shawnta                         Halstead (Passle)                     06/20/17    06/20/14   06/20/14     05/11/19          256        $     3,393.89    $              3,414.29   $                6,808.18   $              37.91   $                6,770.27   $      2,256.76   $          -   $       1,119.62   $     4,513.51   $      4,513.51
1448    Annette             N.          Hamilton                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1449    Debra               R.          Hamilton                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1450    Devorah             V.          Hamilton                              06/20/17    06/20/14   06/20/14     11/23/19          284        $     3,765.10    $              3,787.72   $                7,552.82   $              42.06   $                7,510.77   $      2,503.59   $          -   $       1,242.08   $     5,007.18   $      5,007.18
1451    Kelly                           Hamilton                              06/20/17    06/20/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1452    Tamara                          Hamilton                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1453    Angela                          Hammonds                              10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1454    Ester               L.          Hampton                               09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -   $       1,277.07   $     5,148.22   $      5,148.22
1455    Rosalyn                         Hampton                               06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1456    Rosanne                         Hanberry                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1457    Lakeisha            T.          Hankerson                             09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1458    Asm                             Haq                                   09/27/17    09/27/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
1459    Susan               A.          Harding-Robinson                      06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1460    Pelatiah            N.          Hardy-Davidson                        06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1461    Alicia              A.          Harewood                              06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1462    Clarence                        Hargrove               Jr.            06/20/17    06/20/14   06/20/14     01/25/20          293        $     3,884.42    $              3,907.76   $                7,792.17   $              43.39   $                7,748.78   $      2,582.93   $          -   $       1,281.44   $     5,165.86   $      5,165.86
1463    Sunildatt           Kumar       Harilal                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1464    Denise                          Harker                                06/20/17    06/20/14   06/20/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1465    Francisca           G.          Harper                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1466    Lance               William     Harrell                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1467    Altagracia                      Harrigan                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1468    Anaja               M.          Harris                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1469    Andre                           Harris                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1470    Hylton              E.          Harris                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1471    Jacqueline                      Harris                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1472    Milton              L.          Harris                 Jr.            06/22/17    06/22/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1473    Nicole              L.          Harris                                11/01/17    11/01/14   11/01/14     04/22/20          286        $     3,791.61    $              3,814.40   $                7,606.01   $              42.35   $                7,563.66   $      2,521.22   $          -   $       1,250.83   $     5,042.44   $      5,042.44
1474    Pearlie             E.          Harris                                10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1475    Peggy               S.          Harris                                08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
1476    Rachel                          Harris                                07/10/17    07/10/14   07/10/14     04/22/20          302        $     4,003.73    $              4,027.79   $                8,031.52   $              44.72   $                7,986.80   $      2,662.27   $          -   $       1,320.80   $     5,324.53   $      5,324.53
1477    Stacey              M.          Harris                                08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
1478    Tamara              R.          Harris                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1479    Venessa             F.          Harris                                07/31/17    07/31/14   06/28/15     06/08/19          206        $     2,731.02    $              2,747.43   $                5,478.46   $              30.51   $                5,447.95   $      1,815.98   $          -   $         900.94   $     3,631.97   $      3,631.97
1480    Vincent                         Harris                                06/22/17    06/22/14   11/01/15     01/06/18          114        $     1,511.34    $              1,520.42   $                3,031.77   $              16.88   $                3,014.88   $      1,004.96   $          -   $         498.58   $     2,009.92   $      2,009.92
1481    Virginia            A.          Harris                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1482    Anderson                        Harrison                              06/14/17    06/14/14   06/14/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -   $       1,338.30   $     5,395.06   $      5,395.06




                                                                                                                                                                19 of 50
                                                                     Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 21 of 51                   EXHIBIT A




                                                                                                                                                1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                               NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                               DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                            LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                           Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name          M.I.             Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
1483    David                             Harrison                       06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1484    Janelle             T             Harrison                       10/02/17    10/02/14   10/02/14     03/17/18          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
1485    Nijsha                            Harrison                       06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1486    Renee                             Harrison                       06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1487    Roselee                           Harrison                       09/08/17    09/08/14   09/08/14     04/22/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
1488    Phyllis             A.            Harrison Strouble              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1489    Disrol              M.            Harry                          09/29/17    09/29/14   11/06/16     10/14/17           49        $       649.61    $                653.52   $                1,303.13   $               7.26   $                1,295.87   $        431.96   $          -     $         214.30   $       863.91   $        863.91
1490    Jason               Kenneth       Hartridge                      07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1491    Trina               T.            Harvell                        10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1492    Anathalee                         Harvey                         06/22/17    06/22/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
1493    Fanta               F.            Harvey                         08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
1494    Ikashim             T.            Harvey                         06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1495    Vennesila                         Harvey Faison                  10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1496    Nakia               C.            Haskin                         10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1497    Daphne              C.            Haskins                        06/22/17    06/22/14   06/22/14     07/28/18          214        $     2,837.08    $              2,854.13   $                5,691.21   $              31.69   $                5,659.52   $      1,886.51   $          -     $         935.93   $     3,773.01   $      3,773.01
1498    Karen               D.            Haskins                        08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1499    Tarsha                            Haskins                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1500    Khaled              Y.            Hassan                         06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1501    William             R.            Hausser                        06/30/17    06/30/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
1502    Ayeshia                           Hawkins                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1503    Crystal             I.            Hawkins                        09/27/17    09/27/14   08/13/17     09/28/19          111        $     1,471.57    $              1,480.41   $                2,951.98   $              16.44   $                2,935.55   $        978.52   $          -     $         485.46   $     1,957.03   $      1,957.03
1504    Loretta                           Hawkins                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1505    Vachon              M.            Hayden                         06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1506    Crystal                           Hayes                          06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1507    India               S.            Hayes                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1508    Rochelle            T.            Hayes                          06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1509    Shirrette                         Hayes                          06/22/17    06/22/14   06/22/14     06/09/18          207        $     2,744.28    $              2,760.77   $                5,505.05   $              30.65   $                5,474.40   $      1,824.80   $          -     $         905.32   $     3,649.60   $      3,649.60
1510    Tarcia              Denise        Hayes                          06/22/17    06/22/14   06/22/14     12/30/17          184        $     2,439.36    $              2,454.02   $                4,893.38   $              27.25   $                4,866.13   $      1,622.04   $          -     $         804.73   $     3,244.09   $      3,244.09
1511    Traci                             Hayes                          06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1512    Andrea                            Hayes-Riggins                  06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1513    Barbara                           Haynes                         06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1514    Niya                              Haynes                         06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1515    Willie              B.            Haynes                         06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1516    Lenworth            Vivian        Haywood                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1517    Kiana                             Hazel                          06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1518    Tory                M.            Head                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1519    Carla               L.            Heath                          06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1520    Regina                            Heckstall                      06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1521    Kimberly                          Hedgpeth                       06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1522    Valerie             A.            Helfrich                       09/27/17    09/27/14   09/27/14     02/23/19          231        $     3,062.46    $              3,080.86   $                6,143.32   $              34.21   $                6,109.11   $      2,036.37   $          -     $       1,010.28   $     4,072.74   $      4,072.74
1523    Gayle                             Hemmings                       10/04/17    10/04/14   10/04/14     09/28/19          261        $     3,460.18    $              3,480.97   $                6,941.15   $              38.65   $                6,902.50   $      2,300.83   $          -     $       1,141.49   $     4,601.67   $      4,601.67
1524    Frances                           Henderson                      10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
1525    Mary                V.            Henderson                      07/31/17    07/31/14   07/31/14     03/10/18          189        $     2,505.65    $              2,520.70   $                5,026.35   $              27.99   $                4,998.36   $      1,666.12   $          -     $         826.59   $     3,332.24   $      3,332.24
1526    Emma                E.            Hendley                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1527    Wesley              C.            Hendrickson                    07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1528    Denequa             Quintel       Henegan                        06/22/17    06/22/14   06/22/14     07/01/17          158        $     2,094.67    $              2,107.25   $                4,201.92   $              23.40   $                4,178.52   $      1,392.84   $          -     $         691.02   $     2,785.68   $      2,785.68
1529    Maria                             Henley                         06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1530    Rosemary                          Henny                          06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1531    Christine           Lynn          Henricksen                     06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1532    Arthur              M.            Henry                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1533    Fallon              D.            Henry                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1534    Natalia             K.            Henry                          06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1535    Tonya               Toklya        Henry                          06/22/17    06/22/14   06/22/14     08/31/19          271        $     3,592.75    $              3,614.34   $                7,207.09   $              40.13   $                7,166.96   $      2,388.99   $          -     $       1,185.22   $     4,777.98   $      4,777.98
1536    Khadijah                          Henton                         06/22/17    06/22/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
1537    Michelle                          Heras                          06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1538    Raven               S.            Herbert                        07/21/17    07/21/14   07/21/14     09/15/18          217        $     2,876.85    $              2,894.14   $                5,770.99   $              32.13   $                5,738.86   $      1,912.95   $          -     $         949.05   $     3,825.91   $      3,825.91
1539    Jasmin              L.            Hernaiz                        08/07/17    08/07/14   06/12/16     04/22/20          202        $     2,677.99    $              2,694.09   $                5,372.08   $              29.91   $                5,342.16   $      1,780.72   $          -     $         883.45   $     3,561.44   $      3,561.44
1540    Adelaide                          Hernandez                      07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1541    Alejandra                         Hernandez                      06/22/17    06/22/14   06/22/14     09/02/17          167        $     2,213.98    $              2,227.29   $                4,441.27   $              24.73   $                4,416.54   $      1,472.18   $          -     $         730.38   $     2,944.36   $      2,944.36
1542    Angelico                          Hernandez                      10/18/17    10/18/14   10/18/14     06/11/16           87        $     1,153.39    $              1,160.32   $                2,313.72   $              12.88   $                2,300.83   $        766.94   $          -     $         380.50   $     1,533.89   $      1,533.89
1543    Angelina                          Hernandez                      06/22/17    06/22/14   06/22/14     12/29/18          236        $     3,128.74    $              3,147.55   $                6,276.29   $              34.95   $                6,241.34   $      2,080.45   $          -     $       1,032.15   $     4,160.89   $      4,160.89
1544    Carmen              Rosa          Hernandez                      06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1545    Emanuel                           Hernandez                      06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1546    Fredie                            Hernandez                      10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1547    Kizzy                             Hernandez                      07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              5,487.78   $                9,451.74   $              44.28   $                9,407.46   $      3,135.82   $     1,000.00   $       1,307.68   $     5,271.64   $      6,271.64
1548    Laraine                           Hernandez                      06/22/17    06/22/14   06/28/15     07/01/17          105        $     1,392.03    $              1,400.39   $                2,792.42   $              15.55   $                2,776.87   $        925.62   $          -     $         459.22   $     1,851.25   $      1,851.25
1549    Marisol                           Hernandez                      06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1550    Maura               Ivelisse      Hernandez                      06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1551    Michell                           Hernandez                      06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1552    Robinson                          Hernandez                      06/22/17    06/22/14   07/03/16     03/09/19          140        $     1,856.03    $              1,867.19   $                3,723.22   $              20.73   $                3,702.49   $      1,234.16   $          -     $         612.29   $     2,468.33   $      2,468.33
1553    Sandra                            Hernandez                      06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1554    Steven              N.            Hernandez                      10/02/17    10/02/14   10/02/14     07/21/18          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
1555    Steven              Rocky         Hernandez                      06/22/17    06/22/14   11/01/15     07/01/17           87        $     1,153.39    $              1,160.32   $                2,313.72   $              12.88   $                2,300.83   $        766.94   $          -     $         380.50   $     1,533.89   $      1,533.89
1556    Celsa                             Herrera                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1557    Nestor              B.            Herrera                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1558    Severiana                         Herrera                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1559    Richard             E.            Hertzog                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1560    Nakeesha                          Hewitt                         07/31/17    07/31/14   07/31/14     08/12/17          159        $     2,107.93    $              2,120.59   $                4,228.52   $              23.55   $                4,204.97   $      1,401.66   $          -     $         695.39   $     2,803.31   $      2,803.31




                                                                                                                                                           20 of 50
                                                                              Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 22 of 51                   EXHIBIT A




                                                                                                                                                         1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                        NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                                        DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                                     LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                                    Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name           M.I.              Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
1561    Danny                               Heyward                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1562    Leon                 A.             Heyward                               09/28/17    09/28/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
1563    Michael              Louis          Heyward                Sr.            06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1564    Likmilian                           Hiciano                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1565    Tawanna                             Hicks                                 06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1566    Tia                  M.             Hicks                                 08/07/17    08/07/14   08/07/14     06/08/19          253        $     3,354.12    $              3,374.28   $                6,728.39   $              37.47   $                6,690.93   $      2,230.31   $          -   $       1,106.50   $     4,460.62   $      4,460.62
1567    Renee                L.             Hickson                               06/22/17    06/22/14   06/22/14     10/19/19          278        $     3,685.55    $              3,707.70   $                7,393.26   $              41.17   $                7,352.09   $      2,450.70   $          -   $       1,215.84   $     4,901.39   $      4,901.39
1568    Casaundra                           Hickson-Miller                        10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -   $       1,036.52   $     4,178.52   $      4,178.52
1569    Elfrica                             Higgins-Bogle                         09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -   $       1,277.07   $     5,148.22   $      5,148.22
1570    Alecia               Nicole         Highland                              07/21/17    07/21/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
1571    Tyshean                             Highsmith                             06/22/17    06/22/14   06/22/14     06/22/19          261        $     3,460.18    $              3,480.97   $                6,941.15   $              38.65   $                6,902.50   $      2,300.83   $          -   $       1,141.49   $     4,601.67   $      4,601.67
1572    Nathaniel                           Hill                                  06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1573    Sharema              F.             Hill                                  10/04/17    10/04/14   10/04/14     01/06/18          171        $     2,267.01    $              2,280.64   $                4,547.65   $              25.32   $                4,522.33   $      1,507.44   $          -   $         747.87   $     3,014.88   $      3,014.88
1574    Sherrita             Angela         Hill                                  06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1575    Joan                                Hill-Diaby                            06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1576    Laquita              D.             Hilliard                              09/27/17    09/27/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
1577    Tashema                             Hilliard                              06/22/17    06/22/14   06/22/14     09/07/19          272        $     3,606.01    $              3,627.68   $                7,233.69   $              40.28   $                7,193.41   $      2,397.80   $          -   $       1,189.60   $     4,795.61   $      4,795.61
1578    Juanita              C.             Hinds                                 08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
1579    Michael              Anthony        Hinds                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1580    Mira                 E.             Hinds                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1581    Nicole               Crystal        Hinds                                 06/22/17    06/22/14   06/22/14     04/13/19          251        $     3,327.61    $              3,347.60   $                6,675.21   $              37.17   $                6,638.04   $      2,212.68   $          -   $       1,097.75   $     4,425.36   $      4,425.36
1582    Sheena               S.             Hinds                                 09/27/17    09/27/14   03/06/16     02/09/19          153        $     2,028.38    $              2,040.57   $                4,068.95   $              22.66   $                4,046.29   $      1,348.76   $          -   $         669.15   $     2,697.53   $      2,697.53
1583    Barbara                             Hines                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1584    Leon                                Hines                                 09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1585    Shari                               Hines                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1586    Beverly              D.             Hinton                                10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1587    Shaun                Charles        Hock                                  07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1588    Joyce                R.             Hodge                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1589    Monique              M.             Hodge                                 08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
1590    Donna                A.             Hodges                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1591    Lillian              C.             Holder                                06/22/17    06/22/14   06/22/14     09/03/16          115        $     1,524.60    $              1,533.76   $                3,058.36   $              17.03   $                3,041.33   $      1,013.78   $          -   $         502.95   $     2,027.55   $      2,027.55
1592    Shanta               T.             Holder                                08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
1593    Janet                               Holiprosad                            06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1594    Nicholas             R.             Hollingsworth                         06/22/17    06/22/14   06/22/14     03/24/18          196        $     2,598.45    $              2,614.06   $                5,212.51   $              29.03   $                5,183.49   $      1,727.83   $          -   $         857.21   $     3,455.66   $      3,455.66
1595    Simone               L.             Hollis                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1596    Taquasha                            Hollman                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1597    Tonya                               Holloway                              10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
1598    Marie                               Holman                                06/22/17    06/22/14   06/22/14     08/31/19          271        $     3,592.75    $              3,614.34   $                7,207.09   $              40.13   $                7,166.96   $      2,388.99   $          -   $       1,185.22   $     4,777.98   $      4,777.98
1599    Bonita               M.             Holmes                                09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1600    Derrick              O.             Holmes                                08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
1601    Eboni                               Holmes                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1602    Marvella             G.             Holmes                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1603    Shaquana             A.             Holmes                                10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1604    Ebony                               Holt                                  06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1605    Danette                             Holtz                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1606    Valerie              Jacqueline     Hooks-Scott                           06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1607    Alicia               S.             Hope                                  09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1608    Willie               Charles        Hopson                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1609    Mohammed             Shamsul        Hoque                                 06/30/17    06/30/14   06/30/14     09/01/18          218        $     2,890.11    $              2,907.48   $                5,797.59   $              32.28   $                5,765.31   $      1,921.77   $          -   $         953.43   $     3,843.54   $      3,843.54
1610    Siubohan             C.             Horne                                 10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1611    Theresa                             Horne                                 10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1612    Eben                                Horne,Jr.                             10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1613    Lovell               J.             Horton                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1614    Sharon               A.             Hosannah                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1615    Shana                               Hosier                                06/22/17    06/22/14   06/22/14     11/18/17          178        $     2,359.82    $              2,374.00   $                4,733.81   $              26.36   $                4,707.45   $      1,569.15   $          -   $         778.49   $     3,138.30   $      3,138.30
1616    Jahangir                            Hossain                               06/22/17    06/22/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
1617    MD                   Munir          Hossain                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1618    Mohammad             A.             Hossain                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1619    Najma                Y.             Hossain                               10/10/17    10/10/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
1620    Madeline                            Hosten                                07/21/17    07/21/14   07/21/14     09/23/17          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -   $         726.00   $     2,926.73   $      2,926.73
1621    Deborah              Ivy            Hoston-Nicholson                      06/22/17    06/22/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
1622    Ebony                L.             Hough-Granville                       07/21/17    07/21/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
1623    Edrice               Gabrielle      House                                 07/21/17    07/21/14   07/21/14     01/27/18          184        $     2,439.36    $              2,454.02   $                4,893.38   $              27.25   $                4,866.13   $      1,622.04   $          -   $         804.73   $     3,244.09   $      3,244.09
1624    Veron                J.             House                                 09/29/17    09/29/14   09/29/14     09/28/19          261        $     3,460.18    $              3,480.97   $                6,941.15   $              38.65   $                6,902.50   $      2,300.83   $          -   $       1,141.49   $     4,601.67   $      4,601.67
1625    Muriel               V.             Houston                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1626    Nicole               V.             Houston                               09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1627    Tawana                              Houston                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1628    India                Z.             Howard                                10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
1629    Latisha              N.             Howard                                12/15/17    12/15/14   04/19/15     04/22/20          262        $     3,473.44    $              3,494.31   $                6,967.74   $              38.80   $                6,928.95   $      2,309.65   $          -   $       1,145.86   $     4,619.30   $      4,619.30
1630    Roberta                             Howard                                10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1631    Shaquanna            Renee          Howard                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1632    Charlene                            Howard-Smith                          06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43
1633    Sonya                               Howington                             08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
1634    Shonette             M.             Hoyte                                 06/22/17    06/22/14   06/22/14     02/18/17          139        $     1,842.78    $              1,853.85   $                3,696.63   $              20.58   $                3,676.04   $      1,225.35   $          -   $         607.92   $     2,450.70   $      2,450.70
1635    Mona                 Roseann        Hoyte-Walrond                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1636    Dolores                             Hubbart                               08/18/17    08/18/14   08/31/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -   $       1,290.19   $     5,201.12   $      5,201.12
1637    Tiffany              S.             Huff                                  10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
1638    Daphne                              Hughes                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -   $       1,333.92   $     5,377.43   $      5,377.43




                                                                                                                                                                    21 of 50
                                                                          Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 23 of 51                   EXHIBIT A




                                                                                                                                                     1                      2                       3=1+2                     4                      5=3-4                 6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                    NET LIQUIDATED                                                                                    1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                    DAMAGES PLUS                                                                                        FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                 LITIGATION EXPENSES                                                            TOTAL SETTLEMENT         SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                            AMOUNT AFTER          AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT      LITIGATION EXPENSES            EXPENSES              EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
1639    Yolanda             M.          Huins                                 08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1640    Taniesha                        Hulcome                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1641    Andre               M.          Hull                                  10/10/17    10/10/14   10/10/14     04/13/19          236        $     3,128.74    $              3,147.55   $              6,276.29   $              34.95   $              6,241.34   $      2,080.45   $          -     $       1,032.15   $     4,160.89   $      4,160.89
1642    Doris               E.          Humes                                 09/29/17    09/29/14   09/29/14     11/30/19          270        $     3,579.50    $              3,601.00   $              7,180.50   $              39.98   $              7,140.52   $      2,380.17   $          -     $       1,180.85   $     4,760.34   $      4,760.34
1643    Maxene                          Humphrey                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1644    Renna               C.          Hunte                                 06/22/17    06/22/14   06/22/14     01/21/17          135        $     1,789.75    $              1,800.50   $              3,590.25   $              19.99   $              3,570.26   $      1,190.09   $          -     $         590.42   $     2,380.17   $      2,380.17
1645    Richard                         Hunte                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1646    Katrina                         Hunter                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1647    Willie              C.          Hunter                                09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1648    Marilyn             R.          Hurtado                               09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1649    David                           Husarsky                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1650    Aleem                           Hussain                               09/27/17    09/27/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $              4,334.89   $              24.14   $              4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
1651    Miles               A.          Hutchens                              10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1652    Sophia                          Hutchinson                            09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1653    Nana                S.          Hyacinthe                             06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1654    Shamelle            D.          Hyde                                  08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $              7,898.55   $              43.98   $              7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
1655    Joy                 L           Hyland                                10/11/18    10/11/15   03/01/16     04/22/20          217        $     2,876.85    $              2,894.14   $              5,770.99   $              32.13   $              5,738.86   $      1,912.95   $          -     $         949.05   $     3,825.91   $      3,825.91
1656    Omari                           Hylton                                06/22/17    06/22/14   06/29/14     06/24/17          156        $     2,068.15    $              2,080.58   $              4,148.73   $              23.10   $              4,125.63   $      1,375.21   $          -     $         682.27   $     2,750.42   $      2,750.42
1657    Natasha                         Ibude                                 06/22/17    06/22/14   06/22/14     02/02/19          241        $     3,195.03    $              3,214.23   $              6,409.26   $              35.69   $              6,373.57   $      2,124.52   $          -     $       1,054.02   $     4,249.05   $      4,249.05
1658    Brigitte                        Gainous                               10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $              7,659.20   $              42.65   $              7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1659    Jeniffer                        Ifill                                 08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1660    Angela                          Iglesias                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1661    Seon                C.          Ince                                  10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $              7,685.80   $              42.80   $              7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1662    Jovita              L.          Inges                                 10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1663    Sean                P           Ingleton                              10/02/17    10/02/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $              7,153.91   $              39.84   $              7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
1664    Keyana              M.          Ingram                                07/21/17    07/21/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1665    Rachel              A.          Ingram                                07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $              7,951.74   $              44.28   $              7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1666    Jeanette                        Inico                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1667    Ishelka             I.          Inniss                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1668    Sperencia                       Innocent                              06/22/17    06/22/14   07/17/16     04/22/20          197        $     2,611.71    $              2,627.40   $              5,239.11   $              29.17   $              5,209.93   $      1,736.64   $          -     $         861.58   $     3,473.29   $      3,473.29
1669    Michele                         Iorizzo                               06/08/17    06/08/14   06/08/14     04/22/20          307        $     4,070.02    $              5,594.48   $              9,664.50   $              45.46   $              9,619.03   $      3,206.34   $     1,000.00   $       1,342.67   $     5,412.69   $      6,412.69
1670    Saifuddin           Mohammad    Iqbal                                 06/22/17    06/22/14   06/22/14     01/23/16           83        $     1,100.36    $              1,106.98   $              2,207.34   $              12.29   $              2,195.05   $        731.68   $          -     $         363.00   $     1,463.37   $      1,463.37
1671    Shazia                          Iqbal                                 10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1672    Derek               Curtis      Irby                                  06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1673    Belinda                         Irizarry                              06/22/17    06/22/14   06/22/14     01/13/18          186        $     2,465.87    $              2,480.69   $              4,946.57   $              27.54   $              4,919.02   $      1,639.67   $          -     $         813.47   $     3,279.35   $      3,279.35
1674    Claudette           M.          Irwin-Garrick                         06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1675    Annette                         Isaac (Williams)                      06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1676    Petal                           Isaacs                                06/08/17    06/08/14   06/08/14     04/22/20          307        $     4,070.02    $              7,094.48   $             11,164.50   $              45.46   $             11,119.03   $      3,706.34   $     2,000.00   $       1,342.67   $     5,412.69   $      7,412.69
1677    Md                  Zahurul     Islam                                 06/22/17    06/22/14   06/22/14     04/15/17          147        $     1,948.84    $              1,960.55   $              3,909.38   $              21.77   $              3,887.61   $      1,295.87   $          -     $         642.91   $     2,591.74   $      2,591.74
1678    Shaikh                          Islam                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1679    Duane               A.          Isles                                 10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $              7,659.20   $              42.65   $              7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1680    Jassiem                         Isom-Jenkins                          06/22/17    06/22/14   07/10/16     04/21/18           93        $     1,232.94    $              1,240.35   $              2,473.28   $              13.77   $              2,459.51   $        819.84   $          -     $         406.74   $     1,639.67   $      1,639.67
1681    Harry                           Ison                                  09/29/17    09/29/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $              4,334.89   $              24.14   $              4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
1682    Matisha             F.          Isreal                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1683    Dawn                            Ivany                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1684    Jason                           Izquierdo                             06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1685    Andrea                          Jackson                               09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1686    Angela              M.          Jackson                               06/22/17    06/22/14   06/22/14     12/07/19          285        $     3,778.36    $              3,801.06   $              7,579.42   $              42.20   $              7,537.21   $      2,512.40   $          -     $       1,246.45   $     5,024.81   $      5,024.81
1687    Ayisha                          Jackson                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1688    Daryl                           Jackson                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1689    Devora              L.          Jackson                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1690    Edwina                          Jackson                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1691    Elaine              L.          Jackson                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1692    Estramelda                      Jackson                               08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $              7,871.96   $              43.83   $              7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
1693    Iceland                         Jackson                               06/22/17    06/22/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1694    Karen                           Jackson                               08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1695    Lois                            Jackson                               08/25/17    08/25/14   08/25/14     01/25/20          283        $     3,751.84    $              3,774.39   $              7,526.23   $              41.91   $              7,484.32   $      2,494.77   $          -     $       1,237.70   $     4,989.55   $      4,989.55
1696    Michael             A.          Jackson                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1697    Rachel              R.          Jackson                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1698    Robert                          Jackson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1699    Sancia              S.          Jackson                               07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $              7,951.74   $              44.28   $              7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1700    Suzy                L.          Jackson                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1701    Tyrone              V.          Jackson                Jr.            06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1702    Valerie                         Jackson                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1703    Judith              Angelica    Jackson-Lockwood                      07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1704    Yasmin                          Jackson-William                       06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1705    Jerome              A.          Jacobs                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1706    Shanika             M.          Jacobs                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1707    Tasha                           Jacobs-Ba                             06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1708    Renee                           Jager                                 10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $              7,659.20   $              42.65   $              7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1709    NBM                 S.          Jahan                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1710    Abu                             Jahid                                 07/21/17    07/21/14   11/06/16     01/06/18           61        $       808.70    $                813.56   $              1,622.26   $               9.03   $              1,613.23   $        537.74   $          -     $         266.78   $     1,075.49   $      1,075.49
1711    Akeima                          James                                 06/22/17    06/22/14   03/01/15     12/15/18          198        $     2,624.96    $              2,640.74   $              5,265.70   $              29.32   $              5,236.38   $      1,745.46   $          -     $         865.96   $     3,490.92   $      3,490.92
1712    Annette                         James                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1713    Ansel               D.          James                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1714    Bonnie              V.          James                                 08/18/17    08/18/14   09/14/14     04/22/20          293        $     3,884.42    $              3,907.76   $              7,792.17   $              43.39   $              7,748.78   $      2,582.93   $          -     $       1,281.44   $     5,165.86   $      5,165.86
1715    Fulvia                          James                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1716    Kheisha             M.          James                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $              8,111.31   $              45.17   $              8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43




                                                                                                                                                                22 of 50
                                                                             Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 24 of 51                   EXHIBIT A




                                                                                                                                                        1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                       NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                       DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                    LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                   Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name           M.I.             Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
1717    Neema                D.             James                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1718    Peter                               James                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              5,567.80   $                9,611.31   $              45.17   $                9,566.14   $      3,188.71   $     1,000.00   $       1,333.92   $     5,377.43   $      6,377.43
1719    Shaka                               James                                07/21/17    07/21/14   07/21/14     03/31/18          193        $     2,558.68    $              2,574.05   $                5,132.73   $              28.58   $                5,104.15   $      1,701.38   $          -     $         844.09   $     3,402.76   $      3,402.76
1720    Tonya                Y.             James                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1721    Vernetta                            James                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1722    William                             James                                06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1723    Yvette               M.             James                                10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1724    Sandra               V.             James-Bernard                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1725    Ethelene             L.             Jamison                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1726    Gwendolyn            M.             Jamison                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1727    Latanga              N.             Jamison                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1728    Sheri                A.             Jamison                              06/22/17    06/22/14   06/22/14     04/22/17          148        $     1,962.09    $              1,973.88   $                3,935.98   $              21.92   $                3,914.06   $      1,304.69   $          -     $         647.28   $     2,609.37   $      2,609.37
1729    Dhaneshwar                          Janack                               10/04/17    10/04/14   07/03/16     03/09/19          140        $     1,856.03    $              1,867.19   $                3,723.22   $              20.73   $                3,702.49   $      1,234.16   $          -     $         612.29   $     2,468.33   $      2,468.33
1730    Ringo                B.             Jaramillo                            06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1731    Elissaint                           Jean                                 06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1732    Fanes                               Jean                                 06/19/17    06/19/14   06/19/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1733    Paulemon                            Jean                  Jr.            06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1734    Daphney                             Jean Baptiste                        09/29/17    09/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
1735    Janet                D.             Jean-Baptiste                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1736    JeanIsador                          Jean-Baptiste                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1737    Yanick                              Jean-Baptiste                        06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1738    Raeshawn                            Jean-Pierre                          06/22/17    06/22/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1739    Jean-Gilbert                        Jeanty                               06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1740    Diane                Y.             Jeffers                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1741    Lynell                              Jeffers                              06/22/17    06/22/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1742    Shavire              M.             Jeffers                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1743    Addar                B.             Jefferson                            10/16/17    10/16/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
1744    Jacqueline           M.             Jemmott                              07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1745    Bridget                             Jenkins                              06/22/17    06/22/14   03/06/16     01/26/19          151        $     2,001.87    $              2,013.90   $                4,015.76   $              22.36   $                3,993.40   $      1,331.13   $          -     $         660.40   $     2,662.27   $      2,662.27
1746    Cynthia                             Jenkins                              06/22/17    06/22/14   06/22/14     07/21/18          213        $     2,823.82    $              2,840.79   $                5,664.62   $              31.54   $                5,633.07   $      1,877.69   $          -     $         931.56   $     3,755.38   $      3,755.38
1747    Eshauna                             Jenkins                              09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1748    Nakia                               Jenkins                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1749    Nancy                L.             Jenkins                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1750    Sophelia                            Jenkins                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1751    Dashawn              K.             Jennings                             06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1752    Deborah              L.             Jennings                             06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1753    Delvia               J.             Jennings                             10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1754    Robin                A.             Jessup                               10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1755    Shakera                             Jeter                                06/22/17    06/22/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1756    Cheyenne             I.             Jeudy                                10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1757    Jim                  Z.             Jiang                                10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1758    Adalgisa                            Jimenez                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              5,567.80   $                9,611.31   $              45.17   $                9,566.14   $      3,188.71   $     1,000.00   $       1,333.92   $     5,377.43   $      6,377.43
1759    Brenda                              Jimenez                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1760    Francisca                           Jimenez                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1761    Gina                                Jimenez                              06/22/17    06/22/14   10/11/15     07/01/17           90        $     1,193.17    $              1,200.33   $                2,393.50   $              13.33   $                2,380.17   $        793.39   $          -     $         393.62   $     1,586.78   $      1,586.78
1762    Jansy                L.             Jimenez                              06/22/17    06/22/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
1763    Jazminda             R.             Jimenez                              09/29/17    09/29/14   05/04/15     04/22/20          260        $     3,446.92    $              3,467.63   $                6,914.56   $              38.50   $                6,876.05   $      2,292.02   $          -     $       1,137.11   $     4,584.04   $      4,584.04
1764    Lillian                             Jimenez                              06/22/17    06/22/14   06/22/14     08/25/18          218        $     2,890.11    $              2,907.48   $                5,797.59   $              32.28   $                5,765.31   $      1,921.77   $          -     $         953.43   $     3,843.54   $      3,843.54
1765    Maryann                             Jimenez                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1766    Onilda                              Jimenez                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1767    Rosaura                             Jimenez                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1768    Ruben                D.             Jimenez                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1769    Eric                                Joachim                              09/28/17    09/28/14   09/28/14     02/03/18          175        $     2,320.04    $              2,333.98   $                4,654.03   $              25.92   $                4,628.11   $      1,542.70   $          -     $         765.37   $     3,085.41   $      3,085.41
1770    Dipa                                Joardar                              11/20/17    11/20/14   11/20/14     11/21/15           53        $       702.64    $                706.86   $                1,409.51   $               7.85   $                1,401.66   $        467.22   $          -     $         231.80   $       934.44   $        934.44
1771    Cecil                A.             John                  Jr.            08/07/17    08/07/14   08/07/14     10/19/19          272        $     3,606.01    $              3,627.68   $                7,233.69   $              40.28   $                7,193.41   $      2,397.80   $          -     $       1,189.60   $     4,795.61   $      4,795.61
1772    Dolores              N.             John                                 06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
1773    Amelia                              Johnson                              06/22/17    06/22/14   11/06/16     10/20/18          102        $     1,352.25    $              1,360.38   $                2,712.63   $              15.10   $                2,697.53   $        899.18   $          -     $         446.10   $     1,798.35   $      1,798.35
1774    Andrea               K.             Johnson                              06/22/17    06/22/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
1775    Calvin                              Johnson                              06/22/17    06/22/14   07/03/16     04/15/17           41        $       543.55    $                546.82   $                1,090.37   $               6.07   $                1,084.30   $        361.43   $          -     $         179.31   $       722.87   $        722.87
1776    Crystal              C.             Johnson                              06/22/17    06/22/14   06/22/14     09/21/19          274        $     3,632.53    $              3,654.35   $                7,286.88   $              40.58   $                7,246.30   $      2,415.43   $          -     $       1,198.34   $     4,830.87   $      4,830.87
1777    Daneen                              Johnson                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1778    Fredericka                          Johnson                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1779    Hector                              Johnson                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1780    James                               Johnson                              06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1781    Jason                K.             Johnson                              09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1782    Kamala               Shery-lee      Johnson                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1783    Kemel                               Johnson                              10/04/17    10/04/14   07/03/16     10/14/17           67        $       888.25    $                893.58   $                1,781.83   $               9.92   $                1,771.91   $        590.64   $          -     $         293.03   $     1,181.27   $      1,181.27
1784    Kenneth              A              Johnson                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1785    Khaliala                            Johnson                              09/08/17    09/08/14   09/08/14     10/27/18          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
1786    Kiea                 Safia          Johnson                              09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1787    Kizzie                              Johnson                              06/22/17    06/22/14   05/24/15     10/03/15           19        $       251.89    $                253.40   $                  505.29   $               2.81   $                  502.48   $        167.49   $          -     $          83.10   $       334.99   $        334.99
1788    Lawrence             E.             Johnson                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1789    Lucius               L.             Johnson                              09/29/17    09/29/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
1790    Luetisher            L.             Johnson                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1791    Marcus               A.             Johnson                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1792    Marcus                              Johnson                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1793    Melissa              R.             Johnson                              06/22/17    06/22/14   06/22/14     04/22/20          305        $     4,043.50    $              4,067.80   $                8,111.31   $              45.17   $                8,066.14   $      2,688.71   $          -     $       1,333.92   $     5,377.43   $      5,377.43
1794    Nakesha              Jeanette       Johnson                              09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59




                                                                                                                                                                   23 of 50
                                                                   Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 25 of 51                   EXHIBIT A




                                                                                                                                              1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                             NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                             DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                          LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                         Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.             Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
1795    Norris              J.          Johnson                        09/01/17    09/01/14   09/01/14     09/24/16          108        $     1,431.80    $              1,440.40   $                2,872.20   $              15.99   $                2,856.21   $        952.07   $          -   $         472.34   $     1,904.14   $      1,904.14
1796    Ronita              M.          Johnson                        06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1797    Rosalia                         Johnson                        06/26/17    06/26/14   06/26/14     07/20/19          265        $     3,513.21    $              3,534.32   $                7,047.53   $              39.24   $                7,008.29   $      2,336.10   $          -   $       1,158.98   $     4,672.19   $      4,672.19
1798    Sade                            Johnson                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1799    Shantice            A.          Johnson                        10/10/17    10/10/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
1800    Shatara             Nicole      Johnson                        06/26/17    06/26/14   06/26/14     01/30/16           84        $     1,113.62    $              1,120.31   $                2,233.93   $              12.44   $                2,221.49   $        740.50   $          -   $         367.38   $     1,481.00   $      1,481.00
1801    Sherell                         Johnson                        09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1802    Tamara              N.          Johnson                        06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1803    Terri                           Johnson                        06/26/17    06/26/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
1804    Tiamarie                        Johnson                        06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1805    Tunisha             R.          Johnson                        10/10/17    10/10/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
1806    Valdeena                        Johnson                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1807    Vince               E.          Johnson                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1808    Yvette                          Johnson                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1809    Yvonne                          Johnson                        06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1810    Zekima              A.          Johnson                        06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1811    Ameesha             L.          Jones                          07/21/17    07/21/14   07/21/14     11/02/19          276        $     3,659.04    $              3,681.03   $                7,340.07   $              40.87   $                7,299.20   $      2,433.07   $          -   $       1,207.09   $     4,866.13   $      4,866.13
1812    Andrea              D.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1813    Barbara             A.          Jones                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1814    Cerisse                         Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1815    Crystal                         Jones                          06/26/17    06/26/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -   $       1,176.48   $     4,742.71   $      4,742.71
1816    Daniel              P.          Jones                          06/26/17    06/26/14   06/26/14     04/21/18          200        $     2,651.48    $              2,667.41   $                5,318.89   $              29.62   $                5,289.27   $      1,763.09   $          -   $         874.70   $     3,526.18   $      3,526.18
1817    Dimitri             A.          Jones                          06/26/17    06/26/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
1818    Ethel               B.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1819    Finna                           Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1820    Glasena                         Jones                          10/16/17    10/16/14   10/16/14     09/29/18          207        $     2,744.28    $              2,760.77   $                5,505.05   $              30.65   $                5,474.40   $      1,824.80   $          -   $         905.32   $     3,649.60   $      3,649.60
1821    Hazel                           Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1822    Jenny               P.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1823    Keren               N.          Jones                          09/27/17    09/27/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
1824    Lakiesha            E.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1825    Latoyia                         Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1826    Lester                          Jones                          06/26/17    06/26/14   06/26/14     06/23/18          209        $     2,770.79    $              2,787.44   $                5,558.24   $              30.95   $                5,527.29   $      1,842.43   $          -   $         914.06   $     3,684.86   $      3,684.86
1827    Lucinda             W.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1828    Michael             A.          Jones                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1829    Radon               Cahiem      Jones                          09/28/17    09/28/14   09/28/14     02/22/20          282        $     3,738.58    $              3,761.05   $                7,499.63   $              41.76   $                7,457.87   $      2,485.96   $          -   $       1,233.33   $     4,971.92   $      4,971.92
1830    Rebecca             R.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1831    Rhonda              L.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1832    Roxanne             L.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1833    Shakima             R.          Jones                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
1834    Shauntee            C.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1835    Shawn                           Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1836    Stacy                           Jones                          10/04/17    10/04/14   11/30/14     04/22/20          282        $     3,738.58    $              3,761.05   $                7,499.63   $              41.76   $                7,457.87   $      2,485.96   $          -   $       1,233.33   $     4,971.92   $      4,971.92
1837    Stephanie           M.          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1838    Tamara                          Jones                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1839    Tamyeka             T.          Jones                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
1840    Tiffany             I.          Jones                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
1841    Yvonne              J.          Jones                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1842    Jerris                          Jones Harris                   01/08/18    01/08/15   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
1843    Deandrea            M.          Jordan                         06/26/17    06/26/14   06/26/14     01/25/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -   $       1,277.07   $     5,148.22   $      5,148.22
1844    Roletta             L           Jordan                         10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1845    Shenada             L.          Jordan                         06/26/17    06/26/14   06/26/14     07/27/19          266        $     3,526.47    $              3,547.66   $                7,074.12   $              39.39   $                7,034.73   $      2,344.91   $          -   $       1,163.36   $     4,689.82   $      4,689.82
1846    Celeste                         Jorge                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1847    Conrade             D.          Joseph                         06/26/17    06/26/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
1848    Desmond             L.          Joseph                         09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
1849    Frankie             F.          Joseph                         06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1850    Janice                          Joseph                         06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1851    Lynda                           Joseph                         06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1852    Pierre              K.          Joseph                         11/20/17    11/20/14   11/20/14     01/03/15            7        $        92.80    $                 93.36   $                  186.16   $               1.04   $                  185.12   $         61.71   $          -   $          30.61   $       123.42   $        123.42
1853    Stacey                          Joseph                         06/26/17    06/26/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
1854    Samuel                          Josia                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
1855    Lakeshia                        Jowers                         06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1856    Rakia                           Jowers                         06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1857    Sheyvonne                       Joye                           06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1858    Israel              L.          Juarbe                         06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1859    Colette             J.          Jules                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1860    Jerlonie            J.          Julien                         06/26/17    06/26/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -   $       1,176.48   $     4,742.71   $      4,742.71
1861    Tania               Vanessa     Junez Morgan                   09/28/17    09/28/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
1862    Bosiljka                        Jurman                         06/26/17    06/26/14   06/26/14     05/05/18          202        $     2,677.99    $              2,694.09   $                5,372.08   $              29.91   $                5,342.16   $      1,780.72   $          -   $         883.45   $     3,561.44   $      3,561.44
1863    Anthony             F           Jusino                         10/02/17    10/02/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
1864    Janet                           Jusino                         08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
1865    Yolanda                         Kafando-Layne                  06/28/17    06/28/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
1866    Marc                G.          Kahn                           06/30/17    06/30/14   06/30/14     03/10/18          193        $     2,558.68    $              2,574.05   $                5,132.73   $              28.58   $                5,104.15   $      1,701.38   $          -   $         844.09   $     3,402.76   $      3,402.76
1867    Mitchell                        Kaley                          06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
1868    Zoe                             Kamvisios                      10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
1869    Sinika              H.          Kanhai                         07/21/17    07/21/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
1870    Genesis             T.          Kanigina                       10/04/17    10/04/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
1871    Lakshman            K.          Kar                            10/16/17    10/16/14   03/12/17     05/05/18           60        $       795.44    $                800.22   $                1,595.67   $               8.89   $                1,586.78   $        528.93   $          -   $         262.41   $     1,057.85   $      1,057.85
1872    Jashmin                         Karim                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96




                                                                                                                                                         24 of 50
                                                                           Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 26 of 51                   EXHIBIT A




                                                                                                                                                      1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                     NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                     DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                  LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                 Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.               Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
1873    Sheik               F.          Karrim                                 06/26/17    06/26/14   06/26/14     11/05/16          124        $     1,643.92    $              1,653.79   $                3,297.71   $              18.36   $                3,279.35   $      1,093.12   $          -     $         542.32   $     2,186.23   $      2,186.23
1874    Tracey                          Kaufmann                               06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1875    Kulvir                          Kaur                                   06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1876    Manjeet                         Kaur                                   10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1877    Merdis                          Kearse-Hernandez                       07/21/17    07/21/14   07/21/14     09/29/18          219        $     2,903.37    $              2,920.82   $                5,824.18   $              32.43   $                5,791.75   $      1,930.58   $          -     $         957.80   $     3,861.17   $      3,861.17
1878    Patrice                         Kee                                    10/16/17    10/16/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1879    Shawana             L.          Keech                                  06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1880    Louis                           Keith                                  06/26/17    06/26/14   06/26/14     06/27/15           53        $       702.64    $                706.86   $                1,409.51   $               7.85   $                1,401.66   $        467.22   $          -     $         231.80   $       934.44   $        934.44
1881    Sabrina                         Keith                                  10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1882    Natasha             S.          Keitt-Partlow                          06/26/17    06/26/14   06/26/14     02/29/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
1883    Christine           M.          Kelevh                                 06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1884    Linden              L.          Kelley                                 09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1885    Tareasha            K.          Kelley                                 07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
1886    Dawnmarie           S.          Kelly                                  06/26/17    06/26/14   06/26/14     10/26/19          279        $     3,698.81    $              3,721.04   $                7,419.85   $              41.32   $                7,378.53   $      2,459.51   $          -     $       1,220.21   $     4,919.02   $      4,919.02
1887    Lamar                           Kelly                                  10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1888    Latoya              G           Kelly                                  10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
1889    Maxine                          Kelly                                  06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1890    Nicole              A.          Kelly                                  06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1891    Robert              J.          Kelly                                  06/26/17    06/26/14   06/26/14     12/21/19          287        $     3,804.87    $              3,827.73   $                7,632.61   $              42.50   $                7,590.11   $      2,530.04   $          -     $       1,255.20   $     5,060.07   $      5,060.07
1892    Shaez                           Kelly                                  01/08/18    01/08/15   03/08/15     04/22/20          268        $     3,552.98    $              3,574.33   $                7,127.31   $              39.69   $                7,087.62   $      2,362.54   $          -     $       1,172.10   $     4,725.08   $      4,725.08
1893    Shannon                         Kelly                                  06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1894    Joseph                          Kemmer                                 06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1895    Toshanna            T.          Kendall                                10/16/17    10/16/14   10/16/14     07/28/18          198        $     2,624.96    $              2,640.74   $                5,265.70   $              29.32   $                5,236.38   $      1,745.46   $          -     $         865.96   $     3,490.92   $      3,490.92
1896    Marvin                          Kennedy                                06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1897    Barbara             A.          Kennerly                               06/26/17    06/26/14   06/26/14     07/07/18          211        $     2,797.31    $              2,814.12   $                5,611.43   $              31.25   $                5,580.18   $      1,860.06   $          -     $         922.81   $     3,720.12   $      3,720.12
1898    Denise              C.          Kerr                                   06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1899    Donna               O.          Keys                                   06/26/17    06/26/14   06/26/14     01/25/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
1900    Abul                            Khan                                   06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1901    Ershad              M.          Khan                                   06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1902    Md-Sharif                       Khan                                   06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1903    Shoesta             N.          Khan                                   06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1904    Amneris                         Khellouf                               06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1905    Harkuf-Nit          I.          Khensu-Nakht                           07/21/17    07/21/14   03/01/15     11/04/17          140        $     1,856.03    $              3,367.19   $                5,223.22   $              20.73   $                5,202.49   $      1,734.16   $     1,000.00   $         612.29   $     2,468.33   $      3,468.33
1906    Timothy             O.          Kilpatrick                             10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1907    Gary                R.          Kinard                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1908    Yolanda             Roslyn      Kinard                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1909    Mekal               Y.          Kinchen                                09/08/17    09/08/14   09/08/14     04/22/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
1910    Everton             L.          King                                   10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1911    Gail                T.          King                                   10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1912    Gamal                           King                                   06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1913    Keown               K.          King                                   06/26/17    06/26/14   11/01/15     07/21/18          142        $     1,882.55    $              1,893.86   $                3,776.41   $              21.03   $                3,755.38   $      1,251.79   $          -     $         621.04   $     2,503.59   $      2,503.59
1914    Malcolm             K.          King                                   07/21/17    07/21/14   07/21/14     08/17/19          265        $     3,513.21    $              3,534.32   $                7,047.53   $              39.24   $                7,008.29   $      2,336.10   $          -     $       1,158.98   $     4,672.19   $      4,672.19
1915    Sylvia              J.          King                                   06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1916    Yanise              N.          King                                   10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1917    Denon               K.          Kinlaw                                 06/26/17    06/26/14   06/28/15     06/24/17          104        $     1,378.77    $              1,387.05   $                2,765.82   $              15.40   $                2,750.42   $        916.81   $          -     $         454.85   $     1,833.61   $      1,833.61
1918    Avianca             N.          Kinley                                 06/26/17    06/26/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
1919    Alexandria          M.          Kirkland                               12/12/18    12/12/15   12/12/15     01/03/17           56        $       742.41    $                746.88   $                1,489.29   $               8.29   $                1,481.00   $        493.67   $          -     $         244.92   $       987.33   $        987.33
1920    Doris               L.          Kirkland                               06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1921    Lydell              J.          Kirkland                               06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              5,554.46   $                9,584.71   $              45.02   $                9,539.69   $      3,179.90   $     1,000.00   $       1,329.55   $     5,359.80   $      6,359.80
1922    Amanda              P.          Kirton-Wong                            06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1923    Sarah               M.          Kiry                                   09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1924    Florine                         Klein                                  06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1925    Robyn                           Knesel                                 06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1926    Clarinda                        Knight                                 06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1927    Magareita           Y.          Knight                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              5,514.45   $                9,504.93   $              44.57   $                9,460.35   $      3,153.45   $     1,000.00   $       1,316.43   $     5,306.90   $      6,306.90
1928    Souda               L.          Knights                                06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1929    Mamiwulie           Y.          Kofuma                                 06/26/17    06/26/14   06/26/14     01/26/19          240        $     3,181.77    $              3,200.89   $                6,382.67   $              35.54   $                6,347.13   $      2,115.71   $          -     $       1,049.64   $     4,231.42   $      4,231.42
1930    Christopher         P.          Kolessar                               06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1931    Karriem             Y           Kornegay-Bey                           10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1932    Juliette            T.          Kouacou                                09/28/17    09/28/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
1933    Abul                F.          Kowser                                 06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1934    Ronald              J.          Kruszka                                06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1935    Kwabina             A.          Kudawoo                                06/26/17    06/26/14   03/01/16     07/21/18          125        $     1,657.17    $              1,667.13   $                3,324.31   $              18.51   $                3,305.79   $      1,101.93   $          -     $         546.69   $     2,203.86   $      2,203.86
1936    Kareem              D.          Kuylen                                 06/26/17    06/26/14   06/26/14     02/23/19          244        $     3,234.80    $              3,254.24   $                6,489.04   $              36.13   $                6,452.91   $      2,150.97   $          -     $       1,067.14   $     4,301.94   $      4,301.94
1937    Steve                           Kwong                                  10/02/17    10/02/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
1938    Roxanne                         Kydd                                   06/26/17    06/26/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
1939    Lorraine            G.          LaBorde                                10/11/18    10/11/15   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
1940    Kelly                           LaCerra                                06/26/17    06/26/14   06/26/14     09/28/19          275        $     3,645.78    $              3,667.69   $                7,313.47   $              40.72   $                7,272.75   $      2,424.25   $          -     $       1,202.72   $     4,848.50   $      4,848.50
1941    Sybil                           Lacey                                  10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1942    Windsor                         Ladson                  Jr.            06/26/17    06/26/14   06/26/14     02/23/19          244        $     3,234.80    $              3,254.24   $                6,489.04   $              36.13   $                6,452.91   $      2,150.97   $          -     $       1,067.14   $     4,301.94   $      4,301.94
1943    Man-Kin                         Laiie                                  09/29/17    09/29/14   09/29/14     02/23/19          230        $     3,049.20    $              3,067.52   $                6,116.72   $              34.06   $                6,082.66   $      2,027.55   $          -     $       1,005.91   $     4,055.11   $      4,055.11
1944    Yariber             A.          Lajara                                 06/26/17    06/26/14   06/26/14     01/04/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1945    Anthony             H           Lake                                   10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1946    Theresa                         Lalta                                  09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1947    Oddette             A.          Lamazon-Jones                          10/16/17    10/16/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
1948    Arlinda                         Lambert                                06/30/17    06/30/14   06/30/14     08/03/19          266        $     3,526.47    $              3,547.66   $                7,074.12   $              39.39   $                7,034.73   $      2,344.91   $          -     $       1,163.36   $     4,689.82   $      4,689.82
1949    Rhonda                          Lambey                                 10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1950    Ruth                            LaMonica                               09/01/17    09/01/14   09/01/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -     $       1,290.19   $     5,201.12   $      5,201.12




                                                                                                                                                                 25 of 50
                                                                           Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 27 of 51                   EXHIBIT A




                                                                                                                                                      1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                     NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                     DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                  LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                 Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name         M.I.              Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
1951    Devon               L            Langford                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
1952    Deborah                          Langhorne                             06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1953    Dwyane              J.           LanghornSr.                           10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1954    Infinee             M.           Langley                               06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1955    Megan               D.           Langley                               10/11/18    10/11/15   06/30/17     04/22/20          147        $     1,948.84    $              1,960.55   $                3,909.38   $              21.77   $                3,887.61   $      1,295.87   $          -     $         642.91   $     2,591.74   $      2,591.74
1956    Anjanell            V.           Langston                              06/26/17    06/26/14   07/03/16     09/09/17           62        $       821.96    $                826.90   $                1,648.86   $               9.18   $                1,639.67   $        546.56   $          -     $         271.16   $     1,093.12   $      1,093.12
1957    Senabu              R.           Lanlokun                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1958    Miguelina           A.           Lantigua                              06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1959    Sakenya             T.           Lapompe                               10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
1960    Ramon               J.           Lara                                  10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
1961    Simone              Ann          Larose                                09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1962    Evelyn                           Larriu                                06/26/17    06/26/14   06/26/14     12/23/17          183        $     2,426.10    $              2,440.68   $                4,866.78   $              27.10   $                4,839.68   $      1,613.23   $          -     $         800.35   $     3,226.46   $      3,226.46
1963    Karam                            Larsen                                06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1964    Wilfred                          LaSalle                               06/26/17    06/26/14   08/31/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -     $       1,290.19   $     5,201.12   $      5,201.12
1965    Denise              M.           Lashley                               06/26/17    06/26/14   06/26/14     08/31/19          271        $     3,592.75    $              3,614.34   $                7,207.09   $              40.13   $                7,166.96   $      2,388.99   $          -     $       1,185.22   $     4,777.98   $      4,777.98
1966    Yolanda             M.           Lashley                               06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1967    Mercedes                         Latorre                               09/01/17    09/01/14   09/01/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -     $       1,290.19   $     5,201.12   $      5,201.12
1968    Juan                C.           Laureano                              06/26/17    06/26/14   06/26/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1969    Harold                           Laventure                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
1970    Bianca              N.           Lawrence                              10/16/17    10/16/14   10/16/14     03/23/19          232        $     3,075.71    $              3,094.20   $                6,169.91   $              34.36   $                6,135.56   $      2,045.19   $          -     $       1,014.66   $     4,090.37   $      4,090.37
1971    Carl                Anthony      Lawrence                              06/28/17    06/28/14   06/28/15     06/17/17          103        $     1,365.51    $              1,373.72   $                2,739.23   $              15.25   $                2,723.98   $        907.99   $          -     $         450.47   $     1,815.98   $      1,815.98
1972    Nancy               M.           Lawrence                              08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
1973    Norva                            Lawrence                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1974    Robert              C.           Lawrence                              10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
1975    Sherry              B.           Lawrence                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1976    Stacey                           Lawson                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1977    Ashley              T.           Layne                                 06/28/17    06/28/14   06/28/15     08/04/18          162        $     2,147.70    $              2,160.60   $                4,308.30   $              23.99   $                4,284.31   $      1,428.10   $          -     $         708.51   $     2,856.21   $      2,856.21
1978    Kededra                          Layne                                 06/28/17    06/28/14   06/28/14     06/22/19          261        $     3,460.18    $              3,480.97   $                6,941.15   $              38.65   $                6,902.50   $      2,300.83   $          -     $       1,141.49   $     4,601.67   $      4,601.67
1979    John                             Lazu                                  07/31/17    07/31/14   07/31/14     01/26/19          235        $     3,115.49    $              3,134.21   $                6,249.69   $              34.80   $                6,214.89   $      2,071.63   $          -     $       1,027.78   $     4,143.26   $      4,143.26
1980    Melissa                          Lea                                   06/28/17    06/28/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1981    Renee               Y.           Leacock                               10/10/17    10/10/14   10/10/14     12/07/19          270        $     3,579.50    $              3,601.00   $                7,180.50   $              39.98   $                7,140.52   $      2,380.17   $          -     $       1,180.85   $     4,760.34   $      4,760.34
1982    Stephanie           Nicole       Leaks                                 09/29/17    09/29/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
1983    Annette                          Leary                                 06/28/17    06/28/14   06/28/14     04/27/19          253        $     3,354.12    $              3,374.28   $                6,728.39   $              37.47   $                6,690.93   $      2,230.31   $          -     $       1,106.50   $     4,460.62   $      4,460.62
1984    Anissa              D.           Ledbetter                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1985    Magdalyn                         Ledeatt                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1986    Bryan                            Lee                                   06/28/17    06/28/14   07/03/16     06/29/19          156        $     2,068.15    $              2,080.58   $                4,148.73   $              23.10   $                4,125.63   $      1,375.21   $          -     $         682.27   $     2,750.42   $      2,750.42
1987    David               T.           Lee                                   06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1988    Diamond             L.           Lee                                   10/10/17    10/10/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
1989    Fredy                            Lee                                   06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1990    Gloria                           Lee                                   09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
1991    Linda               D.           Lee                                   06/28/17    06/28/14   06/28/14     09/23/17          170        $     2,253.76    $              2,267.30   $                4,521.06   $              25.17   $                4,495.88   $      1,498.63   $          -     $         743.50   $     2,997.25   $      2,997.25
1992    Sheila              R.           Lee                                   06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1993    Tryphena                         Lee                                   06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1994    Kaleena             M.           Lee-Sanders                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1995    Mary                A.           Leguillow                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1996    Tabatha                          Lehman                                10/04/17    10/04/14   06/28/15     11/03/18          175        $     2,320.04    $              2,333.98   $                4,654.03   $              25.92   $                4,628.11   $      1,542.70   $          -     $         765.37   $     3,085.41   $      3,085.41
1997    Magda               P.           Leitch                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
1998    Yvette                           Lemieux                               08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              5,474.44   $                9,425.15   $              44.13   $                9,381.02   $      3,127.01   $     1,000.00   $       1,303.31   $     5,254.01   $      6,254.01
1999    Mohamed                          Lemnaizi                              10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2000    Charmagne                        Lemon                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2001    Sacheen                          Lemon                                 06/28/17    06/28/14   07/06/14     04/22/20          303        $     4,016.99    $              4,041.13   $                8,058.12   $              44.87   $                8,013.25   $      2,671.08   $          -     $       1,325.18   $     5,342.16   $      5,342.16
2002    Courtney            A.           Lemons                                06/28/17    06/28/14   06/28/14     11/24/18          231        $     3,062.46    $              3,080.86   $                6,143.32   $              34.21   $                6,109.11   $      2,036.37   $          -     $       1,010.28   $     4,072.74   $      4,072.74
2003    Patricia                         Lenci                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2004    Tamara              M.           Leonard                               10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2005    Leonard                          Leonardi                              06/28/17    06/28/14   06/28/14     02/08/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
2006    Salimah                          Lesley-Martin                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2007    Elizabeth                        Leslie                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2008    Kent                             Lester                                06/28/17    06/28/14   06/28/14     11/10/18          229        $     3,035.94    $              3,054.19   $                6,090.13   $              33.91   $                6,056.22   $      2,018.74   $          -     $       1,001.54   $     4,037.48   $      4,037.48
2009    Valerie             J.           LeVant                                10/12/17    10/12/14   10/12/14     01/12/19          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -     $         970.92   $     3,914.06   $      3,914.06
2010    Shemicka                         Lewin                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2011    Urene               L.           Lewinson                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2012    Claudia                          Lewis                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2013    Jeremy                           Lewis                                 09/01/17    09/01/14   09/01/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -     $       1,290.19   $     5,201.12   $      5,201.12
2014    Keith                            Lewis                  Jr.            06/28/17    06/28/14   02/28/16     02/09/19          154        $     2,041.64    $              2,053.91   $                4,095.54   $              22.81   $                4,072.74   $      1,357.58   $          -     $         673.52   $     2,715.16   $      2,715.16
2015    Shantel             P.           Lewis                                 06/28/17    06/28/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2016    Shaquanda           M.           Lewis                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2017    Gui Fang                         Li                                    06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2018    Shanise             M.           Liddell                               07/31/17    07/31/14   06/28/15     10/05/19          223        $     2,956.40    $              2,974.16   $                5,930.56   $              33.02   $                5,897.54   $      1,965.85   $          -     $         975.29   $     3,931.69   $      3,931.69
2019    Darren              G.           Lightburn                             08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
2020    Alesia              M.           Lighty                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2021    Tysha                            Lilley-Davis                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              5,474.44   $                9,425.15   $              44.13   $                9,381.02   $      3,127.01   $     1,000.00   $       1,303.31   $     5,254.01   $      6,254.01
2022    Shayne              P.           Lima                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2023    Rosa                C.           Linares                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2024    Latisha                          Lindsay                               07/31/17    07/31/14   08/03/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
2025    Lutrina                          Linnen                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2026    Monique                          Lino                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2027    Kathy               J.           Little                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2028    Huo Juan                         Liu                                   06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80




                                                                                                                                                                 26 of 50
                                                                           Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 28 of 51                   EXHIBIT A




                                                                                                                                                      1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                     NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                                     DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                                  LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                                 Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name        M.I.              Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
2029    Carmen               A.          Liverman                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2030    Nicola               V.          Livingston                            06/28/17    06/28/14   06/28/14     06/22/19          261        $     3,460.18    $              3,480.97   $                6,941.15   $              38.65   $                6,902.50   $      2,300.83   $          -   $       1,141.49   $     4,601.67   $      4,601.67
2031    Anthony                          Lloyd                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2032    Tenise               R.          Lloyd                                 10/16/17    10/16/14   10/16/14     02/23/19          228        $     3,022.69    $              3,040.85   $                6,063.53   $              33.76   $                6,029.77   $      2,009.92   $          -   $         997.16   $     4,019.85   $      4,019.85
2033    Rosa                             LoBianco                              10/04/17    10/04/14   10/26/14     04/22/20          287        $     3,804.87    $              3,827.73   $                7,632.61   $              42.50   $                7,590.11   $      2,530.04   $          -   $       1,255.20   $     5,060.07   $      5,060.07
2034    Amani                K.          Lockamy                               10/12/17    10/12/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
2035    Crystal                          Lockhart                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2036    Nicole               M.          Locke                                 10/12/17    10/12/14   10/12/14     03/23/19          232        $     3,075.71    $              3,094.20   $                6,169.91   $              34.36   $                6,135.56   $      2,045.19   $          -   $       1,014.66   $     4,090.37   $      4,090.37
2037    Christopher          L.          Loftin                                10/16/17    10/16/14   06/28/15     04/27/19          200        $     2,651.48    $              2,667.41   $                5,318.89   $              29.62   $                5,289.27   $      1,763.09   $          -   $         874.70   $     3,526.18   $      3,526.18
2038    Crystal              L.          Logan                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2039    Raven                N.          Logan                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2040    Darryl                           Lomas                                 10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2041    Robert               A.          Lombardo                              06/28/17    06/28/14   06/28/14     08/25/18          218        $     2,890.11    $              2,907.48   $                5,797.59   $              32.28   $                5,765.31   $      1,921.77   $          -   $         953.43   $     3,843.54   $      3,843.54
2042    Amanda               T.          Lopez                                 06/28/17    06/28/14   11/06/16     10/21/17           50        $       662.87    $                666.85   $                1,329.72   $               7.40   $                1,322.32   $        440.77   $          -   $         218.68   $       881.55   $        881.55
2043    Beatriz                          Lopez                                 10/16/17    10/16/14   10/16/14     07/21/18          197        $     2,611.71    $              2,627.40   $                5,239.11   $              29.17   $                5,209.93   $      1,736.64   $          -   $         861.58   $     3,473.29   $      3,473.29
2044    Betty                G.          Lopez                                 09/27/17    09/27/14   03/06/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -   $         717.26   $     2,891.47   $      2,891.47
2045    Betzaida                         Lopez                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2046    Delilah                          Lopez                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2047    Edna                 L.          Lopez                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2048    Gisela                           Lopez                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2049    Heriberto            A.          Lopez                                 06/28/17    06/28/14   06/28/14     08/05/17          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
2050    Jason                I.          Lopez                                 08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
2051    Jennifer             R.          Lopez                                 10/10/17    10/10/14   10/10/14     01/04/20          274        $     3,632.53    $              3,654.35   $                7,286.88   $              40.58   $                7,246.30   $      2,415.43   $          -   $       1,198.34   $     4,830.87   $      4,830.87
2052    Joe                              Lopez                  Jr.            06/28/17    06/28/14   06/28/14     10/06/18          224        $     2,969.66    $              2,987.50   $                5,957.16   $              33.17   $                5,923.98   $      1,974.66   $          -   $         979.67   $     3,949.32   $      3,949.32
2053    Joshua                           Lopez                                 06/28/17    06/28/14   06/29/14     10/14/17          172        $     2,280.27    $              2,293.97   $                4,574.24   $              25.47   $                4,548.77   $      1,516.26   $          -   $         752.24   $     3,032.52   $      3,032.52
2054    Laura                Lienecis    Lopez                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2055    Nilsa                J.          Lopez                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2056    Ramona                           Lopez                                 10/16/17    10/16/14   10/16/14     12/30/17          168        $     2,227.24    $              2,240.63   $                4,467.87   $              24.88   $                4,442.99   $      1,481.00   $          -   $         734.75   $     2,961.99   $      2,961.99
2057    Richard              William     Lopez                                 09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2058    Vidalina             V.          Lopez                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2059    Edward                           Lopez-Vasquez                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2060    Bryan                L.          Lord                                  08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
2061    Myrdline                         Louis                                 10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2062    Paul                 E.          Louis                                 11/20/17    11/20/14   11/20/14     07/04/15           33        $       437.49    $                440.12   $                  877.62   $               4.89   $                  872.73   $        290.91   $          -   $         144.33   $       581.82   $        581.82
2063    Tamika                           Love                                  10/15/18    10/15/15   11/06/17     01/13/20          115        $     1,524.60    $              1,533.76   $                3,058.36   $              17.03   $                3,041.33   $      1,013.78   $          -   $         502.95   $     2,027.55   $      2,027.55
2064    Michelle             L.          Love (Frederick)                      07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2065    Antoinette           I.          Lovell                                06/28/17    06/28/14   06/28/14     07/30/16          110        $     1,458.31    $              1,467.08   $                2,925.39   $              16.29   $                2,909.10   $        969.70   $          -   $         481.09   $     1,939.40   $      1,939.40
2066    Nicola               Andrea      Lovell                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2067    Sandra               D.          Lovell                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2068    Nykia                            Lovett                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2069    Unique                           Lovett                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2070    Jacquileen           E.          Lowe                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2071    Michelle             V.          Lowe                                  08/07/17    08/07/14   08/07/14     01/02/16           74        $       981.05    $                986.94   $                1,967.99   $              10.96   $                1,957.03   $        652.34   $          -   $         323.64   $     1,304.69   $      1,304.69
2072    Sloan                J.          Lowenstein                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2073    Frederick                        Lucas                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2074    Ana                  A.          Lugo                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2075    Gricel                           Luperena                              09/29/17    09/29/14   09/29/14     10/21/17          160        $     2,121.18    $              2,133.93   $                4,255.11   $              23.69   $                4,231.42   $      1,410.47   $          -   $         699.76   $     2,820.95   $      2,820.95
2076    Tiffany              A.          Luyanda                               06/28/17    06/28/14   06/28/15     06/08/19          206        $     2,731.02    $              2,747.43   $                5,478.46   $              30.51   $                5,447.95   $      1,815.98   $          -   $         900.94   $     3,631.97   $      3,631.97
2077    Betty                I.          Luzuriaga                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2078    Twana                            Lyles                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2079    Margarita                        Lyman                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2080    Terris                           Lynch                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2081    Ashanti              F           Lyons                                 10/02/17    10/02/14   02/08/15     04/22/20          272        $     3,606.01    $              3,627.68   $                7,233.69   $              40.28   $                7,193.41   $      2,397.80   $          -   $       1,189.60   $     4,795.61   $      4,795.61
2082    Janielle             R.          Lyons                                 06/28/17    06/28/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
2083    Elsa                             Machuca-Alvarez                       06/28/17    06/28/14   06/28/14     08/26/17          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -   $         726.00   $     2,926.73   $      2,926.73
2084    Anthony              T.          Mack                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2085    Sebrina              C.          Mack                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2086    Shakia                           Mack                                  09/08/17    09/08/14   10/26/14     04/22/20          287        $     3,804.87    $              3,827.73   $                7,632.61   $              42.50   $                7,590.11   $      2,530.04   $          -   $       1,255.20   $     5,060.07   $      5,060.07
2087    Takia                C.          Mack                                  06/28/17    06/28/14   06/28/14     11/11/17          177        $     2,346.56    $              2,360.66   $                4,707.22   $              26.21   $                4,681.01   $      1,560.34   $          -   $         774.11   $     3,120.67   $      3,120.67
2088    Stacey                           Mack-Arroyo                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2089    Keisha               R.          Macklin                               10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2090    Vanessa                          Madden                                10/11/18    10/11/15   06/30/17     04/22/20          147        $     1,948.84    $              1,960.55   $                3,909.38   $              21.77   $                3,887.61   $      1,295.87   $          -   $         642.91   $     2,591.74   $      2,591.74
2091    Kelliar              K.          Mader                                 08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
2092    Boris                J.          Magidenko                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2093    Fayaz                            Mahmud                                06/28/17    06/28/14   06/28/15     01/04/20          236        $     3,128.74    $              3,147.55   $                6,276.29   $              34.95   $                6,241.34   $      2,080.45   $          -   $       1,032.15   $     4,160.89   $      4,160.89
2094    Pearline             Y.          Mahon                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2095    James                            Mahoney                               06/28/17    06/28/14   06/28/14     04/06/19          250        $     3,314.35    $              3,334.26   $                6,648.61   $              37.02   $                6,611.59   $      2,203.86   $          -   $       1,093.38   $     4,407.73   $      4,407.73
2096    Cynthia                          Maldonado                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2097    Gonzalo                          Maldonado                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2098    Luis                 S.          Maldonado                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2099    Jeanette                         Mallette                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2100    Maria                            Mallia                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2101    William              T.          Mallory                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2102    Carolyne             L.          Malloy-Johnson                        08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
2103    Douglas              M.          Maloney                               10/04/17    10/04/14   10/04/14     11/30/19          270        $     3,579.50    $              3,601.00   $                7,180.50   $              39.98   $                7,140.52   $      2,380.17   $          -   $       1,180.85   $     4,760.34   $      4,760.34
2104    Vilda                            Maloney                               09/01/17    09/01/14   09/01/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -   $       1,290.19   $     5,201.12   $      5,201.12
2105    Vittoria                         Mancuso                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2106    Denise                           Mangiero                              06/28/17    06/28/14   06/28/14     02/29/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38




                                                                                                                                                                 27 of 50
                                                                   Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 29 of 51                   EXHIBIT A




                                                                                                                                              1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                             NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                             DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                          LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                         Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.             Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
2107    Herbert                         Manigault                      10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
2108    Sharon              Josette     Manigault                      09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2109    Abukalam            M.          Mannan                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2110    Odetta                          Manning                        06/28/17    06/28/14   06/28/14     09/07/19          272        $     3,606.01    $              3,627.68   $                7,233.69   $              40.28   $                7,193.41   $      2,397.80   $          -   $       1,189.60   $     4,795.61   $      4,795.61
2111    Delores                         Manns                          06/30/17    06/30/14   06/30/14     08/12/17          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
2112    Monica              S.          Mano                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2113    Jazmin                          Manso                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2114    Leslie              A.          Manso                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2115    Idussi                          Mansouri                       10/15/18    10/15/15   10/15/15     04/22/20          236        $     3,128.74    $              3,147.55   $                6,276.29   $              34.95   $                6,241.34   $      2,080.45   $          -   $       1,032.15   $     4,160.89   $      4,160.89
2116    Jennifer            K.          Mantle                         09/27/17    09/27/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
2117    Deneka              N.          Manuel                         06/28/17    06/28/14   07/26/15     03/19/16           34        $       450.75    $                453.46   $                  904.21   $               5.03   $                  899.18   $        299.73   $          -   $         148.70   $       599.45   $        599.45
2118    Felicia             L.          Manuel                         10/12/17    10/12/14   10/12/14     12/14/19          270        $     3,579.50    $              3,601.00   $                7,180.50   $              39.98   $                7,140.52   $      2,380.17   $          -   $       1,180.85   $     4,760.34   $      4,760.34
2119    Saamar              Kwame       Manuel                         09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2120    Marilyn                         Mapp                           06/28/17    06/28/14   06/28/14     06/29/19          262        $     3,473.44    $              3,494.31   $                6,967.74   $              38.80   $                6,928.95   $      2,309.65   $          -   $       1,145.86   $     4,619.30   $      4,619.30
2121    Patricia            A.          Marasco                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2122    Orlando                         Marcano                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2123    Nicole              A.          Marcano-Whittle                09/29/17    09/29/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
2124    Vanessa             C.          Marcham                        10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -   $       1,036.52   $     4,178.52   $      4,178.52
2125    Earlyn              J.          Marchan                        08/07/17    08/07/14   08/07/14     07/16/16          102        $     1,352.25    $              1,360.38   $                2,712.63   $              15.10   $                2,697.53   $        899.18   $          -   $         446.10   $     1,798.35   $      1,798.35
2126    Maritza                         Marfissi                       06/28/17    06/28/14   06/28/14     08/10/19          268        $     3,552.98    $              3,574.33   $                7,127.31   $              39.69   $                7,087.62   $      2,362.54   $          -   $       1,172.10   $     4,725.08   $      4,725.08
2127    Mangana             L.          Marin                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2128    Margret             Y.          Marin                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2129    Maria                           Mariscal                       06/28/17    06/28/14   06/28/14     01/13/18          186        $     2,465.87    $              2,480.69   $                4,946.57   $              27.54   $                4,919.02   $      1,639.67   $          -   $         813.47   $     3,279.35   $      3,279.35
2130    Althea              N.          Marks                          09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2131    Arturo                          Marquez                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2132    Miguelina                       Marquez                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2133    Nivia                           Marrero                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2134    Joseph              M.          Marropodi                      06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2135    Arlene              Y.          Marsh                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
2136    Daniel                          Marsh                          06/28/17    06/28/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2137    Leslie                          Marshall                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2138    Trevor              R.          Marshall                       10/18/17    10/18/14   10/18/14     02/29/20          281        $     3,725.33    $              3,747.71   $                7,473.04   $              41.61   $                7,431.43   $      2,477.14   $          -   $       1,228.96   $     4,954.28   $      4,954.28
2139    Rosmery                         Marte                          06/28/17    06/28/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2140    Evelyn                          Martin                         10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -   $       1,036.52   $     4,178.52   $      4,178.52
2141    Lajuanna            G.          Martin                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2142    Latoya              S.          Martin                         09/20/17    09/20/14   06/28/15     01/06/18          132        $     1,749.98    $              1,760.49   $                3,510.47   $              19.55   $                3,490.92   $      1,163.64   $          -   $         577.30   $     2,327.28   $      2,327.28
2143    Merrylis            B.          Martin                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2144    Tiffany             S.          Martin                         08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
2145    Tracy               Michelle    Martin                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2146    Andrea              V.          Martinez                       09/27/17    09/27/14   09/27/14     01/13/18          173        $     2,293.53    $              2,307.31   $                4,600.84   $              25.62   $                4,575.22   $      1,525.07   $          -   $         756.62   $     3,050.15   $      3,050.15
2147    Andres                          Martinez                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2148    Audrey              L.          Martinez                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2149    Carlos              R.          Martinez                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2150    Dicarlos                        Martinez                       06/28/17    06/28/14   06/29/14     07/01/17          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -   $         686.64   $     2,768.05   $      2,768.05
2151    Elias                           Martinez                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2152    Evelyn                          Martinez                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2153    Jocelyn                         Martinez                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2154    Linda                           Martinez                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2155    Malaycha            J.          Martinez                       10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -   $       1,036.52   $     4,178.52   $      4,178.52
2156    Mercy               J.          Martinez                       09/28/17    09/28/14   09/28/14     01/06/18          171        $     2,267.01    $              2,280.64   $                4,547.65   $              25.32   $                4,522.33   $      1,507.44   $          -   $         747.87   $     3,014.88   $      3,014.88
2157    Noelia                          Martinez                       07/31/17    07/31/14   07/31/14     10/05/19          271        $     3,592.75    $              3,614.34   $                7,207.09   $              40.13   $                7,166.96   $      2,388.99   $          -   $       1,185.22   $     4,777.98   $      4,777.98
2158    Shakeya             T.          Martin-Howell                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2159    Adria                           Mason                          06/28/17    06/28/14   06/28/14     02/02/19          241        $     3,195.03    $              3,214.23   $                6,409.26   $              35.69   $                6,373.57   $      2,124.52   $          -   $       1,054.02   $     4,249.05   $      4,249.05
2160    Charlene                        Massac                         06/28/17    06/28/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
2161    Elizabeth                       Massey                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2162    Nadine              F.          Massey-Sampson                 08/10/17    08/10/14   08/10/14     07/06/19          256        $     3,393.89    $              3,414.29   $                6,808.18   $              37.91   $                6,770.27   $      2,256.76   $          -   $       1,119.62   $     4,513.51   $      4,513.51
2163    Marisol                         Mata                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2164    Catylia                         Mata Diaz                      06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2165    Ashwattie                       Matheson                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2166    Nancy                           Mathieu                        06/28/17    06/28/14   08/17/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
2167    Joane                           Mathurin                       08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
2168    Dominga                         Matos                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2169    Jessica                         Matos                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2170    Peter               A.          Mattera                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2171    Tracy               M.          Matthis                        10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
2172    Dominick            M.          Mattina                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2173    Jean                            Maurancy                       10/04/17    10/04/14   03/12/17     10/20/18           84        $     1,113.62    $              1,120.31   $                2,233.93   $              12.44   $                2,221.49   $        740.50   $          -   $         367.38   $     1,481.00   $      1,481.00
2174    Lisa                            Maurentt                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2175    Husna                           Mavruk                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2176    Jean                            Maxilien                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2177    Suzie                           Maxime Joseph                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2178    Malika              N.          Maximin                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2179    Anita                           Maxwell                        06/28/17    06/28/14   06/28/14     12/30/17          184        $     2,439.36    $              2,454.02   $                4,893.38   $              27.25   $                4,866.13   $      1,622.04   $          -   $         804.73   $     3,244.09   $      3,244.09
2180    Nadia               S.          Maxwell                        10/16/17    10/16/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2181    Sandra              M.          Maxwell                        09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2182    Nakia               M.          Maye                           10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2183    Richard                         Maye                           09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2184    Jennone             L.          Mayes                          10/12/17    10/12/14   11/18/14     04/22/20          284        $     3,765.10    $              3,787.72   $                7,552.82   $              42.06   $                7,510.77   $      2,503.59   $          -   $       1,242.08   $     5,007.18   $      5,007.18




                                                                                                                                                         28 of 50
                                                                         Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 30 of 51                   EXHIBIT A




                                                                                                                                                    1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                   NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                   DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                               Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name        Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
2185    Albert              M.           Maysonet                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2186    Damion              St. George   McAlpin                             09/28/17    09/28/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2187    Farria              J.           McAlpine                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2188    Monica              B.           McBride                             09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2189    Cleon               D.           McCall                              06/28/17    06/28/14   06/28/14     06/03/17          154        $     2,041.64    $              2,053.91   $                4,095.54   $              22.81   $                4,072.74   $      1,357.58   $          -     $         673.52   $     2,715.16   $      2,715.16
2190    Mark                             McCalmont                           06/28/17    06/28/14   11/01/15     08/04/18          144        $     1,909.06    $              1,920.54   $                3,829.60   $              21.32   $                3,808.28   $      1,269.43   $          -     $         629.79   $     2,538.85   $      2,538.85
2191    Evette                           McCants                             06/28/17    06/28/14   06/28/14     06/23/18          209        $     2,770.79    $              2,787.44   $                5,558.24   $              30.95   $                5,527.29   $      1,842.43   $          -     $         914.06   $     3,684.86   $      3,684.86
2192    Shaundell           D.           McCarthy (David-Wickham)            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2193    Helen                            McClain                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2194    Tiffany                          McClain                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2195    Samantha                         McClarin                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2196    Apelle              E.           McClean                             10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2197    Veronica            O.           McCloud                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2198    Linda                            McCollum                            09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2199    Naine               L            McCormick                           11/01/18    11/01/15   11/01/15     09/16/19          203        $     2,691.25    $              2,707.42   $                5,398.67   $              30.06   $                5,368.61   $      1,789.54   $          -     $         887.82   $     3,579.07   $      3,579.07
2200    Adonnis             S.           McCoy                               06/28/17    06/28/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2201    Ashley                           McCoy                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2202    Lynette                          McCoy                               09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2203    Dayna               M.           McCrae                              09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2204    Zanetta             S.           McCrimmon                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2205    Lakeysha            S.           McCrorey                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2206    James               David        McCullough                          09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2207    Barbara                          McCullum                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2208    Lydia               R.           McDade                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2209    Colette             S.           McDaniel                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2210    Debora                           McDaniel                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2211    Anthony             T.           McDonald                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2212    Darren                           McDonald                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2213    Tracey                           McDonald                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2214    Troya                            McDonald                            07/21/17    07/21/14   06/21/15     04/22/20          253        $     3,354.12    $              3,374.28   $                6,728.39   $              37.47   $                6,690.93   $      2,230.31   $          -     $       1,106.50   $     4,460.62   $      4,460.62
2215    Tracey                           McDuffie                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              5,554.46   $                9,584.71   $              45.02   $                9,539.69   $      3,179.90   $     1,000.00   $       1,329.55   $     5,359.80   $      6,359.80
2216    Antwan                           McEachern                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2217    Darry                            McEachin                            06/28/17    06/28/14   06/28/14     01/12/19          238        $     3,155.26    $              3,174.22   $                6,329.48   $              35.24   $                6,294.23   $      2,098.08   $          -     $       1,040.90   $     4,196.16   $      4,196.16
2218    Makeia              D.           McFadden                            08/07/17    08/07/14   08/07/14     01/28/17          130        $     1,723.46    $              1,733.82   $                3,457.28   $              19.25   $                3,438.03   $      1,146.01   $          -     $         568.56   $     2,292.02   $      2,292.02
2219    Lavociette          T.           McGhee                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2220    Betty               J.           McGrier                             10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2221    Kenneth             T.           McIntosh                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2222    Linda               F.           McIntosh                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2223    Tiffany             L.           McIver                              08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2224    Quintonya                        McJunkin                            10/18/17    10/18/14   11/30/14     02/03/18          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -     $         726.00   $     2,926.73   $      2,926.73
2225    Janet                            McKee                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2226    Monique                          McKeithan                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2227    Christina           J.           McKenzie                            10/18/17    10/18/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
2228    Judy                             McKenzie                            06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2229    Neesha              A.           McKenzie                            07/31/17    07/31/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2230    Tonya               M.           McKinley                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2231    Latoya                           McKinnies                           06/28/17    06/28/14   10/09/16     04/22/20          185        $     2,452.62    $              2,467.36   $                4,919.97   $              27.40   $                4,892.58   $      1,630.86   $          -     $         809.10   $     3,261.72   $      3,261.72
2232    Douglas                          McLaughlin                          06/28/17    06/28/14   06/28/14     09/26/15           66        $       874.99    $                880.25   $                1,755.23   $               9.77   $                1,745.46   $        581.82   $          -     $         288.65   $     1,163.64   $      1,163.64
2233    Shaine              C.           McLauren                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2234    Rena                             McLaurin                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2235    Sherry-Ann          D.           McLawrence                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2236    Dawn                             McLean                              06/28/17    06/28/14   06/28/14     02/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
2237    June                V.           McLean                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2238    Shanetta            S.           McLean                              06/28/17    06/28/14   08/24/14     08/03/19          258        $     3,420.41    $              3,440.96   $                6,861.37   $              38.21   $                6,823.16   $      2,274.39   $          -     $       1,128.37   $     4,548.77   $      4,548.77
2239    Latoya                           McLeod                              09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2240    Cedric                           McMillian                           08/07/17    08/07/14   08/07/14     12/07/19          279        $     3,698.81    $              3,721.04   $                7,419.85   $              41.32   $                7,378.53   $      2,459.51   $          -     $       1,220.21   $     4,919.02   $      4,919.02
2241    Tameka              Rashawn      McMurrin                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2242    Zaquanee            J.           McNair                              10/16/17    10/16/14   10/16/14     01/06/18          169        $     2,240.50    $              2,253.96   $                4,494.46   $              25.03   $                4,469.43   $      1,489.81   $          -     $         739.12   $     2,979.62   $      2,979.62
2243    Avery                            McNeil                              10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
2244    Deirdre             B.           McNeill                             10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2245    Jonathan            T            McPhaul                             10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2246    Keven               D.           McPherson                           06/28/17    06/28/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2247    Kishana             W.           McPherson                           10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2248    Nicole              M.           McPheter                            06/28/17    06/28/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
2249    Vinnetta            A.           McQueen                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2250    Charles             T.           McQuiller                           10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2251    Colette             N.           McRae                               10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2252    Kim                              McRae                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2253    Viana               N.           McWilliams                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2254    Nicole              Elise        Meachum                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2255    Devonna             Shannette    Medford                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2256    Dionisia            E.           Medina                              07/21/17    07/21/14   07/21/14     02/16/19          239        $     3,168.52    $              3,187.56   $                6,356.07   $              35.39   $                6,320.68   $      2,106.89   $          -     $       1,045.27   $     4,213.79   $      4,213.79
2257    Liz                 M.           Medina                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2258    Nichelle            A.           Medina                              10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2259    Olga                B.           Medina                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2260    Ramsey                           Medina                              10/18/17    10/18/14   10/18/14     01/26/19          224        $     2,969.66    $              2,987.50   $                5,957.16   $              33.17   $                5,923.98   $      1,974.66   $          -     $         979.67   $     3,949.32   $      3,949.32
2261    Beverly             E.           Meggett                             09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2262    Aida                M.           Mejia                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90




                                                                                                                                                               29 of 50
                                                                      Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 31 of 51                   EXHIBIT A




                                                                                                                                                 1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                             LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                            Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.                Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
2263    Jasmine             I.          Melendez                          09/27/17    09/27/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2264    Carla               C.          Mendes                            06/30/17    06/30/14   06/30/14     12/09/17          180        $     2,386.33    $              2,400.67   $                4,787.00   $              26.66   $                4,760.34   $      1,586.78   $          -     $         787.23   $     3,173.56   $      3,173.56
2265    Charilyn                        Mendez                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2266    Flora                           Mendez                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2267    Margarita           M.          Mendez                            07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              5,487.78   $                9,451.74   $              44.28   $                9,407.46   $      3,135.82   $     1,000.00   $       1,307.68   $     5,271.64   $      6,271.64
2268    Karenna             E.          Mendoza                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2269    Maria               I.          Mendoza                           09/28/17    09/28/14   07/03/16     03/30/19          143        $     1,895.81    $              1,907.20   $                3,803.01   $              21.18   $                3,781.83   $      1,260.61   $          -     $         625.41   $     2,521.22   $      2,521.22
2270    Gerard              L.          Mengual                           09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2271    Sharmaina           M.          Mentis                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2272    Jonathan            M.          Meo                               10/18/17    10/18/14   10/18/14     10/08/16          104        $     1,378.77    $              1,387.05   $                2,765.82   $              15.40   $                2,750.42   $        916.81   $          -     $         454.85   $     1,833.61   $      1,833.61
2273    Jenny               Y.          Meran                             08/07/17    08/07/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2274    Evanilda                        Mercado                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2275    Francisco                       Mercado                           07/10/17    07/10/14   07/10/14     04/22/20          302        $     4,003.73    $              4,027.79   $                8,031.52   $              44.72   $                7,986.80   $      2,662.27   $          -     $       1,320.80   $     5,324.53   $      5,324.53
2276    Isaac                           Mercado                           09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2277    Maribel                         Mercado                           09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2278    Maritza                         Mercado                           10/11/18    10/11/15   11/13/17     04/22/20          128        $     1,696.95    $              1,707.14   $                3,404.09   $              18.96   $                3,385.13   $      1,128.38   $          -     $         559.81   $     2,256.76   $      2,256.76
2279    Rudy                            Mercado                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2280    Maria               M.          Mercado-McKoy                     10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2281    Barbara                         Merced                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2282    Arlene                          Mercedes                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2283    Sandra              I.          Mercer                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2284    Twanett                         Mercury                           10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2285    Larry                           Merejo                            10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2286    Michael                         Merritt                           08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
2287    Vera                            Merriweather                      07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2288    Joseph              M.          Merunka                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2289    Rosemarie           A.          Messiana                          09/28/17    09/28/14   11/01/15     01/06/18          114        $     1,511.34    $              1,520.42   $                3,031.77   $              16.88   $                3,014.88   $      1,004.96   $          -     $         498.58   $     2,009.92   $      2,009.92
2290    Jeramine                        Meyer                             06/28/17    06/28/14   06/28/14     06/08/19          259        $     3,433.66    $              3,454.30   $                6,887.96   $              38.35   $                6,849.61   $      2,283.20   $          -     $       1,132.74   $     4,566.40   $      4,566.40
2291    Michelle                        Meyer                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2292    Ebony                           Meyers                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2293    Shakema                         Meyers                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2294    Denys               M.          Meyreles                          09/28/17    09/28/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2295    Mariah              E.          Michel                            07/21/17    07/21/14   07/03/16     03/07/20          192        $     2,545.42    $              2,560.71   $                5,106.13   $              28.43   $                5,077.70   $      1,692.57   $          -     $         839.71   $     3,385.13   $      3,385.13
2296    Lisa                T.          Michon                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2297    Kiara               Angelique   Middleton                         09/28/17    09/28/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
2298    Octavia                         Middleton                         06/28/17    06/28/14   06/28/14     12/07/19          285        $     3,778.36    $              3,801.06   $                7,579.42   $              42.20   $                7,537.21   $      2,512.40   $          -     $       1,246.45   $     5,024.81   $      5,024.81
2299    Shaday              V.          Middleton                         06/28/17    06/28/14   06/28/14     06/17/17          156        $     2,068.15    $              2,080.58   $                4,148.73   $              23.10   $                4,125.63   $      1,375.21   $          -     $         682.27   $     2,750.42   $      2,750.42
2300    Tremaine                        Middleton                         06/28/17    06/28/14   06/28/14     08/31/19          271        $     3,592.75    $              3,614.34   $                7,207.09   $              40.13   $                7,166.96   $      2,388.99   $          -     $       1,185.22   $     4,777.98   $      4,777.98
2301    Francisca           A.          Milan                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2302    Erica               N.          Miles                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2303    Gloria              A.          Miles                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2304    Lisa                            Miles                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2305    Sandra              L.          Miles                             06/28/17    06/28/14   06/28/14     10/27/18          227        $     3,009.43    $              3,027.51   $                6,036.94   $              33.62   $                6,003.32   $      2,001.11   $          -     $         992.79   $     4,002.22   $      4,002.22
2306    Sarah                           Miles                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2307    Ziporah                         Miles                             06/28/17    06/28/14   06/28/14     09/15/18          221        $     2,929.88    $              2,947.49   $                5,877.37   $              32.73   $                5,844.65   $      1,948.22   $          -     $         966.55   $     3,896.43   $      3,896.43
2308    Nereida                         Millan                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2309    Luisa                           Millayes                          06/28/17    06/28/14   06/28/14     07/15/17          160        $     2,121.18    $              2,133.93   $                4,255.11   $              23.69   $                4,231.42   $      1,410.47   $          -     $         699.76   $     2,820.95   $      2,820.95
2310    Betty               J.          Miller                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2311    Diana               L.          Miller                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2312    Kevin                           Miller                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2313    Latoya                          Miller                            06/28/17    06/28/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
2314    Shawn               A.          Miller                            09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
2315    Shereese            H.          Miller                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2316    Tamika              E.          Miller                            06/28/17    06/28/14   06/28/14     08/19/17          165        $     2,187.47    $              2,200.61   $                4,388.08   $              24.43   $                4,363.65   $      1,454.55   $          -     $         721.63   $     2,909.10   $      2,909.10
2317    Temeisha                        Milliner                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2318    Autumn              M.          Mills                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2319    Darlene             P.          Mills                             08/07/17    08/07/14   08/07/14     03/25/17          138        $     1,829.52    $              1,840.51   $                3,670.03   $              20.44   $                3,649.60   $      1,216.53   $          -     $         603.55   $     2,433.07   $      2,433.07
2320    Jamaal              D.          Mills                             09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2321    Malik               V.          Mills                             08/18/17    08/18/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2322    Samantha                        Mills                             10/16/17    10/16/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2323    Tanya               L.          Mills                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2324    Dakisha             L.          Mills (Phillips)                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2325    Diane                           Mims                              09/01/17    09/01/14   09/01/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -     $       1,290.19   $     5,201.12   $      5,201.12
2326    Victoria                        Mims                              07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
2327    Johanna                         Minaya                            10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2328    Nancy                           Minaya                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2329    Brittany            B.          Miner                             09/28/17    09/28/14   09/28/14     04/20/19          238        $     3,155.26    $              3,174.22   $                6,329.48   $              35.24   $                6,294.23   $      2,098.08   $          -     $       1,040.90   $     4,196.16   $      4,196.16
2330    James               S.          Mingo                             06/28/17    06/28/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2331    Justin              C           Mirabella                         10/02/17    10/02/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
2332    Irena               L.          Miranda                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2333    Jesenia                         Miranda                           06/28/17    06/28/14   06/28/14     02/24/18          192        $     2,545.42    $              2,560.71   $                5,106.13   $              28.43   $                5,077.70   $      1,692.57   $          -     $         839.71   $     3,385.13   $      3,385.13
2334    Jesse               Adam        Miranda                           09/29/17    09/29/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2335    Issac                           Mirro                             06/28/17    06/28/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2336    Yolanda                         Mishoe                            08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
2337    Alaina              F.          Mitchell                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2338    Candace             Denise      Mitchell                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2339    Charlene                        Mitchell                          06/28/17    06/28/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
2340    Chavez                          Mitchell                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90




                                                                                                                                                            30 of 50
                                                                         Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 32 of 51                   EXHIBIT A




                                                                                                                                                    1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                   NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                                   DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                                LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                               Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.             Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
2341    Georgine                        Mitchell                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2342    Linden              P.          Mitchell                             09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2343    Michael                         Mitchell                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2344    Providencia                     Mitchell                             06/28/17    06/28/14   06/28/14     04/20/19          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
2345    Ray                             Mitchell                             10/16/17    10/16/14   07/03/16     04/21/18           94        $     1,246.19    $              1,253.68   $                2,499.88   $              13.92   $                2,485.96   $        828.65   $          -   $         411.11   $     1,657.31   $      1,657.31
2346    Sheila              V.          Mitchell                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2347    Tammy               D.          Mitchell                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2348    Thomas              L.          Mitchell                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2349    Laquasha            K.          Mixon                                06/28/17    06/28/14   06/28/14     11/23/19          283        $     3,751.84    $              3,774.39   $                7,526.23   $              41.91   $                7,484.32   $      2,494.77   $          -   $       1,237.70   $     4,989.55   $      4,989.55
2350    Tanya               Y.          Mobley                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2351    Sharnell            J.          Modoo                                10/12/17    10/12/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
2352    Vanetia             Delores     Mohammed                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2353    Elroy               Augustus    Mohanlall                            07/21/17    07/21/14   07/21/14     10/15/16          117        $     1,551.11    $              1,560.44   $                3,111.55   $              17.33   $                3,094.22   $      1,031.41   $          -   $         511.70   $     2,062.82   $      2,062.82
2354    Karen               A.          Moise                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2355    Marie               Cendy       Moise                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2356    Nelisiwe                        Moise                                06/28/17    06/28/14   07/03/16     09/07/19          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -   $         726.00   $     2,926.73   $      2,926.73
2357    Katrice             S           Mojeca                               10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -   $       1,036.52   $     4,178.52   $      4,178.52
2358    Stephen             M.          Mojecki                              06/28/17    06/28/14   06/28/14     10/13/18          225        $     2,982.91    $              3,000.84   $                5,983.75   $              33.32   $                5,950.43   $      1,983.48   $          -   $         984.04   $     3,966.95   $      3,966.95
2359    Marcia                          Mole                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2360    Shavonne                        Molette                              09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2361    Emiginia                        Molina                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2362    Thelma              M.          Molina                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2363    Natalie                         Molloy                               10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2364    Mariela                         Molyneaux                            09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2365    Charlene                        Mompremier-Renervil                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2366    Ratan                           Mondal                               06/28/17    06/28/14   11/01/15     11/09/19          210        $     2,784.05    $              2,800.78   $                5,584.83   $              31.10   $                5,553.74   $      1,851.25   $          -   $         918.44   $     3,702.49   $      3,702.49
2367    Equan                           Mongo                                10/11/18    10/11/15   11/12/17     04/22/20          128        $     1,696.95    $              1,707.14   $                3,404.09   $              18.96   $                3,385.13   $      1,128.38   $          -   $         559.81   $     2,256.76   $      2,256.76
2368    Melanie             L.          Monroe                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2369    Shirley             A.          Monroe                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2370    Tyqeena             J.          Monroe                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2371    Yvette                          Monroe                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2372    Jessica             A.          Monsalve                             10/10/17    10/10/14   03/06/16     06/16/18          119        $     1,577.63    $              1,587.11   $                3,164.74   $              17.62   $                3,147.12   $      1,049.04   $          -   $         520.45   $     2,098.08   $      2,098.08
2373    Ellen                           Montagnino                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2374    Dalila              M.          Montalvo                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2375    Rosa                            Montan                               09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2376    Salvatore           A.          Montana                              06/28/17    06/28/14   06/28/14     01/04/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
2377    Cynthia                         Montanez                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2378    Donna               M.          Montaque                             06/28/17    06/28/14   06/28/14     06/18/16          104        $     1,378.77    $              1,387.05   $                2,765.82   $              15.40   $                2,750.42   $        916.81   $          -   $         454.85   $     1,833.61   $      1,833.61
2379    Michael                         Montelbano                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2380    Luz                 V.          Montero                              08/07/17    08/07/14   08/07/14     01/23/16           77        $     1,020.82    $              1,026.95   $                2,047.77   $              11.40   $                2,036.37   $        678.79   $          -   $         336.76   $     1,357.58   $      1,357.58
2381    Nelida              J.          Montes                               10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2382    Victor              T.          Montes                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2383    Daiana              M.          Montilla                             09/28/17    09/28/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
2384    Paviette                        Moody                                10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2385    Adedayo                         Moore                                09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2386    Aishah                          Moore                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2387    Anita               Y.          Moore                                10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2388    Blair               C.          Moore                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2389    Damaris                         Moore                                09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2390    Deborah                         Moore                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2391    Jasmine             A.          Moore                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2392    Jenaia              S.          Moore                                09/28/17    09/28/14   09/28/14     02/01/20          279        $     3,698.81    $              3,721.04   $                7,419.85   $              41.32   $                7,378.53   $      2,459.51   $          -   $       1,220.21   $     4,919.02   $      4,919.02
2393    Jennifer            P.          Moore                                06/28/17    06/28/14   06/28/14     10/26/19          279        $     3,698.81    $              3,721.04   $                7,419.85   $              41.32   $                7,378.53   $      2,459.51   $          -   $       1,220.21   $     4,919.02   $      4,919.02
2394    Kaquan              A.          Moore                                10/11/18    10/11/15   06/30/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
2395    Lenessa                         Moore                                08/07/17    08/07/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
2396    Shawana                         Moore                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2397    Tina                M.          Moore                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2398    Valerie                         Moore                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2399    Charlesia                       Moore-Dixon                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2400    Amber                           Moore-Leige                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2401    Evelyn                          Mora                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2402    Ysidro                          Mora                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2403    Ernesto                         Morales               Jr.            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2404    Nery                            Morales                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2405    Thelma                          Morales Bracer                       06/28/17    06/28/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2406    Juanita                         Morales-Cloud                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2407    Fortune                         Moran                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2408    Tanya               L.          Moran                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2409    Jessie              M.          Morant                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2410    Nery                M.          Morban                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2411    Norma                           Morel                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2412    Nikie               P.          Morell                               06/30/17    06/30/14   06/30/14     12/17/16          129        $     1,710.20    $              1,720.48   $                3,430.68   $              19.10   $                3,411.58   $      1,137.19   $          -   $         564.18   $     2,274.39   $      2,274.39
2413    Ana                 B.          Moreno                               10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2414    Daniel                          Moreno                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2415    Natalia             I.          Moreno                               08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
2416    Adrinne                         Morgan                               09/27/17    09/27/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
2417    Dean                            Morgan                               06/28/17    06/28/14   06/28/14     02/24/18          192        $     2,545.42    $              2,560.71   $                5,106.13   $              28.43   $                5,077.70   $      1,692.57   $          -   $         839.71   $     3,385.13   $      3,385.13
2418    Deborah             O.          Morgan                               08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01




                                                                                                                                                               31 of 50
                                                                            Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 33 of 51                   EXHIBIT A




                                                                                                                                                       1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                      NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                                      DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                                   LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                                  Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.                Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
2419    Justine             M.          Morgan                                  06/28/17    06/28/14   06/28/14     03/25/17          144        $     1,909.06    $              1,920.54   $                3,829.60   $              21.32   $                3,808.28   $      1,269.43   $          -   $         629.79   $     2,538.85   $      2,538.85
2420    Langston            M.          Morgan                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2421    Michael             S.          Morgan                                  10/02/17    10/02/14   03/05/17     11/04/17           35        $       464.01    $                466.80   $                  930.81   $               5.18   $                  925.62   $        308.54   $          -   $         153.07   $       617.08   $        617.08
2422    Denisse                         Morillo                                 10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2423    Mike                O.          Morocho                                 10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2424    Naila                           Morrell                                 09/28/17    09/28/14   09/28/14     08/11/18          202        $     2,677.99    $              2,694.09   $                5,372.08   $              29.91   $                5,342.16   $      1,780.72   $          -   $         883.45   $     3,561.44   $      3,561.44
2425    Gregina                         Morris                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2426    Irene                           Morris                                  06/28/17    06/28/14   06/28/14     06/11/16          103        $     1,365.51    $              1,373.72   $                2,739.23   $              15.25   $                2,723.98   $        907.99   $          -   $         450.47   $     1,815.98   $      1,815.98
2427    Keith                           Morris                                  10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2428    Kelvin              R.          Morris                   II             06/28/17    06/28/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -   $       1,176.48   $     4,742.71   $      4,742.71
2429    Robin               M.          Morris                                  07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
2430    Marie               J.          Morris-Lawrence                         06/28/17    06/28/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
2431    Celeste             Euguene     Morrison                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2432    Jasmine             S.          Morrison                                09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2433    Rose                Maxine      Morrison                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2434    Valerie             J.          Morrison                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2435    Mohammed            M.          Morshed                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2436    Sharrone                        Morton                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2437    Juliette            A.          Morton-Nisbett                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2438    Debbie              A.          Moses                                   10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2439    Michael             A.          Moses                                   06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2440    Shenise                         Moses-Smith                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2441    Annette                         Mosley                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2442    Linosee                         Mosley                                  06/28/17    06/28/14   06/28/14     03/07/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
2443    Octavia             S.          Mosley                                  10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2444    Calvin              J.          Moss                                    06/28/17    06/28/14   06/28/14     02/03/18          189        $     2,505.65    $              2,520.70   $                5,026.35   $              27.99   $                4,998.36   $      1,666.12   $          -   $         826.59   $     3,332.24   $      3,332.24
2445    Leighana            R.          Moss                                    06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2446    Julissa                         Mota                                    06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2447    Raymond                         Mota                                    06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2448    Jurine                          Moton                                   06/28/17    06/28/14   03/06/16     06/17/17           67        $       888.25    $                893.58   $                1,781.83   $               9.92   $                1,771.91   $        590.64   $          -   $         293.03   $     1,181.27   $      1,181.27
2449    Nasimara                        Mridha                                  10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -   $       1,036.52   $     4,178.52   $      4,178.52
2450    Kin                 H.          Mui                                     06/28/17    06/28/14   06/28/14     02/25/17          140        $     1,856.03    $              1,867.19   $                3,723.22   $              20.73   $                3,702.49   $      1,234.16   $          -   $         612.29   $     2,468.33   $      2,468.33
2451    John                            Mullarkey                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2452    Susan                           Mullarkey                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2453    Maria               M.          Muniz-Herrera                           06/28/17    06/28/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2454    Krishenauth                     Munna                                   06/28/17    06/28/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2455    William             D.          Munoz-Cruz                              10/18/17    10/18/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
2456    Mamie                           Murdaugh                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2457    Barbara                         Murphy                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2458    Rosalind                        Murphy                                  07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2459    Jacqueline                      Murray                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2460    Kelli               J.          Murray                                  09/29/17    09/29/14   09/29/14     10/01/18          210        $     2,784.05    $              2,800.78   $                5,584.83   $              31.10   $                5,553.74   $      1,851.25   $          -   $         918.44   $     3,702.49   $      3,702.49
2461    Rosalie             Marie       Murray                                  07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2462    Shameka             L.          Murray                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2463    Tamisha                         Murray                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2464    Anthony             F.          Musetti                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2465    Kazi                            Mushtaq                                 06/28/17    06/28/14   11/01/15     09/21/19          203        $     2,691.25    $              2,707.42   $                5,398.67   $              30.06   $                5,368.61   $      1,789.54   $          -   $         887.82   $     3,579.07   $      3,579.07
2466    Tameka                          Myers                                   06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2467    Karyna                          Mykhalkova                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2468    Shahida                         Naher                                   10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
2469    Ann Marie                       Napoli                                  06/28/17    06/28/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
2470    Samantha            A.          Naraine                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2471    Keisha                          Nash                                    06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2472    Hari                S.          Nath                                    06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2473    Matthew                         Naumov                                  06/28/17    06/28/14   06/28/15     09/16/17          116        $     1,537.86    $              1,547.10   $                3,084.96   $              17.18   $                3,067.78   $      1,022.59   $          -   $         507.33   $     2,045.19   $      2,045.19
2474    Tiffany             L.          Navarro                                 10/16/17    10/16/14   11/01/15     03/30/19          178        $     2,359.82    $              2,374.00   $                4,733.81   $              26.36   $                4,707.45   $      1,569.15   $          -   $         778.49   $     3,138.30   $      3,138.30
2475    Rafael              R.          Nazario                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2476    Damien              R.          Neadle                                  06/28/17    06/28/14   06/28/14     06/16/18          208        $     2,757.54    $              2,774.11   $                5,531.64   $              30.80   $                5,500.84   $      1,833.61   $          -   $         909.69   $     3,667.23   $      3,667.23
2477    Terri               Lorraine    Neal                                    07/21/17    07/21/14   07/21/14     03/16/19          243        $     3,221.55    $              3,240.90   $                6,462.45   $              35.99   $                6,426.47   $      2,142.16   $          -   $       1,062.76   $     4,284.31   $      4,284.31
2478    Tyrone              D.          Neal                                    09/08/17    09/08/14   09/08/14     11/19/16          115        $     1,524.60    $              1,533.76   $                3,058.36   $              17.03   $                3,041.33   $      1,013.78   $          -   $         502.95   $     2,027.55   $      2,027.55
2479    Sandra                          Neal (Ifill)                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2480    Misael                          Negron                   III            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2481    Janet               R.          Neil-Edwards                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2482    Brandon             Jason       Nelson                                  07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2483    Geary               D.          Nelson                                  09/28/17    09/28/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
2484    Gregory             A.          Nelson                                  08/07/17    08/07/14   08/07/14     03/09/19          240        $     3,181.77    $              3,200.89   $                6,382.67   $              35.54   $                6,347.13   $      2,115.71   $          -   $       1,049.64   $     4,231.42   $      4,231.42
2485    Idaree              M.          Nelson                                  09/08/17    09/08/14   09/08/14     04/22/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -   $       1,285.81   $     5,183.49   $      5,183.49
2486    Kyane               A.          Nelson                                  09/28/17    09/28/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
2487    Michael                         Nelson                                  06/28/17    06/28/14   06/28/14     09/28/19          275        $     3,645.78    $              3,667.69   $                7,313.47   $              40.72   $                7,272.75   $      2,424.25   $          -   $       1,202.72   $     4,848.50   $      4,848.50
2488    Robert                          Nelson                                  09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2489    Sherly                          Nelson                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2490    Yazmin                          Nelson                                  06/28/17    06/28/14   06/28/14     09/29/18          223        $     2,956.40    $              2,974.16   $                5,930.56   $              33.02   $                5,897.54   $      1,965.85   $          -   $         975.29   $     3,931.69   $      3,931.69
2491    Charise                         Nelson-Butler                           06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2492    Ulena               B.          Neptune                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2493    Sheila                          Nesbit                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2494    Taynay              S.          Nesbit                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2495    Ceamon              C.          Nesbitt                                 10/16/17    10/16/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
2496    Chantal             M.          Nesbitt                                 06/28/17    06/28/14   06/28/14     10/27/18          227        $     3,009.43    $              3,027.51   $                6,036.94   $              33.62   $                6,003.32   $      2,001.11   $          -   $         992.79   $     4,002.22   $      4,002.22




                                                                                                                                                                  32 of 50
                                                                          Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 34 of 51                   EXHIBIT A




                                                                                                                                                     1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                    NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                    DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                 LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
2497    Kaysha              S.          Nesbitt                               10/12/17    10/12/14   10/12/14     09/08/18          204        $     2,704.51    $              2,720.76   $                5,425.27   $              30.21   $                5,395.06   $      1,798.35   $          -     $         892.20   $     3,596.70   $      3,596.70
2498    Derrick             A.          Neville                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2499    Yvonne              M.          Newkirk                               06/28/17    06/28/14   06/28/14     11/17/18          230        $     3,049.20    $              3,067.52   $                6,116.72   $              34.06   $                6,082.66   $      2,027.55   $          -     $       1,005.91   $     4,055.11   $      4,055.11
2500    Gustavo             A.          Newman                                06/28/17    06/28/14   06/28/14     07/15/17          160        $     2,121.18    $              2,133.93   $                4,255.11   $              23.69   $                4,231.42   $      1,410.47   $          -     $         699.76   $     2,820.95   $      2,820.95
2501    Sajeeda                         Newman                                08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2502    Charmaine                       Newman-Walker                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2503    Thira                           Ngin                                  06/28/17    06/28/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2504    Marie                           Nicastro                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2505    Salihah                         Nicholas                              09/27/17    09/27/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2506    Stafford                        Nicholas               Jr.            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2507    Dorothy                         Nicholson                             11/20/17    11/20/14   11/20/14     06/11/16           82        $     1,087.11    $              1,093.64   $                2,180.74   $              12.14   $                2,168.60   $        722.87   $          -     $         358.63   $     1,445.73   $      1,445.73
2508    Matthew             J.          Nicholson                             11/20/17    11/20/14   11/20/14     07/15/17          139        $     1,842.78    $              1,853.85   $                3,696.63   $              20.58   $                3,676.04   $      1,225.35   $          -     $         607.92   $     2,450.70   $      2,450.70
2509    Nyah                A.          Nicholson                             06/28/17    06/28/14   06/28/14     11/09/19          281        $     3,725.33    $              3,747.71   $                7,473.04   $              41.61   $                7,431.43   $      2,477.14   $          -     $       1,228.96   $     4,954.28   $      4,954.28
2510    Patrice                         Nicholson                             11/20/17    11/20/14   11/20/14     12/17/16          109        $     1,445.06    $              1,453.74   $                2,898.79   $              16.14   $                2,882.65   $        960.88   $          -     $         476.71   $     1,921.77   $      1,921.77
2511    Yvonne                          Nickerson                             11/01/17    11/01/14   11/01/14     04/02/16           75        $       994.30    $              1,000.28   $                1,994.58   $              11.11   $                1,983.48   $        661.16   $          -     $         328.01   $     1,322.32   $      1,322.32
2512    Alana               Joanne      Nickey                                07/21/17    07/21/14   07/21/14     02/29/20          293        $     3,884.42    $              3,907.76   $                7,792.17   $              43.39   $                7,748.78   $      2,582.93   $          -     $       1,281.44   $     5,165.86   $      5,165.86
2513    Richard             J.          Nicolas                               10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
2514    Elba                            Nieves                                06/28/17    06/28/14   06/28/14     06/24/17          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -     $         686.64   $     2,768.05   $      2,768.05
2515    Isaac                           Nieves                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2516    Ivan                            Nieves                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2517    Maritza                         Nieves                                08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2518    Belkis                          Nivar                                 09/01/17    09/01/14   09/01/14     04/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -     $       1,290.19   $     5,201.12   $      5,201.12
2519    Mercedes            S.          Nivar                                 09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2520    Joseph              L.          Nixon                                 06/28/17    06/28/14   06/28/14     07/21/18          213        $     2,823.82    $              2,840.79   $                5,664.62   $              31.54   $                5,633.07   $      1,877.69   $          -     $         931.56   $     3,755.38   $      3,755.38
2521    Tyrone                          Nixon                                 10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
2522    Victoria                        Nixon                                 10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
2523    Tyesha                          Nixon-Shaw                            06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2524    Wendell             T.          Noble                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2525    Alberto                         Nogueira                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2526    Mohammed                        Noor                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2527    Sheila                          Nored                                 06/28/17    06/28/14   06/28/14     03/17/18          195        $     2,585.19    $              2,600.73   $                5,185.92   $              28.88   $                5,157.04   $      1,719.01   $          -     $         852.84   $     3,438.03   $      3,438.03
2528    Doris               J.          Norman                                06/28/17    06/28/14   06/28/14     05/27/17          153        $     2,028.38    $              2,040.57   $                4,068.95   $              22.66   $                4,046.29   $      1,348.76   $          -     $         669.15   $     2,697.53   $      2,697.53
2529    David                           Norris                                06/28/17    06/28/14   06/28/14     06/10/17          155        $     2,054.90    $              2,067.24   $                4,122.14   $              22.95   $                4,099.19   $      1,366.40   $          -     $         677.89   $     2,732.79   $      2,732.79
2530    Alfred                          Nowlin                                08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2531    Amalfi              A.          Nunez                                 10/18/17    10/18/14   10/18/14     02/06/16           69        $       914.76    $                920.26   $                1,835.02   $              10.22   $                1,824.80   $        608.27   $          -     $         301.77   $     1,216.53   $      1,216.53
2532    Edward                          Nunez                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2533    Evelyn              J.          Nunez                                 10/04/17    10/04/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2534    Rosa                            Nunez                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2535    Nkechinyere                     Nwagbara                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2536    Aurelina                        Obando                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2537    Juan                Carlos      Obregon                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              5,514.45   $                9,504.93   $              44.57   $                9,460.35   $      3,153.45   $     1,000.00   $       1,316.43   $     5,306.90   $      6,306.90
2538    Francisca           I.          Ocampo                                10/10/17    10/10/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
2539    Juan                A.          Ocana                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              5,554.46   $                9,584.71   $              45.02   $                9,539.69   $      3,179.90   $     1,000.00   $       1,329.55   $     5,359.80   $      6,359.80
2540    Margarita                       Ocana                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2541    Amanda              K           Ocasio                                10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2542    Nephtali                        Ocasio                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2543    Daniel              C.          O'Connell                             06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2544    Christopher         R.          O'Connor                              09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2545    Modupe              O.          Odedina                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2546    Darrin              J.          Odome                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2547    Olivia                          Ofori                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2548    Timothy             O.          Ogunleye                              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2549    Jason               S.          Oh                                    10/04/17    10/04/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2550    Maritza             I.          Ojeda-Barreto                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2551    Jose                R.          Olan                                  06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2552    Barbara             E           Oliver                                10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
2553    Lenore                          Oliver                                06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2554    Marcia              L.          Oliver                                09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2555    Velora              J.          Oliver                                10/16/17    10/16/14   07/03/16     02/09/19          136        $     1,803.01    $              1,813.84   $                3,616.84   $              20.14   $                3,596.70   $      1,198.90   $          -     $         594.80   $     2,397.80   $      2,397.80
2556    Margarita                       Olivero                               07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
2557    Maria               C.          Olivero                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2558    Jean                            Olivier                               10/04/17    10/04/14   10/04/14     07/27/19          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2559    Radames                         Olivieri                              06/28/17    06/28/14   06/28/14     02/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
2560    Tiffany                         Ollivierre                            09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2561    Odunayo             A.          Olopade                               09/29/17    09/29/14   06/28/15     09/28/19          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -     $         970.92   $     3,914.06   $      3,914.06
2562    Deola                           Olufowobi-Agosa                       06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2563    Tanwa               R.          Omolade                               06/28/17    06/28/14   06/28/14     07/27/19          266        $     3,526.47    $              3,547.66   $                7,074.12   $              39.39   $                7,034.73   $      2,344.91   $          -     $       1,163.36   $     4,689.82   $      4,689.82
2564    Alaina                          Oppedisano                            06/28/17    06/28/14   07/03/16     10/20/18          120        $     1,590.89    $              1,600.45   $                3,191.33   $              17.77   $                3,173.56   $      1,057.85   $          -     $         524.82   $     2,115.71   $      2,115.71
2565    Adrian                          Oquendo                               06/28/17    06/28/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2566    Nykia                           Ordonez                               06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2567    Melissa             V.          Oritz                                 06/28/17    06/28/14   06/28/14     04/21/18          200        $     2,651.48    $              2,667.41   $                5,318.89   $              29.62   $                5,289.27   $      1,763.09   $          -     $         874.70   $     3,526.18   $      3,526.18
2568    Vanessa                         Orlando                               10/16/17    10/16/14   10/19/14     07/28/18          197        $     2,611.71    $              2,627.40   $                5,239.11   $              29.17   $                5,209.93   $      1,736.64   $          -     $         861.58   $     3,473.29   $      3,473.29
2569    Ardis                           Ortega                                10/16/17    10/16/14   10/16/14     08/03/19          251        $     3,327.61    $              3,347.60   $                6,675.21   $              37.17   $                6,638.04   $      2,212.68   $          -     $       1,097.75   $     4,425.36   $      4,425.36
2570    Alfonso                         Ortiz                                 09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2571    Arlene                          Ortiz                                 10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
2572    Jacqueline                      Ortiz                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2573    Lillianette                     Ortiz                                 06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2574    Margit                          Ortiz                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90




                                                                                                                                                                33 of 50
                                                                     Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 35 of 51                   EXHIBIT A




                                                                                                                                                1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                               NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                               DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                            LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                           Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name         M.I.             Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
2575    Ralphy               J.           Ortiz                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2576    Ronald                            Ortiz                          06/28/17    06/28/14   06/28/14     10/26/19          279        $     3,698.81    $              3,721.04   $                7,419.85   $              41.32   $                7,378.53   $      2,459.51   $          -   $       1,220.21   $     4,919.02   $      4,919.02
2577    Rosa                 C.           Ortiz                          09/27/17    09/27/14   04/16/17     04/22/20          158        $     2,094.67    $              2,107.25   $                4,201.92   $              23.40   $                4,178.52   $      1,392.84   $          -   $         691.02   $     2,785.68   $      2,785.68
2578    Sonia                             Ortiz                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2579    Jennifer                          Osorio                         10/11/18    10/11/15   03/06/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -   $         717.26   $     2,891.47   $      2,891.47
2580    Melinda                           Osorio                         09/27/17    09/27/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
2581    Marisel                           Osuna (Montalban)              06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2582    Tiffany              A.           Outlaw                         09/28/17    09/28/14   09/28/14     04/27/19          239        $     3,168.52    $              3,187.56   $                6,356.07   $              35.39   $                6,320.68   $      2,106.89   $          -   $       1,045.27   $     4,213.79   $      4,213.79
2583    Ana                  N.           Ovalle                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2584    Betty                J.           Owens                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2585    Lauren               M.           Owens                          09/20/17    09/20/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
2586    Dominique            S.           Owes                           11/01/17    11/01/14   05/09/18     04/22/20          103        $     1,365.51    $              1,373.72   $                2,739.23   $              15.25   $                2,723.98   $        907.99   $          -   $         450.47   $     1,815.98   $      1,815.98
2587    Rahkia                            Oxford                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2588    Delmis               R.           Oyuela                         09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2589    Christopher                       Pabon                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2590    Denise                            Pabon                          09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2591    Luis                 E.           Pabon                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2592    Tara                 M.           Pabon                          08/07/17    08/07/14   08/07/14     01/06/18          179        $     2,373.07    $              2,387.33   $                4,760.41   $              26.51   $                4,733.90   $      1,577.97   $          -   $         782.86   $     3,155.93   $      3,155.93
2593    Robert               C.           Pace                           06/28/17    06/28/14   06/28/14     02/29/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
2594    Mildred                           Pacheco                        06/28/17    06/28/14   06/28/14     09/05/15           63        $       835.22    $                840.23   $                1,675.45   $               9.33   $                1,666.12   $        555.37   $          -   $         275.53   $     1,110.75   $      1,110.75
2595    Yaidy                             Pacheco                        10/12/17    10/12/14   12/21/14     07/27/19          240        $     3,181.77    $              3,200.89   $                6,382.67   $              35.54   $                6,347.13   $      2,115.71   $          -   $       1,049.64   $     4,231.42   $      4,231.42
2596    Valerie                           Pack-Choice                    08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
2597    Hugh                 J.           Paddy                          06/28/17    06/28/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
2598    Benjamin                          Padilla                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2599    Edward                            Padilla                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2600    Luis                 G.           Padilla                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2601    Miguel               A.           Padin                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2602    Alva                              Padmore                        06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2603    Mignolia                          Pagan                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2604    Wanda                Maria        Pagan                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2605    Doris                             Page                           06/28/17    06/28/14   06/28/14     05/25/19          257        $     3,407.15    $              3,427.62   $                6,834.77   $              38.06   $                6,796.71   $      2,265.57   $          -   $       1,123.99   $     4,531.14   $      4,531.14
2606    Shaniqua             M.           Page-Allan                     06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2607    Lilia                             Paguada                        06/28/17    06/28/14   06/29/14     05/05/18          201        $     2,664.74    $              2,680.75   $                5,345.48   $              29.77   $                5,315.72   $      1,771.91   $          -   $         879.08   $     3,543.81   $      3,543.81
2608    Charlotte            D.           Paige                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2609    Sandra               M.           Palacio                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2610    Alyssa               M.           Palermo                        09/29/17    09/29/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -   $         717.26   $     2,891.47   $      2,891.47
2611    Jorge                E.           Palma                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2612    Alexis                            Palmer                         06/28/17    06/28/14   06/28/14     04/20/19          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
2613    Gabrianna            M.           Palmer                         06/28/17    06/28/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2614    Leah                 Y.           Palmer                         09/27/17    09/27/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
2615    Mava                 M.           Palmer                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
2616    Selena               M.           Palmer                         06/28/17    06/28/14   06/28/14     11/16/19          282        $     3,738.58    $              3,761.05   $                7,499.63   $              41.76   $                7,457.87   $      2,485.96   $          -   $       1,233.33   $     4,971.92   $      4,971.92
2617    Louise               A.           Palumbo                        06/28/17    06/28/14   06/28/14     12/24/16          131        $     1,736.72    $              1,747.15   $                3,483.87   $              19.40   $                3,464.47   $      1,154.82   $          -   $         572.93   $     2,309.65   $      2,309.65
2618    Wilkinson                         Panayoty                       10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2619    Snezana                           Panepinto                      06/28/17    06/28/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2620    Luis                 A.           Panora                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2621    Jose                              Pantaleon                      06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2622    Ronald                            Pappauardo                     10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2623    Kesha                             Parham                         07/21/17    07/21/14   07/21/14     02/10/18          186        $     2,465.87    $              2,480.69   $                4,946.57   $              27.54   $                4,919.02   $      1,639.67   $          -   $         813.47   $     3,279.35   $      3,279.35
2624    Quiana                            Parham                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2625    Andrea               F            Parker                         10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2626    Charlene                          Parker                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2627    Patricia             A.           Parker                         06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2628    Robin                             Parker                         07/21/17    07/21/14   06/28/15     10/14/17          120        $     1,590.89    $              1,600.45   $                3,191.33   $              17.77   $                3,173.56   $      1,057.85   $          -   $         524.82   $     2,115.71   $      2,115.71
2629    Shylah               C.           Parker                         10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
2630    Rhonda               M.           Parker-Tahji                   09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
2631    Thomas               A.           Parkinson                      06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2632    Anasa                Oni          Parks                          06/28/17    06/28/14   06/28/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2633    Gillian              S.           Parks                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2634    Patricia                          Parris                         06/28/17    06/28/14   06/28/14     09/22/18          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -   $         970.92   $     3,914.06   $      3,914.06
2635    Iyengar              S.           Parthasarathy                  10/15/18    10/15/15   03/18/18     04/22/20          110        $     1,458.31    $              1,467.08   $                2,925.39   $              16.29   $                2,909.10   $        969.70   $          -   $         481.09   $     1,939.40   $      1,939.40
2636    Diana                             Partida                        10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
2637    Bubli                             Parves                         10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2638    Jaichan                           Patram                         07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
2639    Natasha              L.           Patrick                        10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
2640    Archana              R.           Paul                           06/28/17    06/28/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
2641    Bret                              Paul                           10/04/17    10/04/14   07/03/16     01/06/18           79        $     1,047.33    $              1,053.63   $                2,100.96   $              11.70   $                2,089.26   $        696.42   $          -   $         345.51   $     1,392.84   $      1,392.84
2642    Ana                               Paulino                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2643    Shemesse                          Paupaw                         09/27/17    09/27/14   01/11/15     04/22/20          276        $     3,659.04    $              3,681.03   $                7,340.07   $              40.87   $                7,299.20   $      2,433.07   $          -   $       1,207.09   $     4,866.13   $      4,866.13
2644    Barbara                           Pavia                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2645    Paul                              Payne                          06/29/17    06/29/14   06/29/14     10/26/19          278        $     3,685.55    $              3,707.70   $                7,393.26   $              41.17   $                7,352.09   $      2,450.70   $          -   $       1,215.84   $     4,901.39   $      4,901.39
2646    Rodney                            Payne                          08/10/17    08/10/14   08/10/14     01/09/16           74        $       981.05    $                986.94   $                1,967.99   $              10.96   $                1,957.03   $        652.34   $          -   $         323.64   $     1,304.69   $      1,304.69
2647    Tanya                             Payne-Laikram                  06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2648    Julia                A.           Peacock                        06/29/17    06/29/14   06/29/14     08/10/19          267        $     3,539.72    $              3,560.99   $                7,100.72   $              39.54   $                7,061.18   $      2,353.73   $          -   $       1,167.73   $     4,707.45   $      4,707.45
2649    Jane                              Pearson                        10/16/17    10/16/14   10/16/14     08/18/18          201        $     2,664.74    $              2,680.75   $                5,345.48   $              29.77   $                5,315.72   $      1,771.91   $          -   $         879.08   $     3,543.81   $      3,543.81
2650    Leslie                            Pearson-Curry                  06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
2651    Leo                               Pedone                         08/18/17    08/18/14   08/18/14     12/26/15           71        $       941.27    $                946.93   $                1,888.21   $              10.51   $                1,877.69   $        625.90   $          -   $         310.52   $     1,251.79   $      1,251.79
2652    Maria                M.           Pedroso                        06/29/17    06/29/14   06/29/14     12/28/19          287        $     3,804.87    $              3,827.73   $                7,632.61   $              42.50   $                7,590.11   $      2,530.04   $          -   $       1,255.20   $     5,060.07   $      5,060.07




                                                                                                                                                           34 of 50
                                                                           Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 36 of 51                   EXHIBIT A




                                                                                                                                                      1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                     NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                     DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                  LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                 Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name         M.I.              Last Name        Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
2653    Latisha                           Peebles-Cook                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2654    Tamecia              S.           Peek                                 06/29/17    06/29/14   06/29/14     11/04/17          175        $     2,320.04    $              2,333.98   $                4,654.03   $              25.92   $                4,628.11   $      1,542.70   $          -     $         765.37   $     3,085.41   $      3,085.41
2655    Yvette                            Peels                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2656    Lizandra                          Peguero                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2657    Angel                L.           Pellicier                            09/20/17    09/20/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
2658    Jeffrey                           Pellot                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2659    Carmen                            Pena                                 06/29/17    06/29/14   06/29/14     01/28/17          135        $     1,789.75    $              1,800.50   $                3,590.25   $              19.99   $                3,570.26   $      1,190.09   $          -     $         590.42   $     2,380.17   $      2,380.17
2660    Claudio              J.           Pena                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2661    Lucia                I.           Pena                                 06/29/17    06/29/14   06/29/14     09/30/17          170        $     2,253.76    $              3,767.30   $                6,021.06   $              25.17   $                5,995.88   $      1,998.63   $     1,000.00   $         743.50   $     2,997.25   $      3,997.25
2662    Luis                 M.           Pena                   Jr            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2663    Omar                              Pena                                 10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
2664    Kelly                             Pena Pichardo                        06/29/17    06/29/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2665    Shannda                           Penn                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2666    Nadine               L            Penniston                            10/11/18    10/11/15   08/24/17     04/22/20          139        $     1,842.78    $              1,853.85   $                3,696.63   $              20.58   $                3,676.04   $      1,225.35   $          -     $         607.92   $     2,450.70   $      2,450.70
2667    Hilda                O.           Pereira                              07/10/17    07/10/14   07/10/14     04/22/20          302        $     4,003.73    $              4,027.79   $                8,031.52   $              44.72   $                7,986.80   $      2,662.27   $          -     $       1,320.80   $     5,324.53   $      5,324.53
2668    Glasjun                           Pereyra                              06/29/17    06/29/14   07/03/16     01/06/18           79        $     1,047.33    $              1,053.63   $                2,100.96   $              11.70   $                2,089.26   $        696.42   $          -     $         345.51   $     1,392.84   $      1,392.84
2669    Alex                 Ray          Perez                                07/21/17    07/21/14   07/21/14     08/12/17          160        $     2,121.18    $              2,133.93   $                4,255.11   $              23.69   $                4,231.42   $      1,410.47   $          -     $         699.76   $     2,820.95   $      2,820.95
2670    Antonio                           Perez                                09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2671    Asia                              Perez                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2672    Carmen               M.           Perez                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2673    Clyde                A.           Perez                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2674    David                             Perez                                06/29/17    06/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2675    Diane                             Perez                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2676    Geraldo                           Perez                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2677    Gilbert                           Perez                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2678    Heather                           Perez                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2679    Jennifer                          Perez                                06/29/17    06/29/14   07/03/16     10/20/18          120        $     1,590.89    $              1,600.45   $                3,191.33   $              17.77   $                3,173.56   $      1,057.85   $          -     $         524.82   $     2,115.71   $      2,115.71
2680    Juana                M.           Perez                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2681    Lillian                           Perez                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2682    Melinda                           Perez                                10/30/17    10/30/14   03/06/17     10/23/18           86        $     1,140.14    $              1,146.99   $                2,287.12   $              12.74   $                2,274.39   $        758.13   $          -     $         376.12   $     1,516.26   $      1,516.26
2683    Olga                 T.           Perez                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2684    Rosa                              Perez                                07/21/17    07/21/14   07/21/14     04/20/19          248        $     3,287.83    $              3,307.59   $                6,595.42   $              36.73   $                6,558.70   $      2,186.23   $          -     $       1,084.63   $     4,372.46   $      4,372.46
2685    Adalberto                         Perez, Jr.                           09/20/17    09/20/14   03/06/16     01/06/18           96        $     1,272.71    $              1,280.36   $                2,553.07   $              14.22   $                2,538.85   $        846.28   $          -     $         419.86   $     1,692.57   $      1,692.57
2686    Marisol                           Perez-Torres                         09/28/17    09/28/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2687    Debbie                            Perkins                              10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2688    Mona                 L.           Perkins                              06/29/17    06/29/14   06/29/14     06/22/19          260        $     3,446.92    $              3,467.63   $                6,914.56   $              38.50   $                6,876.05   $      2,292.02   $          -     $       1,137.11   $     4,584.04   $      4,584.04
2689    Sylvia                            Perkins                              09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2690    Vivian                            Perkins                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2691    Ive                               Peros                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2692    Ruth                              Perreira                             06/29/17    06/29/14   06/29/14     09/10/16          115        $     1,524.60    $              1,533.76   $                3,058.36   $              17.03   $                3,041.33   $      1,013.78   $          -     $         502.95   $     2,027.55   $      2,027.55
2693    Christian                         Perry                                06/29/17    06/29/14   11/06/16     01/06/18           61        $       808.70    $                813.56   $                1,622.26   $               9.03   $                1,613.23   $        537.74   $          -     $         266.78   $     1,075.49   $      1,075.49
2694    Tanisha                           Perry                                06/29/17    06/29/14   06/29/14     11/30/19          283        $     3,751.84    $              3,774.39   $                7,526.23   $              41.91   $                7,484.32   $      2,494.77   $          -     $       1,237.70   $     4,989.55   $      4,989.55
2695    Vincenzo             P.           Pesce                                06/29/17    06/29/14   10/19/14     05/04/19          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
2696    Lisa                 A.           Pesquera                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2697    Jemimah              C.           Peter                                10/16/17    10/16/14   11/09/14     04/22/20          285        $     3,778.36    $              3,801.06   $                7,579.42   $              42.20   $                7,537.21   $      2,512.40   $          -     $       1,246.45   $     5,024.81   $      5,024.81
2698    Colin                             Peters                               06/29/17    06/29/14   06/29/14     09/02/17          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -     $         726.00   $     2,926.73   $      2,926.73
2699    Sandra               J            Peters                               10/02/17    10/02/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
2700    Alexis               Annette      Petersen                             09/28/17    09/28/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
2701    Chrystine            L.           Peterson                             06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2702    Jeanne               A.           Peterson                             06/29/17    06/29/14   06/29/14     03/07/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
2703    Pamela                            Peterson                             07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
2704    Shaquana                          Peterson                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2705    Yvonia                            Petigny                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2706    Juanita                           Pettus                               10/16/17    10/16/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
2707    Dana                 S.           Phillips                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2708    Denise                            Phillips                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2709    Diritza              Y.           Phillips                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2710    Myrna                V.           Phillips                             06/29/17    06/29/14   06/29/14     08/15/15           59        $       782.19    $                786.89   $                1,569.07   $               8.74   $                1,560.34   $        520.11   $          -     $         258.04   $     1,040.22   $      1,040.22
2711    Natalie                           Phillips                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2712    Serraya                           Phillips                             06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2713    Mark                 A.           Phipps                               08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2714    Anthony              E.           Picarella                            06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2715    Brandon                           Picart                               09/27/17    09/27/14   03/05/17     08/31/19          130        $     1,723.46    $              1,733.82   $                3,457.28   $              19.25   $                3,438.03   $      1,146.01   $          -     $         568.56   $     2,292.02   $      2,292.02
2716    Guy                               Piccinone                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2717    Chanel                            Pichardo                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2718    Zoemenia                          Pickens                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2719    Lanique                           Pierce                               08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2720    Pamela               Mario        Pierce                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2721    Avalon               C.           Pierre                               08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
2722    Maggie               S.           Pierre                               09/01/17    09/01/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2723    Marie                S.           Pierre                               09/27/17    09/27/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2724    Nicole               L.           Pierre                               08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2725    Jaime                             Pietrunti                            10/11/18    10/11/15   11/12/17     06/26/19           85        $     1,126.88    $              1,133.65   $                2,260.53   $              12.59   $                2,247.94   $        749.31   $          -     $         371.75   $     1,498.63   $      1,498.63
2726    Celeste              A.           Pilgrim                              06/29/17    06/29/14   06/29/14     12/07/19          284        $     3,765.10    $              3,787.72   $                7,552.82   $              42.06   $                7,510.77   $      2,503.59   $          -     $       1,242.08   $     5,007.18   $      5,007.18
2727    Polimnia                          Pina                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2728    Arelis                            PinaTerrero                          10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2729    Donovan              W.           Pinckney                             06/29/17    06/29/14   06/29/14     09/02/17          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -     $         726.00   $     2,926.73   $      2,926.73
2730    Carl                 A.           Pinder                               10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33




                                                                                                                                                                 35 of 50
                                                                    Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 37 of 51                   EXHIBIT A




                                                                                                                                               1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                              NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                              DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                           LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                          Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
2731    Dahlia              S.          Pinder                          07/21/17    07/21/14   07/21/14     09/09/17          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
2732    Shadia              E.          Pineda                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2733    Jeff                            Ping                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2734    Tiara                           Pinkney                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2735    Carmella            M.          Pinto                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2736    Toney               D.          Pippins                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2737    Gabriel             D.          Piris                           10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2738    Xeaya                           Pitre-On                        06/29/17    06/29/14   01/25/15     12/29/18          205        $     2,717.77    $              2,734.10   $                5,451.86   $              30.36   $                5,421.50   $      1,807.17   $          -     $         896.57   $     3,614.34   $      3,614.34
2739    Maria                           Pitre-Sepulveda                 08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2740    Melinda             T.          Pitt                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2741    Marie               M.          Pittman                         06/29/17    06/29/14   06/29/14     05/27/17          152        $     2,015.12    $              2,027.23   $                4,042.36   $              22.51   $                4,019.85   $      1,339.95   $          -     $         664.77   $     2,679.90   $      2,679.90
2742    Seren                           Pittman                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2743    José                A.          Pizarro                         10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2744    Jacqueline          J.          Placencia                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2745    Miguel              A.          Planas                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2746    Naomi                           Plaza                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2747    Erica               A.          Plummer                         10/16/17    10/16/14   10/16/14     06/23/18          193        $     2,558.68    $              2,574.05   $                5,132.73   $              28.58   $                5,104.15   $      1,701.38   $          -     $         844.09   $     3,402.76   $      3,402.76
2748    Natalia                         Podolskaya                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2749    Levav               S.          Poinsett                        09/28/17    09/28/14   03/06/16     01/25/20          203        $     2,691.25    $              2,707.42   $                5,398.67   $              30.06   $                5,368.61   $      1,789.54   $          -     $         887.82   $     3,579.07   $      3,579.07
2750    Robinson                        Point Du Jour                   06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2751    Amy                 E.          Polanco                         09/28/17    09/28/14   03/05/17     10/14/17           32        $       424.24    $                426.79   $                  851.02   $               4.74   $                  846.28   $        282.09   $          -     $         139.95   $       564.19   $        564.19
2752    Ivette              A.          Polanco                         09/27/17    09/27/14   07/03/16     02/22/20          190        $     2,518.90    $              2,534.04   $                5,052.94   $              28.14   $                5,024.81   $      1,674.94   $          -     $         830.97   $     3,349.87   $      3,349.87
2753    Julissa             L.          Polanco                         09/28/17    09/28/14   07/03/16     01/06/18           79        $     1,047.33    $              1,053.63   $                2,100.96   $              11.70   $                2,089.26   $        696.42   $          -     $         345.51   $     1,392.84   $      1,392.84
2754    Nicholas                        Polanco                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2755    Daisy                           Polidura                        10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2756    Bruce               L.          Polite                          06/29/17    06/29/14   06/29/14     09/09/17          167        $     2,213.98    $              2,227.29   $                4,441.27   $              24.73   $                4,416.54   $      1,472.18   $          -     $         730.38   $     2,944.36   $      2,944.36
2757    Lacita              L.          Polite                          08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2758    Maria               E.          Polizzi                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2759    Yvonne                          Popo                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2760    Nicole              D.          Porter                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2761    Shamika                         Porter                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2762    Grisel                          Porto                           06/29/17    06/29/14   06/29/14     01/13/18          185        $     2,452.62    $              2,467.36   $                4,919.97   $              27.40   $                4,892.58   $      1,630.86   $          -     $         809.10   $     3,261.72   $      3,261.72
2763    Chandra             M.          Pou                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2764    Addminas                        Powell                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
2765    Clinton             E.          Powell                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2766    Conchetta           M.          Powell                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2767    Errol               A.          Powell                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2768    Jamain              L.          Powell                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2769    Karlene             T.          Powell                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2770    Kenya                           Powell                          06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2771    Sarah               L.          Powell                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2772    Timekiyo                        Powell                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2773    Purnima                         Prabhu                          07/21/17    07/21/14   07/21/14     11/05/16          120        $     1,590.89    $              1,600.45   $                3,191.33   $              17.77   $                3,173.56   $      1,057.85   $          -     $         524.82   $     2,115.71   $      2,115.71
2774    Akia                            Pratt                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2775    Gariannl            M.          Pratt                           10/16/17    10/16/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2776    Josephine                       Pratt                           11/01/17    11/01/14   11/01/14     04/22/20          286        $     3,791.61    $              3,814.40   $                7,606.01   $              42.35   $                7,563.66   $      2,521.22   $          -     $       1,250.83   $     5,042.44   $      5,042.44
2777    Tiffany             L.          Prescod                         10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2778    Stephanie                       Preston                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2779    Kimberly                        Price                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2780    Sharod              J.          Price                           09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2781    Stacy                           Price                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2782    Tracy               L.          Price                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2783    Carol                           Pricher                         08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
2784    Kawanda             T.          Prince                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2785    Tatiana             M.          Principal                       06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2786    Letizia                         Principato                      07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
2787    Jamell              I.          Pritchett                       06/29/17    06/29/14   02/15/15     09/28/19          241        $     3,195.03    $              3,214.23   $                6,409.26   $              35.69   $                6,373.57   $      2,124.52   $          -     $       1,054.02   $     4,249.05   $      4,249.05
2788    Claude                          Prophete                        06/29/17    06/29/14   06/29/14     07/08/17          158        $     2,094.67    $              2,107.25   $                4,201.92   $              23.40   $                4,178.52   $      1,392.84   $          -     $         691.02   $     2,785.68   $      2,785.68
2789    Reosita             A.          Providence                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2790    Maria               T.          Puente                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2791    Joyce                           Pugh                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2792    Elizabeth           B.          Pugliese                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2793    Carmen                          Puig-Nadal                      06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2794    Fausto              A.          Pula,Jr.                        09/28/17    09/28/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
2795    Khami               C.          Punch                           09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              5,381.08   $                9,238.98   $              43.09   $                9,195.89   $      3,065.30   $     1,000.00   $       1,272.69   $     5,130.59   $      6,130.59
2796    Subryan                         Pundswillow                     10/02/17    10/02/14   10/02/14     11/18/17          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
2797    Jennifer                        Puran                           06/29/17    06/29/14   06/29/14     11/24/18          230        $     3,049.20    $              3,067.52   $                6,116.72   $              34.06   $                6,082.66   $      2,027.55   $          -     $       1,005.91   $     4,055.11   $      4,055.11
2798    Sheldon                         Purvis                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2799    Amar                            Qayyum                          07/21/17    07/21/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2800    Samira              K.          Qazi                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2801    Sabina              S.          Quasnie-Exilus                  09/28/17    09/28/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2802    Pebbles                         Quevedo                         06/29/17    06/29/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2803    Aurea                           Quinones                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2804    Christopher                     Quinones                        06/29/17    06/29/14   06/29/14     09/23/17          169        $     2,240.50    $              2,253.96   $                4,494.46   $              25.03   $                4,469.43   $      1,489.81   $          -     $         739.12   $     2,979.62   $      2,979.62
2805    Margaret            N.          Quinones                        06/29/17    06/29/14   06/29/14     10/05/19          275        $     3,645.78    $              3,667.69   $                7,313.47   $              40.72   $                7,272.75   $      2,424.25   $          -     $       1,202.72   $     4,848.50   $      4,848.50
2806    Carmen                          Quinonez                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2807    Winston             O.          Quinonez                        09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2808    Julio                           Quintana                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80




                                                                                                                                                          36 of 50
                                                                          Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 38 of 51                   EXHIBIT A




                                                                                                                                                     1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                    NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                    DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                 LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
2809    Nicole              L.          Quintana                              10/30/17    10/30/14   06/25/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2810    Thea                S.          Quinton                               10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
2811    Linda                           Quintyne                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2812    Elizabeth                       Quiroz                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2813    Wilfredo                        Rabassa                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2814    Cherina             N.          Rabel                                 10/11/18    10/11/15   03/01/16     04/22/20          217        $     2,876.85    $              2,894.14   $                5,770.99   $              32.13   $                5,738.86   $      1,912.95   $          -     $         949.05   $     3,825.91   $      3,825.91
2815    Azizur                          Rahman                                06/29/17    06/29/14   06/29/14     01/04/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2816    Florence                        Rahming                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2817    Shamecca            Medina      Raiford                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2818    Robert                          Raisley                Jr.            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2819    Adriana                         Ramirez                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2820    Endry               Y.          Ramirez                               10/04/17    10/04/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
2821    Jake                C.          Ramirez                               09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2822    Jesus                           Ramirez                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2823    Lisa                N.          Ramirez                               10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2824    Niurka              E.          Ramirez                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2825    Sandra              Yolanda     Ramirez                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2826    Sofia                           Ramirez                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2827    Jeanet              Marie       Ramirez-Bobbett                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2828    Elaine                          Ramirez-Rodriguez                     06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2829    Radha                           Ramjas                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2830    Urmila                          Ramnarace                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2831    Aixia               M.          Ramos                                 10/16/17    10/16/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2832    Alberto                         Ramos                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2833    Nalani                          Ramos                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2834    Ronda               J.          Ramos                                 09/29/17    09/29/14   09/29/14     01/13/18          172        $     2,280.27    $              2,293.97   $                4,574.24   $              25.47   $                4,548.77   $      1,516.26   $          -     $         752.24   $     3,032.52   $      3,032.52
2835    Rosandra            Y.          Ramos                                 10/16/17    10/16/14   12/21/14     04/22/20          279        $     3,698.81    $              3,721.04   $                7,419.85   $              41.32   $                7,378.53   $      2,459.51   $          -     $       1,220.21   $     4,919.02   $      4,919.02
2836    Sandra                          Ramos                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2837    Madeline                        Ramos Rivera                          07/21/17    07/21/14   06/28/15     09/01/18          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -     $         726.00   $     2,926.73   $      2,926.73
2838    Heshmadai                       Rampersad                             09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2839    Theodore                        Rampersant                            07/31/17    07/31/14   07/31/14     12/22/18          230        $     3,049.20    $              3,067.52   $                6,116.72   $              34.06   $                6,082.66   $      2,027.55   $          -     $       1,005.91   $     4,055.11   $      4,055.11
2840    Satharon                        Ramsanie                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2841    Pratima             A.          Ramsaroop                             09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2842    Danielle            R.          Ramsey                                07/21/17    07/21/14   07/21/14     04/16/16           91        $     1,206.42    $              1,213.67   $                2,420.09   $              13.48   $                2,406.62   $        802.21   $          -     $         397.99   $     1,604.41   $      1,604.41
2843    Dorodhy                         Randall                               10/18/17    10/18/14   10/18/14     01/26/19          224        $     2,969.66    $              2,987.50   $                5,957.16   $              33.17   $                5,923.98   $      1,974.66   $          -     $         979.67   $     3,949.32   $      3,949.32
2844    Melvin                          Rascoe                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2845    Quoshanda                       Rascoe                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2846    ShaQuanna                       Rasin                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2847    Maria                           Raspiller                             08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2848    Cornell             A.          Rawlins                               07/21/17    07/21/14   07/21/14     11/26/16          123        $     1,630.66    $              1,640.46   $                3,271.12   $              18.21   $                3,252.90   $      1,084.30   $          -     $         537.94   $     2,168.60   $      2,168.60
2849    Cynthia             Teresa      Ray                                   06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2850    Jacquline                       Ray                                   06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2851    Janell              Renee       Ray                                   06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2852    Taryn                           Ray                                   10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
2853    Wilhem                          Raymond                               10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2854    Darnella                        Recard                                10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
2855    Linda                           Recard                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2856    Carlos                          Recio                                 06/29/17    06/29/14   06/29/14     01/11/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
2857    Brandis             Anise       Rector-Ilboudo                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2858    Simone              Felicia     Reddish                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2859    Jillana             E.          Redhead                               10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2860    Selvin                          Reece                                 10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
2861    AnJeanette                      Reed                                  07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2862    Brenda              J.          Reed                                  06/29/17    06/29/14   06/29/14     09/14/19          272        $     3,606.01    $              3,627.68   $                7,233.69   $              40.28   $                7,193.41   $      2,397.80   $          -     $       1,189.60   $     4,795.61   $      4,795.61
2863    Chaneil                         Reed                                  06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2864    Bedaya                          Reedy                                 06/29/17    06/29/14   06/29/14     07/21/18          212        $     2,810.57    $              2,827.46   $                5,638.02   $              31.39   $                5,606.63   $      1,868.88   $          -     $         927.19   $     3,737.75   $      3,737.75
2865    Shamia              S.          Reedy                                 06/29/17    06/29/14   06/29/14     02/29/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
2866    Mildred             M.          Reese                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2867    Perissa             J.          Reese                                 08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2868    Jeffrey                         Reeves                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2869    Courtney            L.          Reid                                  09/27/17    09/27/14   05/17/15     04/22/20          258        $     3,420.41    $              3,440.96   $                6,861.37   $              38.21   $                6,823.16   $      2,274.39   $          -     $       1,128.37   $     4,548.77   $      4,548.77
2870    Genevieve           A.          Reid                                  10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2871    Sandra              V.          Reid                                  06/08/17    06/08/14   06/08/14     04/22/20          307        $     4,070.02    $              5,594.48   $                9,664.50   $              45.46   $                9,619.03   $      3,206.34   $     1,000.00   $       1,342.67   $     5,412.69   $      6,412.69
2872    Silvana             A.          Reid                                  10/11/18    10/11/15   06/30/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2873    Jennifer                        Reid-Johnson                          10/04/17    10/04/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2874    Dineka                          Reid-Thompson                         07/21/17    07/21/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2875    Sharra              M.          Reina                                 06/29/17    06/29/14   12/20/15     04/22/20          227        $     3,009.43    $              3,027.51   $                6,036.94   $              33.62   $                6,003.32   $      2,001.11   $          -     $         992.79   $     4,002.22   $      4,002.22
2876    Jose                Angel       Reinoso                               06/29/17    06/29/14   06/29/14     01/04/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2877    Alisa                           Reliford                              06/29/17    06/29/14   06/29/14     06/16/18          207        $     2,744.28    $              2,760.77   $                5,505.05   $              30.65   $                5,474.40   $      1,824.80   $          -     $         905.32   $     3,649.60   $      3,649.60
2878    Ashley              S.          Reliford                              10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2879    Tiffany                         Rembert                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2880    Nelson              V.          Rentas                                10/02/17    10/02/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
2881    Anilza                          Reyes                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2882    Anthony                         Reyes                  II             06/29/17    06/29/14   06/29/14     09/09/17          167        $     2,213.98    $              2,227.29   $                4,441.27   $              24.73   $                4,416.54   $      1,472.18   $          -     $         730.38   $     2,944.36   $      2,944.36
2883    Geraldo                         Reyes                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2884    Jesus                           Reyes                  Jr.            08/07/17    08/07/14   08/07/14     09/03/16          109        $     1,445.06    $              1,453.74   $                2,898.79   $              16.14   $                2,882.65   $        960.88   $          -     $         476.71   $     1,921.77   $      1,921.77
2885    Melissa                         Reyes                                 10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2886    Ramon                           Reyes                                 10/02/17    10/02/14   10/02/14     02/09/19          228        $     3,022.69    $              3,040.85   $                6,063.53   $              33.76   $                6,029.77   $      2,009.92   $          -     $         997.16   $     4,019.85   $      4,019.85




                                                                                                                                                                37 of 50
                                                                     Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 39 of 51                   EXHIBIT A




                                                                                                                                                1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                               NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                               DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                            LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                           Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name          M.I.             Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
2887    Ruth                N.            Reyes                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
2888    Pablo                             Reyna                          06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2889    Erika                             Reynolds                       06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2890    John                              Rhames                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2891    Maxine              T.            Rhoades                        01/08/18    01/08/15   03/12/17     04/13/19          109        $     1,445.06    $              1,453.74   $                2,898.79   $              16.14   $                2,882.65   $        960.88   $          -     $         476.71   $     1,921.77   $      1,921.77
2892    Shakema             T.            Rhoden                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2893    Dana                              Rhodes                         06/29/17    06/29/14   11/01/15     07/06/19          192        $     2,545.42    $              2,560.71   $                5,106.13   $              28.43   $                5,077.70   $      1,692.57   $          -     $         839.71   $     3,385.13   $      3,385.13
2894    Faye                P.            Rhodes                         08/07/17    08/07/14   08/07/14     02/29/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2895    Joan                M.            Rhodes                         06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2896    Ayo                 A.            Rhodie-King                    06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2897    Domenica            Maria         Ricapito                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2898    Elizabeth                         Rice                           06/29/17    06/29/14   06/29/14     08/18/18          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
2899    Latisha             M.            Rice                           06/29/17    06/29/14   06/29/14     03/09/19          245        $     3,248.06    $              3,267.58   $                6,515.64   $              36.28   $                6,479.36   $      2,159.79   $          -     $       1,071.51   $     4,319.57   $      4,319.57
2900    Betty               M.            Rich                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2901    Andrew              A.            Richards                       09/27/17    09/27/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
2902    Deyonca             K.            Richards                       06/29/17    06/29/14   11/06/16     04/08/17           22        $       291.66    $                293.42   $                  585.08   $               3.26   $                  581.82   $        193.94   $          -     $          96.22   $       387.88   $        387.88
2903    Makisha             L.            Richards                       10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2904    Sheneque                          Richards                       06/29/17    06/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2905    Vincent             Paul          Richards                       06/29/17    06/29/14   06/29/14     10/28/17          174        $     2,306.79    $              2,320.65   $                4,627.43   $              25.77   $                4,601.67   $      1,533.89   $          -     $         760.99   $     3,067.78   $      3,067.78
2906    Allison             B.            Richardson                     07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              5,514.45   $                9,504.93   $              44.57   $                9,460.35   $      3,153.45   $     1,000.00   $       1,316.43   $     5,306.90   $      6,306.90
2907    Annette                           Richardson                     06/29/17    06/29/14   06/29/14     10/27/18          226        $     2,996.17    $              3,014.17   $                6,010.34   $              33.47   $                5,976.88   $      1,992.29   $          -     $         988.41   $     3,984.58   $      3,984.58
2908    Anthony             R.            Richardson                     07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2909    Clarissa                          Richardson                     07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2910    Denise                            Richardson                     07/21/17    07/21/14   07/21/14     10/08/16          116        $     1,537.86    $              1,547.10   $                3,084.96   $              17.18   $                3,067.78   $      1,022.59   $          -     $         507.33   $     2,045.19   $      2,045.19
2911    Dushon                            Richardson                     06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2912    Gale                              Richardson                     06/08/17    06/08/14   06/08/14     04/22/20          307        $     4,070.02    $              5,594.48   $                9,664.50   $              45.46   $                9,619.03   $      3,206.34   $     1,000.00   $       1,342.67   $     5,412.69   $      6,412.69
2913    Janeine             A.            Richardson                     10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2914    Lakeisha                          Richardson                     06/29/17    06/29/14   06/29/14     08/27/16          113        $     1,498.09    $              1,507.09   $                3,005.17   $              16.73   $                2,988.44   $        996.15   $          -     $         494.21   $     1,992.29   $      1,992.29
2915    Miranda             C.            Richardson                     06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2916    Shaniqua            N.            Richardson                     09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2917    Sidonia             Tracy         Richardson                     06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2918    Melva               C.            Richburg                       06/29/17    06/29/14   11/20/16     04/22/20          179        $     2,373.07    $              2,387.33   $                4,760.41   $              26.51   $                4,733.90   $      1,577.97   $          -     $         782.86   $     3,155.93   $      3,155.93
2919    Charisma                          Ricketts                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2920    Darlene             J.            Riddick                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2921    Nichole                           Riley                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2922    Samantha                          Riley                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2923    Jorge                             Rinaldi                        09/27/17    09/27/14   09/27/14     03/03/18          180        $     2,386.33    $              2,400.67   $                4,787.00   $              26.66   $                4,760.34   $      1,586.78   $          -     $         787.23   $     3,173.56   $      3,173.56
2924    Danita                            Ringo                          09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
2925    Felix                             Rios                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2926    Annette                           Rios (Arroyo)                  06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2927    Tanganika                         Riser                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2928    Andrew              C.            Ritter                         08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
2929    Ladaya                            Ritter                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2930    Roman               D.            Rivas                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2931    Alyssa                            Rivera                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2932    Carlos                            Rivera                         06/29/17    06/29/14   06/29/14     08/12/17          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
2933    Christine           S.            Rivera                         09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2934    Edith                             Rivera                         06/29/17    06/29/14   06/29/14     03/31/18          196        $     2,598.45    $              2,614.06   $                5,212.51   $              29.03   $                5,183.49   $      1,727.83   $          -     $         857.21   $     3,455.66   $      3,455.66
2935    Edward                            Rivera                         09/28/17    09/28/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2936    Elizabeth                         Rivera                         10/02/17    10/02/14   03/12/17     06/02/18           64        $       848.47    $                853.57   $                1,702.04   $               9.48   $                1,692.57   $        564.19   $          -     $         279.90   $     1,128.38   $      1,128.38
2937    Jacqueline          A.            Rivera                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2938    James               D.            Rivera                         10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2939    Jose                A.            Rivera                         08/10/17    08/10/14   08/10/14     08/01/15           51        $       676.13    $                680.19   $                1,356.32   $               7.55   $                1,348.76   $        449.59   $          -     $         223.05   $       899.18   $        899.18
2940    Josue                             Rivera                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2941    Juan                A.            Rivera                         07/21/17    07/21/14   03/01/15     07/01/17          122        $     1,617.40    $              1,627.12   $                3,244.52   $              18.07   $                3,226.46   $      1,075.49   $          -     $         533.57   $     2,150.97   $      2,150.97
2942    Leslie                            Rivera                         06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2943    Luis                              Rivera                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2944    Miguel              Angel         Rivera                         06/29/17    06/29/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2945    Modessa                           Rivera                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2946    Salvador                          Rivera                         06/29/17    06/29/14   06/29/14     01/06/18          184        $     2,439.36    $              2,454.02   $                4,893.38   $              27.25   $                4,866.13   $      1,622.04   $          -     $         804.73   $     3,244.09   $      3,244.09
2947    Saul                              Rivera                         10/02/17    10/02/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2948    Sergio                            Rivera                         10/18/17    10/18/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
2949    Stephanie                         Rivera                         06/29/17    06/29/14   07/03/16     10/13/18          119        $     1,577.63    $              1,587.11   $                3,164.74   $              17.62   $                3,147.12   $      1,049.04   $          -     $         520.45   $     2,098.08   $      2,098.08
2950    Susaliz                           Rivera                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2951    Tyesha              Iris          Rivera                         09/28/17    09/28/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2952    Victor                            Rivera                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2953    Yeshica             L.            Rivera                         06/29/17    06/29/14   07/03/16     10/26/19          173        $     2,293.53    $              2,307.31   $                4,600.84   $              25.62   $                4,575.22   $      1,525.07   $          -     $         756.62   $     3,050.15   $      3,050.15
2954    Nancy                             Rivera-Hines                   06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2955    Frank                             Rivera-Ramirez                 06/29/17    06/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
2956    Gregory                           Robbins                        09/28/17    09/28/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
2957    Gregory             D.            Roberson                       10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
2958    Sherry              R.            Roberson                       06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2959    Billy               J.            Roberts                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2960    Broderick                         Roberts                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2961    Kevin               M.            Roberts                        06/29/17    06/29/14   03/06/16     01/06/18           96        $     1,272.71    $              1,280.36   $                2,553.07   $              14.22   $                2,538.85   $        846.28   $          -     $         419.86   $     1,692.57   $      1,692.57
2962    Kevin               M.            Roberts                        10/30/17    10/30/14   10/30/14     01/09/18          167        $     2,213.98    $              2,227.29   $                4,441.27   $              24.73   $                4,416.54   $      1,472.18   $          -     $         730.38   $     2,944.36   $      2,944.36
2963    Weah                              Roberts                        06/29/17    06/29/14   06/29/14     08/17/19          268        $     3,552.98    $              3,574.33   $                7,127.31   $              39.69   $                7,087.62   $      2,362.54   $          -     $       1,172.10   $     4,725.08   $      4,725.08
2964    Christian                         Robertson                      07/21/17    07/21/14   07/21/14     01/06/18          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19




                                                                                                                                                           38 of 50
                                                                      Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 40 of 51                   EXHIBIT A




                                                                                                                                                 1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                             LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                            Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.             Last Name      Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
2965    Kerth               A.          Robertson                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2966    Terica                          Robertson                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
2967    Bridgit             O.          Robinson                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2968    Charvette           T.          Robinson                          08/07/17    08/07/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2969    Crystal                         Robinson                          09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2970    Denise                          Robinson                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2971    Jamila              L.          Robinson                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2972    John                N.          Robinson                          09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2973    Kelvin                          Robinson                          09/29/17    09/29/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
2974    Kera                            Robinson                          07/31/17    07/31/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2975    Latisha             Q.          Robinson                          06/29/17    06/29/14   06/29/14     02/15/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
2976    Lester              G.          Robinson                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2977    Miranda             Elizabeth   Robinson                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2978    Selena              R.          Robinson                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
2979    Tabitha                         Robinson                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2980    Tasha               M.          Robinson                          06/29/17    06/29/14   06/29/14     10/07/17          171        $     2,267.01    $              2,280.64   $                4,547.65   $              25.32   $                4,522.33   $      1,507.44   $          -     $         747.87   $     3,014.88   $      3,014.88
2981    Jaqueline           L.          Robinson Daniel                   06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2982    Elizabeth                       Robledo                           10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2983    Robert              A.          Rocca                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2984    Simone                          Rochester                         07/10/17    07/10/14   07/10/14     04/22/20          302        $     4,003.73    $              4,027.79   $                8,031.52   $              44.72   $                7,986.80   $      2,662.27   $          -     $       1,320.80   $     5,324.53   $      5,324.53
2985    Kendra                          Rock                              06/29/17    06/29/14   06/29/14     09/23/17          169        $     2,240.50    $              2,253.96   $                4,494.46   $              25.03   $                4,469.43   $      1,489.81   $          -     $         739.12   $     2,979.62   $      2,979.62
2986    Rhundele            J.          Rodney                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2987    Aileen                          Rodriguez                         06/29/17    06/29/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
2988    Annette                         Rodriguez                         06/29/17    06/29/14   06/29/14     09/21/19          273        $     3,619.27    $              3,641.02   $                7,260.28   $              40.43   $                7,219.86   $      2,406.62   $          -     $       1,193.97   $     4,813.24   $      4,813.24
2989    Candida             N.          Rodriguez                         10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
2990    Carlos                          Rodriguez                         06/29/17    06/29/14   06/29/14     04/28/18          200        $     2,651.48    $              2,667.41   $                5,318.89   $              29.62   $                5,289.27   $      1,763.09   $          -     $         874.70   $     3,526.18   $      3,526.18
2991    Cesar                           Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2992    Christian           A.          Rodriguez                         10/04/17    10/04/14   03/06/16     03/24/18          107        $     1,418.54    $              1,427.06   $                2,845.61   $              15.85   $                2,829.76   $        943.25   $          -     $         467.97   $     1,886.51   $      1,886.51
2993    Cindy                           Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2994    Diane                           Rodriguez                         10/12/17    10/12/14   10/12/14     12/12/19          270        $     3,579.50    $              3,601.00   $                7,180.50   $              39.98   $                7,140.52   $      2,380.17   $          -     $       1,180.85   $     4,760.34   $      4,760.34
2995    Edwin                           Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2996    Emanuel                         Rodriguez                         06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
2997    Erica                           Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
2998    Graciamaria         R.          Rodriguez                         06/29/17    06/29/14   06/29/14     09/28/19          274        $     3,632.53    $              3,654.35   $                7,286.88   $              40.58   $                7,246.30   $      2,415.43   $          -     $       1,198.34   $     4,830.87   $      4,830.87
2999    Guillermo           M.          Rodriguez                         09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3000    Jasmin                          Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3001    Jenny                           Rodriguez (Weinberger)            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3002    Jon-Erik            J.          Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3003    Jose                A.          Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3004    Jose                J.          Rodriguez                         08/10/17    08/10/14   08/10/14     07/18/15           49        $       649.61    $                653.52   $                1,303.13   $               7.26   $                1,295.87   $        431.96   $          -     $         214.30   $       863.91   $        863.91
3005    Juan                            Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3006    Judith                          Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3007    Judy                            Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3008    Justin              Antonio     Rodriguez                         06/29/17    06/29/14   03/06/16     10/05/19          187        $     2,479.13    $              2,494.03   $                4,973.16   $              27.69   $                4,945.47   $      1,648.49   $          -     $         817.85   $     3,296.98   $      3,296.98
3009    Kenya               S.          Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3010    Krystal             Hope        Rodriguez                         06/29/17    06/29/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3011    Maria               C.          Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3012    Maria               Iris        Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              5,554.46   $                9,584.71   $              45.02   $                9,539.69   $      3,179.90   $     1,000.00   $       1,329.55   $     5,359.80   $      6,359.80
3013    Mario                           Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3014    Nancy                           Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3015    Omayra                          Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3016    Peggy                           Rodriguez                         09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3017    Rosa                E.          Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3018    Rosa                            Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3019    William                         Rodriguez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3020    Yadira                          Rodriguez Gonzalez                06/29/17    06/29/14   06/28/15     08/03/19          214        $     2,837.08    $              2,854.13   $                5,691.21   $              31.69   $                5,659.52   $      1,886.51   $          -     $         935.93   $     3,773.01   $      3,773.01
3021    Nancy                           Rogalski                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3022    Latisha             J.          Rogers                            09/29/17    09/29/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
3023    LaToya                          Rogers                            06/29/17    06/29/14   06/29/14     08/25/18          217        $     2,876.85    $              2,894.14   $                5,770.99   $              32.13   $                5,738.86   $      1,912.95   $          -     $         949.05   $     3,825.91   $      3,825.91
3024    Gloria                          Rogers-Coleman                    06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3025    Anthony                         Rogerson                          06/29/17    06/29/14   06/29/14     10/27/18          226        $     2,996.17    $              3,014.17   $                6,010.34   $              33.47   $                5,976.88   $      1,992.29   $          -     $         988.41   $     3,984.58   $      3,984.58
3026    Marianela                       Rohan                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3027    Luis                            Rohena                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3028    Andres              O.          Roig                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3029    Judith              A.          Rojas                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3030    Maria                           Rojas                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3031    Monika              J.          Rojas                             06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3032    Sandra              Patricia    Rojas                             06/29/17    06/29/14   06/29/14     08/03/19          266        $     3,526.47    $              3,547.66   $                7,074.12   $              39.39   $                7,034.73   $      2,344.91   $          -     $       1,163.36   $     4,689.82   $      4,689.82
3033    Simon                           Rojas                             10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3034    Irene                           Rolando                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3035    Shameka             E.          Rollings                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3036    Catherine                       Roman                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3037    Franco              Anthony     Roman                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3038    Jose                M.          Roman                             06/29/17    06/29/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3039    Maribel                         Roman                             08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
3040    Tameeka             N.          Roman                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3041    Cynthia                         Roman-Rivera                      06/29/17    06/29/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
3042    Beatriz                         Romero                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80




                                                                                                                                                            39 of 50
                                                                           Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 41 of 51                   EXHIBIT A




                                                                                                                                                      1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                     NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                                     DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                                  LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                                 Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name          M.I.             Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
3043    Edgar                             Romero                               06/29/17    06/29/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
3044    Olga                L.            Romero-Martinez                      10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3045    Dialyn              M.            Rosa                                 09/28/17    09/28/14   11/01/15     04/20/19          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
3046    Louis               V.            Rosa                                 10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
3047    Melissa             N.            Rosa                                 07/21/17    07/21/14   06/28/15     05/18/19          203        $     2,691.25    $              2,707.42   $                5,398.67   $              30.06   $                5,368.61   $      1,789.54   $          -   $         887.82   $     3,579.07   $      3,579.07
3048    Michael                           Rosa                                 10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3049    Patrick             J.            Rosa                                 09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
3050    Keila               L.            Rosa Pastrana                        07/31/17    07/31/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -   $         870.33   $     3,508.55   $      3,508.55
3051    Deysi                             Rosado                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
3052    Elizabeth                         Rosado                               08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
3053    Joseph                            Rosado                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3054    Wanda                             Rosado                               10/12/17    10/12/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
3055    Carlos              E.            Rosales                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3056    Cathy               J.            Rosario                              09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
3057    Jaylene                           Rosario                              09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
3058    Sara                Iris          Rosario                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3059    Johanna             E.            Rosario Hurtado                      06/29/17    06/29/14   03/06/16     04/21/18          111        $     1,471.57    $              1,480.41   $                2,951.98   $              16.44   $                2,935.55   $        978.52   $          -   $         485.46   $     1,957.03   $      1,957.03
3060    Hoverisel                         Rosario-Ayala                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3061    Bluett              J.            Rose                                 10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3062    Vivian              P.            Rose                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3063    Lisa                Louise        Roseman                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3064    Rashida             Kashema       Ross                                 06/29/17    06/29/14   06/29/14     09/21/19          273        $     3,619.27    $              3,641.02   $                7,260.28   $              40.43   $                7,219.86   $      2,406.62   $          -   $       1,193.97   $     4,813.24   $      4,813.24
3065    Sandra              Ann           Ross                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3066    Valerie             U.            Ross                                 06/29/17    06/29/14   07/13/14     04/22/20          302        $     4,003.73    $              4,027.79   $                8,031.52   $              44.72   $                7,986.80   $      2,662.27   $          -   $       1,320.80   $     5,324.53   $      5,324.53
3067    Valery              Denise        Ross                                 06/29/17    06/29/14   06/29/14     07/27/19          265        $     3,513.21    $              3,534.32   $                7,047.53   $              39.24   $                7,008.29   $      2,336.10   $          -   $       1,158.98   $     4,672.19   $      4,672.19
3068    Yolanda             Renee         Ross-Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3069    Shirley             E.            Rothwell                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3070    Shavonne                          Roundtree                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3071    Traceyann                         Rowe                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3072    Wanda               D.            Rowe (Benjamin)                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3073    Bishwajit                         Roy                                  06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3074    Monotosh            C.            Roy                                  10/16/17    10/16/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -   $         717.26   $     2,891.47   $      2,891.47
3075    Graciela                          Rozo-Gonzalez                        06/29/17    06/29/14   06/29/14     03/07/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
3076    Marvin                            Rozon                                07/21/17    07/21/14   07/21/14     10/21/17          170        $     2,253.76    $              2,267.30   $                4,521.06   $              25.17   $                4,495.88   $      1,498.63   $          -   $         743.50   $     2,997.25   $      2,997.25
3077    Stacy               M.            Rozon                                06/29/17    06/29/14   06/29/14     01/04/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
3078    Sandra                            Ruben                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3079    Albert                            Ruiz                  III            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3080    April                             Ruiz                                 09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
3081    Cecilia                           Ruiz                                 06/29/17    06/29/14   09/14/14     04/28/18          189        $     2,505.65    $              2,520.70   $                5,026.35   $              27.99   $                4,998.36   $      1,666.12   $          -   $         826.59   $     3,332.24   $      3,332.24
3082    David                             Ruiz                                 06/29/17    06/29/14   06/29/14     09/29/18          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -   $         970.92   $     3,914.06   $      3,914.06
3083    Georgina            Y.            Ruiz                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3084    Manuel                            Ruiz                                 08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
3085    Sandra                            Ruiz                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3086    Tiffany                           Ruiz                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3087    Tyrell              A.            Rumble                               06/29/17    06/29/14   06/29/14     07/20/19          264        $     3,499.95    $              3,520.98   $                7,020.93   $              39.09   $                6,981.84   $      2,327.28   $          -   $       1,154.61   $     4,654.56   $      4,654.56
3088    Deane               Claudia       Rush                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3089    David               J.            Russell                              10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
3090    Gwendolyn                         Russell                              10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3091    KathyAnn                          Russell                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3092    Elana                             Russo                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3093    Christine                         Ryall                                06/29/17    06/29/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
3094    Allan                             Ryan                                 06/29/17    06/29/14   06/29/14     08/10/19          267        $     3,539.72    $              3,560.99   $                7,100.72   $              39.54   $                7,061.18   $      2,353.73   $          -   $       1,167.73   $     4,707.45   $      4,707.45
3095    Amanda              Kay           Ryan                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3096    Desmond             S.            Ryan                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3097    Robert                            Ryan                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3098    Rosmond             N.            Ryan                                 10/30/17    10/30/14   10/30/14     10/03/15           49        $       649.61    $                653.52   $                1,303.13   $               7.26   $                1,295.87   $        431.96   $          -   $         214.30   $       863.91   $        863.91
3099    Hassan                            Ryer                                 09/08/17    09/08/14   09/08/14     04/22/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -   $       1,285.81   $     5,183.49   $      5,183.49
3100    Zakiyyah            D.            Saahir                               09/08/17    09/08/14   09/08/14     05/04/19          243        $     3,221.55    $              3,240.90   $                6,462.45   $              35.99   $                6,426.47   $      2,142.16   $          -   $       1,062.76   $     4,284.31   $      4,284.31
3101    Manjula                           Sachdeva                             10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
3102    Sharif                            Sadiq                                10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3103    Wanda               J.            Sadler                               07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
3104    Darryl              G.            Safford                              10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
3105    Salvatore                         Saglimbeni                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3106    Ummay                             Saifun                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3107    Monika                            Saini                                10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
3108    Nichole                           Saka                                 10/30/17    10/30/14   10/30/14     04/22/20          286        $     3,791.61    $              3,814.40   $                7,606.01   $              42.35   $                7,563.66   $      2,521.22   $          -   $       1,250.83   $     5,042.44   $      5,042.44
3109    Ian                               Salazar                              06/29/17    06/29/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
3110    Jeseca              V.            Saldana-Torres                       09/29/17    09/29/14   07/03/16     05/12/18           97        $     1,285.97    $              1,293.69   $                2,579.66   $              14.36   $                2,565.30   $        855.10   $          -   $         424.23   $     1,710.20   $      1,710.20
3111    Joshua                            Salgado                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3112    Vanessa                           Saliva                               09/28/17    09/28/14   03/06/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -   $         717.26   $     2,891.47   $      2,891.47
3113    Diane                             Salter                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3114    Eloise              A.            Sam                                  10/02/17    10/02/14   03/05/17     04/22/20          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -   $         717.26   $     2,891.47   $      2,891.47
3115    Shannon             A.            Samuel                               10/16/17    10/16/14   03/12/17     01/06/18           43        $       570.07    $                573.49   $                1,143.56   $               6.37   $                1,137.19   $        379.06   $          -   $         188.06   $       758.13   $        758.13
3116    Lewis                             Samuels                              09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
3117    Monique                           Samuels                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3118    Ashley              M.            Samuels-Johnson                      07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
3119    Naomi                             Sanabria                             10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3120    April               L.            Sanchez                              06/29/17    06/29/14   06/29/14     10/08/16          119        $     1,577.63    $              1,587.11   $                3,164.74   $              17.62   $                3,147.12   $      1,049.04   $          -   $         520.45   $     2,098.08   $      2,098.08




                                                                                                                                                                 40 of 50
                                                                    Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 42 of 51                   EXHIBIT A




                                                                                                                                               1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                              NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                              DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                           LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                          Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
3121    Christina                       Sanchez                         09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
3122    Dayanara            A.          Sanchez                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
3123    Giselle                         Sanchez                         06/29/17    06/29/14   06/28/15     06/24/17          104        $     1,378.77    $              1,387.05   $                2,765.82   $              15.40   $                2,750.42   $        916.81   $          -   $         454.85   $     1,833.61   $      1,833.61
3124    Rosa                M.          Sanchez                         06/29/17    06/29/14   06/29/14     07/13/19          263        $     3,486.69    $              3,507.65   $                6,994.34   $              38.95   $                6,955.39   $      2,318.46   $          -   $       1,150.23   $     4,636.93   $      4,636.93
3125    Ruben               D.          Sanchez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3126    Yira                Y.          Sanchez                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3127    Alina                           Sanchez-Lafargu                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3128    Amanda                          Sanders                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3129    Carolyn             E.          Sanders                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3130    Deborah             M.          Sanders                         06/29/17    06/29/14   06/29/14     06/29/19          261        $     3,460.18    $              3,480.97   $                6,941.15   $              38.65   $                6,902.50   $      2,300.83   $          -   $       1,141.49   $     4,601.67   $      4,601.67
3131    Gladys                          Sanders                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3132    Malek                           Sanders                         06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3133    Sherie                          Sanders                         09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
3134    Luis                A.          Sandoz                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3135    Paul                            Sanfelici                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3136    Beatrice                        Santana                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3137    Dionisio                        Santana                         10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
3138    Dominga                         Santana                         06/29/17    06/29/14   06/29/14     03/09/19          245        $     3,248.06    $              3,267.58   $                6,515.64   $              36.28   $                6,479.36   $      2,159.79   $          -   $       1,071.51   $     4,319.57   $      4,319.57
3139    Kenny                           Santana                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3140    Erika                           Santelises                      10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3141    Angel               M.          Santiago                        10/18/17    10/18/14   10/18/14     10/08/16          104        $     1,378.77    $              1,387.05   $                2,765.82   $              15.40   $                2,750.42   $        916.81   $          -   $         454.85   $     1,833.61   $      1,833.61
3142    Carmen              D.          Santiago                        06/29/17    06/29/14   06/29/14     07/20/19          264        $     3,499.95    $              3,520.98   $                7,020.93   $              39.09   $                6,981.84   $      2,327.28   $          -   $       1,154.61   $     4,654.56   $      4,654.56
3143    Carmen                          Santiago                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
3144    Elizabeth           I.          Santiago                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3145    Elvira                          Santiago                        07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
3146    George              A.          Santiago                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3147    Lourdes             E.          Santiago                        10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3148    Robert                          Santiago                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3149    Lezette             A.          Santiago-Rodriguez              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3150    Dimas               M.          Santos                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3151    Erika               D.          Santos                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3152    Jonel                           Santos                          06/29/17    06/29/14   11/06/16     01/18/20          167        $     2,213.98    $              2,227.29   $                4,441.27   $              24.73   $                4,416.54   $      1,472.18   $          -   $         730.38   $     2,944.36   $      2,944.36
3153    Tanika                          Santos                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
3154    Vicki               Lorraine    Sapp                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
3155    Adrienne            S.          Sargent                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3156    Bina                R.          Sarkar                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3157    Ashim               K.          Sarker                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3158    Lipon               K.          Sarker                          10/12/17    10/12/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
3159    Mohammad            H.          Sarker                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3160    LaQuana             L.          Sarvis                          08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
3161    Renee               Stephanie   Saunders                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3162    Sakeena             L.          Saunders                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3163    Christine                       Savage                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3164    Ian                             Savory                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3165    Shamika             T.          Savory                          06/29/17    06/29/14   06/29/14     08/05/17          162        $     2,147.70    $              2,160.60   $                4,308.30   $              23.99   $                4,284.31   $      1,428.10   $          -   $         708.51   $     2,856.21   $      2,856.21
3166    Diane                           Saxon-Cummings                  09/29/17    09/29/14   09/29/14     07/05/18          197        $     2,611.71    $              2,627.40   $                5,239.11   $              29.17   $                5,209.93   $      1,736.64   $          -   $         861.58   $     3,473.29   $      3,473.29
3167    Shante              E.          Saxon-Diamond                   06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3168    Shirley             R.          Sayers-Gulliver                 10/16/17    10/16/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
3169    LaShun              M.          Scales                          06/29/17    06/29/14   06/29/14     07/27/19          265        $     3,513.21    $              3,534.32   $                7,047.53   $              39.24   $                7,008.29   $      2,336.10   $          -   $       1,158.98   $     4,672.19   $      4,672.19
3170    LaToya              S.          Scarboro                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3171    Christina           M.          Schiavone                       06/30/17    06/30/14   06/30/14     12/17/16          129        $     1,710.20    $              1,720.48   $                3,430.68   $              19.10   $                3,411.58   $      1,137.19   $          -   $         564.18   $     2,274.39   $      2,274.39
3172    Crystal             D.          Schmauser                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3173    Jessica             Michele     Schmid                          07/21/17    07/21/14   04/26/15     04/22/20          261        $     3,460.18    $              3,480.97   $                6,941.15   $              38.65   $                6,902.50   $      2,300.83   $          -   $       1,141.49   $     4,601.67   $      4,601.67
3174    Denise                          Schmittau                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3175    Shushania           S.          Schuler (Crandell)              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3176    Nicola              A.          Scipio                          10/16/17    10/16/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
3177    Deidra              A.          Scott                           10/02/17    10/02/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
3178    Kim                             Scott                           06/30/17    06/30/14   02/15/15     04/22/20          271        $     3,592.75    $              3,614.34   $                7,207.09   $              40.13   $                7,166.96   $      2,388.99   $          -   $       1,185.22   $     4,777.98   $      4,777.98
3179    Miriam              L.          Scott                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3180    Rosemarie                       Scott                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3181    Sabrina             T.          Scott                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3182    Shaquanda           M.          Scott                           09/29/17    09/29/14   06/09/15     04/22/20          255        $     3,380.63    $              3,400.95   $                6,781.58   $              37.76   $                6,743.82   $      2,247.94   $          -   $       1,115.25   $     4,495.88   $      4,495.88
3183    Tawana              S.          Scott                           08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
3184    Troy                            Scott                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3185    Teneya              M.          Scurry                          08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
3186    Jonathan                        Seabrook                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3187    Samar               C.          Seal                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3188    Vanita                          Sealy                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3189    Vincent             A.          Sealy                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3190    Gwendolyn           V.          Sealy-Meadows                   10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3191    Shawntay            M.          Seawell                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3192    Cielo                           Segarra                         06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3193    Nahomie                         Seide                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3194    Myriam              E.          Sekera                          10/04/17    10/04/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
3195    Jean                M.          Semper                          09/01/17    09/01/14   09/01/14     10/01/16          109        $     1,445.06    $              1,453.74   $                2,898.79   $              16.14   $                2,882.65   $        960.88   $          -   $         476.71   $     1,921.77   $      1,921.77
3196    Sheira              L.          Semple-Thornton                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3197    Julon               Kumar       Sen                             07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
3198    William                         Sepulveda                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80




                                                                                                                                                          41 of 50
                                                                           Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 43 of 51                   EXHIBIT A




                                                                                                                                                      1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                     NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                     DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                  LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                 Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name         M.I.              Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
3199    Mercedes                         Sequeira                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3200    Santos                           Serrano                Jr.            06/29/17    06/29/14   06/29/14     02/16/19          242        $     3,208.29    $              3,227.57   $                6,435.86   $              35.84   $                6,400.02   $      2,133.34   $          -     $       1,058.39   $     4,266.68   $      4,266.68
3201    Yasmenda                         Serrano                               06/29/17    06/29/14   06/29/14     04/21/18          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3202    Mohammed                         Shahjahan                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3203    Hussain                          Shaikh                                06/29/17    06/29/14   06/28/15     10/13/18          172        $     2,280.27    $              2,293.97   $                4,574.24   $              25.47   $                4,548.77   $      1,516.26   $          -     $         752.24   $     3,032.52   $      3,032.52
3204    Alandra                          Shamblee                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3205    Melissa             D.           Shanks                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3206    Alcides             Rodolfo      Sharpe                                07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3207    Muriel                           Sharpe                                10/04/17    10/04/14   10/04/14     04/18/15           29        $       384.46    $                386.77   $                  771.24   $               4.29   $                  766.94   $        255.65   $          -     $         126.83   $       511.30   $        511.30
3208    Jazmine             M.           Shaw                                  10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3209    Jeffrey             K.           Shaw                                  06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3210    John                A.           Shaw                                  10/10/17    10/10/14   10/10/14     02/08/20          279        $     3,698.81    $              3,721.04   $                7,419.85   $              41.32   $                7,378.53   $      2,459.51   $          -     $       1,220.21   $     4,919.02   $      4,919.02
3211    Mark                A.           Shaw                                  10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3212    Win                              Shein                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3213    Gwendolyn           Louise       Shell                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3214    Keisha              C.           Sheppard                              09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3215    Tracy               Melissa      Sheppard                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3216    Divina                           Sherrod                               06/29/17    06/29/14   06/29/14     05/20/17          151        $     2,001.87    $              2,013.90   $                4,015.76   $              22.36   $                3,993.40   $      1,331.13   $          -     $         660.40   $     2,662.27   $      2,662.27
3217    WillieDean                       Sherrod                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3218    Tyraisha            S.           Shields                               09/27/17    09/27/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3219    Samsun              N.           Shilpi                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3220    Jocelyn                          Shine                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3221    Kisha               L.           Shinn                                 10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3222    Benjamin            P.           Shipman                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3223    Afroja                           Shireen                               10/10/17    10/10/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
3224    Taibat              A.           Shittu                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3225    Evelyn              M.           Short                                 06/29/17    06/29/14   06/29/14     07/01/17          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -     $         686.64   $     2,768.05   $      2,768.05
3226    Mary                L.           Short-Alston                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3227    Shameeka            L.           Shuler                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3228    Lidia                            Shuvalov                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3229    Inderpal            S.           Sidhu                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3230    Marisol                          Sierra                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3231    Linda               L.           Silva                                 10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3232    Edvaldo                          Silveira                              06/29/17    06/29/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3233    Carlos                           Silver                                10/04/17    10/04/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
3234    Tanisha             J.           Simeon                                06/29/17    06/29/14   03/06/16     01/06/18           96        $     1,272.71    $              1,280.36   $                2,553.07   $              14.22   $                2,538.85   $        846.28   $          -     $         419.86   $     1,692.57   $      1,692.57
3235    Ernest                           Simmons                               06/29/17    06/29/14   06/29/14     12/22/18          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3236    Jasmine             S.           Simmons                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3237    Latoya              N.           Simmons                               10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3238    Terry               L.           Simmons                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3239    Tyrone                           Simmons                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3240    Ulonda                           Simmons                               10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              5,367.75   $                9,212.39   $              42.95   $                9,169.44   $      3,056.48   $     1,000.00   $       1,268.32   $     5,112.96   $      6,112.96
3241    Wanda               R.           Simmons                               10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3242    William             B.           Simmons                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3243    Luevena             J.           Simon                                 10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3244    Sean                             Simon                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3245    Travis              N.           Simon                                 10/04/17    10/04/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
3246    Ann                 P.           Simon-Badine                          06/29/17    06/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3247    Quiann              V.           Simpkins                              10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3248    Renee                            Simpkins                              06/29/17    06/29/14   06/29/14     06/22/19          260        $     3,446.92    $              3,467.63   $                6,914.56   $              38.50   $                6,876.05   $      2,292.02   $          -     $       1,137.11   $     4,584.04   $      4,584.04
3249    Emma                S.           Simpson                               08/10/17    08/10/14   08/10/14     11/02/19          273        $     3,619.27    $              3,641.02   $                7,260.28   $              40.43   $                7,219.86   $      2,406.62   $          -     $       1,193.97   $     4,813.24   $      4,813.24
3250    Monica              M.           Simpson                               09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
3251    Teresa                           Simpson                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3252    Lakeema                          Sims                                  06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3253    Tressa                           Sims-Cook                             06/16/17    06/16/14   06/16/14     04/22/20          306        $     4,056.76    $              4,081.14   $                8,137.90   $              45.31   $                8,092.59   $      2,697.53   $          -     $       1,338.30   $     5,395.06   $      5,395.06
3254    Wilbert                          Sinclair                              06/29/17    06/29/14   06/29/14     09/02/17          166        $     2,200.73    $              2,213.95   $                4,414.68   $              24.58   $                4,390.10   $      1,463.37   $          -     $         726.00   $     2,926.73   $      2,926.73
3255    Lisa                K.           Sinclair-Harris                       10/02/17    10/02/14   10/02/14     11/30/19          270        $     3,579.50    $              3,601.00   $                7,180.50   $              39.98   $                7,140.52   $      2,380.17   $          -     $       1,180.85   $     4,760.34   $      4,760.34
3256    Gopta               C.           Singh                                 10/02/17    10/02/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
3257    Justin              C.           Singletary                            06/29/17    06/29/14   06/29/14     06/03/17          153        $     2,028.38    $              2,040.57   $                4,068.95   $              22.66   $                4,046.29   $      1,348.76   $          -     $         669.15   $     2,697.53   $      2,697.53
3258    Latrice                          Singletary                            06/29/17    06/29/14   06/29/14     12/23/17          182        $     2,412.85    $              2,427.34   $                4,840.19   $              26.95   $                4,813.24   $      1,604.41   $          -     $         795.98   $     3,208.82   $      3,208.82
3259    La-vel                           Singletary                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3260    Charlene                         Singleton                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3261    Derrick                          Singleton                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3262    Laurelle            T.           Singleton                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3263    Monique                          Singleton                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3264    Shanieka                         Singleton                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3265    Thomasina                        Singleton                             10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3266    Turquoise                        Singleton                             09/28/17    09/28/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
3267    Victoria            L.           Sirabella                             10/16/17    10/16/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3268    Alethea             S.           Skinner                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3269    Jaquan              Lee          Skinner                               07/21/17    07/21/14   07/21/14     07/22/17          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -     $         686.64   $     2,768.05   $      2,768.05
3270    Orville             M.           Skinner                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3271    Karen                            Slater                                06/29/17    06/29/14   06/29/14     07/15/17          159        $     2,107.93    $              2,120.59   $                4,228.52   $              23.55   $                4,204.97   $      1,401.66   $          -     $         695.39   $     2,803.31   $      2,803.31
3272    Yvette              E.           Slater                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3273    Yvonne              R.           Slaughter                             10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3274    Anthony             J.           Sledge                                06/29/17    06/29/14   06/29/14     01/06/18          184        $     2,439.36    $              2,454.02   $                4,893.38   $              27.25   $                4,866.13   $      1,622.04   $          -     $         804.73   $     3,244.09   $      3,244.09
3275    Kymesha                          Small                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3276    Latasha             V.           Small                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80




                                                                                                                                                                 42 of 50
                                                                    Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 44 of 51                   EXHIBIT A




                                                                                                                                               1                      2                       3=1+2                     4                      5=3-4                 6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                              NET LIQUIDATED                                                                                    1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                              DAMAGES PLUS                                                                                        FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                           LITIGATION EXPENSES                                                            TOTAL SETTLEMENT         SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                          Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                            AMOUNT AFTER          AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.              Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT      LITIGATION EXPENSES            EXPENSES              EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
3277    Nicole              C.          Small                           08/07/17    08/07/14   08/07/14     03/11/17          136        $     1,803.01    $              1,813.84   $              3,616.84   $              20.14   $              3,596.70   $      1,198.90   $          -     $         594.80   $     2,397.80   $      2,397.80
3278    Paul                            Small                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3279    Marilyn                         Small Baptiste                  06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3280    Deanne              L.          Smalls                          08/10/17    08/10/14   03/15/15     04/22/20          267        $     3,539.72    $              3,560.99   $              7,100.72   $              39.54   $              7,061.18   $      2,353.73   $          -     $       1,167.73   $     4,707.45   $      4,707.45
3281    Iquana              J.          Smalls                          08/10/17    08/10/14   08/10/14     12/07/19          278        $     3,685.55    $              6,707.70   $             10,393.26   $              41.17   $             10,352.09   $      3,450.70   $     2,000.00   $       1,215.84   $     4,901.39   $      6,901.39
3282    LaTrice                         Smalls                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $              7,951.74   $              44.28   $              7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3283    Siddiqa                         Smalls                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3284    Tashana             S.          Smalls                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3285    Tiffany                         Smart                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3286    Shawn                           Smiley                          10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $              6,302.88   $              35.10   $              6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
3287    Olga                            Smirnov                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3288    Andre                           Smith                           06/29/17    06/29/14   06/29/14     03/25/17          143        $     1,895.81    $              1,907.20   $              3,803.01   $              21.18   $              3,781.83   $      1,260.61   $          -     $         625.41   $     2,521.22   $      2,521.22
3289    Barbara                         Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3290    Casilda             L.          Smith                           10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3291    Erica               N.          Smith                           10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3292    Jamael                          Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3293    James               A.          Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3294    Jasmine             M.          Smith                           09/20/17    09/20/14   09/20/14     01/03/19          224        $     2,969.66    $              2,987.50   $              5,957.16   $              33.17   $              5,923.98   $      1,974.66   $          -     $         979.67   $     3,949.32   $      3,949.32
3295    Kadidra             N.          Smith                           10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $              7,685.80   $              42.80   $              7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3296    Kyisha              F.          Smith                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3297    Laytonia            S.          Smith                           06/29/17    06/29/14   06/29/14     09/28/19          274        $     3,632.53    $              3,654.35   $              7,286.88   $              40.58   $              7,246.30   $      2,415.43   $          -     $       1,198.34   $     4,830.87   $      4,830.87
3298    Mark                            Smith                           10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $              6,302.88   $              35.10   $              6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
3299    Nickesha            M.          Smith                           10/02/17    10/02/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $              4,334.89   $              24.14   $              4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
3300    Quanisha            R.          Smith                           08/07/17    08/07/14   08/07/14     01/12/19          232        $     3,075.71    $              3,094.20   $              6,169.91   $              34.36   $              6,135.56   $      2,045.19   $          -     $       1,014.66   $     4,090.37   $      4,090.37
3301    Regina                          Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3302    Regina                          Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3303    Samantha            N.          Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3304    Sha-Quana           M.          Smith                           10/16/17    10/16/14   10/16/14     08/24/19          254        $     3,367.38    $              3,387.61   $              6,754.99   $              37.61   $              6,717.38   $      2,239.13   $          -     $       1,110.87   $     4,478.25   $      4,478.25
3305    Tamara              T.          Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3306    Tameeka             L.          Smith                           08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3307    Terrance            P.          Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3308    Tracey              L.          Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3309    Tranella            A.          Smith                           10/02/17    10/02/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $              4,334.89   $              24.14   $              4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
3310    Yamina                          Smith                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3311    Czarina             N.          Smith-Blackwell                 07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $              7,951.74   $              44.28   $              7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3312    Rose                            Smith-Dunn                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3313    Wileisa             A.          Smith-Pierre                    06/29/17    06/29/14   06/29/14     04/08/17          145        $     1,922.32    $              1,933.87   $              3,856.19   $              21.47   $              3,834.72   $      1,278.24   $          -     $         634.16   $     2,556.48   $      2,556.48
3314    Brenda                          Sneed                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3315    Tasheen             S.          Sneed                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3316    Priscilla           C.          Snipes Taylor                   07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3317    Neilyon                         Snowden                         10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $              7,659.20   $              42.65   $              7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3318    Alain                           Soifils                         10/02/17    10/02/14   10/02/14     02/29/20          283        $     3,751.84    $              3,774.39   $              7,526.23   $              41.91   $              7,484.32   $      2,494.77   $          -     $       1,237.70   $     4,989.55   $      4,989.55
3319    Juan                M.          Soliman                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3320    Daisy               S.          Solis                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3321    Alexander                       Solomon                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3322    Darryl              V.          Solomon                         06/29/17    06/29/14   06/29/14     08/18/18          216        $     2,863.60    $              2,880.80   $              5,744.40   $              31.99   $              5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
3323    Octavia                         Solomon                         06/29/17    06/29/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $              7,659.20   $              42.65   $              7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3324    Stephanie           C.          Somerville                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3325    Sylvon                          Sookdeo                         09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3326    Denise                          Soriano                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3327    Eusebio                         Sosa                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3328    Yvette                          Sosa                            06/29/17    06/29/14   06/29/14     02/29/20          296        $     3,924.19    $              3,947.77   $              7,871.96   $              43.83   $              7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
3329    Raymond                         Sostre                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3330    Angel               A.          Sotero                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3331    Ana                 J.          Soto                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3332    Kevin                           Southerland                     08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3333    Susan                           Southerland                     08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3334    Valerie                         Spain                           06/29/17    06/29/14   06/29/14     05/20/17          151        $     2,001.87    $              2,013.90   $              4,015.76   $              22.36   $              3,993.40   $      1,331.13   $          -     $         660.40   $     2,662.27   $      2,662.27
3335    Paul                            Spann                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3336    Tyeisha                         Sparrow                         06/29/17    06/29/14   06/29/14     07/01/17          157        $     2,081.41    $              2,093.92   $              4,175.33   $              23.25   $              4,152.08   $      1,384.03   $          -     $         686.64   $     2,768.05   $      2,768.05
3337    Latonia                         Speights                        10/04/17    10/04/14   10/04/14     06/15/19          246        $     3,261.32    $              3,280.92   $              6,542.23   $              36.43   $              6,505.80   $      2,168.60   $          -     $       1,075.88   $     4,337.20   $      4,337.20
3338    Natalie                         Spells                          06/29/17    06/29/14   06/29/14     12/28/19          287        $     3,804.87    $              3,827.73   $              7,632.61   $              42.50   $              7,590.11   $      2,530.04   $          -     $       1,255.20   $     5,060.07   $      5,060.07
3339    Ashley                          Spence                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3340    Marvalene                       Spence                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3341    Jeanetta                        Spencer                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3342    Reginald            M.          Spencer                         06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3343    Tawana                          Spigner                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3344    Maleeka                         Spragion                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3345    Matrice             N.          Spragion                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3346    Sabrina                         Springer                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3347    Emma                L.          Spruill                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3348    Jacqueline          D.          Spruill                         10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3349    Robin                           Spruill                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3350    Lakeeba                         Spurgeon                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3351    Courtenay           D.          St.Louis                        10/04/17    10/04/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $              5,292.29   $              29.47   $              5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3352    Tashi               N.          Stachan                         09/28/17    09/28/14   06/28/15     04/13/19          198        $     2,624.96    $              2,640.74   $              5,265.70   $              29.32   $              5,236.38   $      1,745.46   $          -     $         865.96   $     3,490.92   $      3,490.92
3353    Shilamar                        Staley                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3354    Cheryl              A.          Stanley                         10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $              6,302.88   $              35.10   $              6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52




                                                                                                                                                          43 of 50
                                                                      Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 45 of 51                   EXHIBIT A




                                                                                                                                                 1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                             LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                            Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name        M.I.                Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
3355    Geneva                            Starke                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3356    Diane               M.            Stathes                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3357    Takeea                            Staunton                        08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3358    Sheree                            Steedley                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3359    Simone              C.            Stephenson                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3360    Winston             M.            Stephenson                      06/29/17    06/29/14   11/01/15     01/06/18          114        $     1,511.34    $              1,520.42   $                3,031.77   $              16.88   $                3,014.88   $      1,004.96   $          -     $         498.58   $     2,009.92   $      2,009.92
3361    Yvette              S.            Sterling                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3362    Alvin               O.            Stevens                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3363    Annette                           Stevens                         06/29/17    06/29/14   06/29/14     05/06/17          149        $     1,975.35    $              1,987.22   $                3,962.57   $              22.06   $                3,940.51   $      1,313.50   $          -     $         651.65   $     2,627.01   $      2,627.01
3364    Arnesto             T.            Stevens                         07/31/17    07/31/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3365    Veronica                          Stevenson                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3366    Eboni               D.            Steward                         10/04/17    10/04/14   11/09/14     07/28/18          194        $     2,571.93    $              2,587.39   $                5,159.32   $              28.73   $                5,130.59   $      1,710.20   $          -     $         848.46   $     3,420.40   $      3,420.40
3367    Jai                               Stewart                         06/29/17    06/29/14   06/29/14     05/05/18          201        $     2,664.74    $              2,680.75   $                5,345.48   $              29.77   $                5,315.72   $      1,771.91   $          -     $         879.08   $     3,543.81   $      3,543.81
3368    Melissa             A.            Stewart                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3369    Tyrone                            Stewart                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3370    Melany                            Stichel                         10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3371    Nicole                            Stockton                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3372    Jenell              K.            Stokes                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3373    Rosetta             F.            Stokes                          10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -     $       1,036.52   $     4,178.52   $      4,178.52
3374    Zenobia             A.            Storey                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3375    Kenneth                           Stout                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3376    Rachel              L.            Stovall                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3377    Zipporah                          Strickland                      06/29/17    06/29/14   07/03/16     02/01/20          187        $     2,479.13    $              2,494.03   $                4,973.16   $              27.69   $                4,945.47   $      1,648.49   $          -     $         817.85   $     3,296.98   $      3,296.98
3378    Tiffany                           Stroman                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3379    Latoya                            Strong                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3380    Tonya               S.            Strong                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3381    Shannon             T.            Stropagel                       06/29/17    06/29/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
3382    Nicoletta                         Stroumbas                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3383    Donna               J.            Stuart                          10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3384    Robin                             Stuckey                         07/31/17    07/31/14   07/31/14     12/15/18          229        $     3,035.94    $              3,054.19   $                6,090.13   $              33.91   $                6,056.22   $      2,018.74   $          -     $       1,001.54   $     4,037.48   $      4,037.48
3385    Mary                              Styles                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3386    Ana                               Suardi (Montes)                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3387    Evelyn                            Suarez                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3388    Renee                             Suarez                          06/29/17    06/29/14   06/29/14     07/01/17          157        $     2,081.41    $              2,093.92   $                4,175.33   $              23.25   $                4,152.08   $      1,384.03   $          -     $         686.64   $     2,768.05   $      2,768.05
3389    Irina                             Sudakova                        10/15/18    10/15/15   10/15/15     04/22/20          236        $     3,128.74    $              3,147.55   $                6,276.29   $              34.95   $                6,241.34   $      2,080.45   $          -     $       1,032.15   $     4,160.89   $      4,160.89
3390    Indranie            S.            Sudama                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3391    Caressa                           Sue                             11/20/17    11/20/14   11/20/14     07/22/17          140        $     1,856.03    $              1,867.19   $                3,723.22   $              20.73   $                3,702.49   $      1,234.16   $          -     $         612.29   $     2,468.33   $      2,468.33
3392    Francisco                         Suero                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3393    Crystal                           Sullivan                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3394    Zennetra                          Sullivan                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3395    Jolly                             Sultana                         10/02/17    10/02/14   03/12/17     03/16/19          105        $     1,392.03    $              1,400.39   $                2,792.42   $              15.55   $                2,776.87   $        925.62   $          -     $         459.22   $     1,851.25   $      1,851.25
3396    Shirin                            Sultana                         07/21/17    07/21/14   10/19/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3397    Annie                             Summers                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3398    Alanna                            Sumpter                         06/29/17    06/29/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
3399    Idalia                            Sumpter                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3400    Debra                             Surgener                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3401    Thecla              Y.            Sutherland                      10/02/17    10/02/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
3402    Joyce                             Sutton                          06/29/17    06/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3403    Netsie              K.            Swaby                           07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3404    Normand                           Sweeney                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3405    Emontine                          Sweeney-Adams                   06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3406    Estella                           Swinton                         06/29/17    06/29/14   06/29/14     12/28/19          287        $     3,804.87    $              3,827.73   $                7,632.61   $              42.50   $                7,590.11   $      2,530.04   $          -     $       1,255.20   $     5,060.07   $      5,060.07
3407    Terron                            Sykes                           06/29/17    06/29/14   07/17/16     04/22/20          197        $     2,611.71    $              2,627.40   $                5,239.11   $              29.17   $                5,209.93   $      1,736.64   $          -     $         861.58   $     3,473.29   $      3,473.29
3408    Tyiesha                           Sykes                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3409    Merlene             E.            Sylvester                       10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3410    Richard                           Synmoie                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3411    Tanisha                           Tabor                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3412    Narinder                          Tak                             10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              5,367.75   $                9,212.39   $              42.95   $                9,169.44   $      3,056.48   $     1,000.00   $       1,268.32   $     5,112.96   $      6,112.96
3413    Wynona                            Talley                          09/08/17    09/08/14   09/08/14     04/22/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
3414    Cheryl              L.            Talovera                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3415    Tanisha             D.            Taluy                           10/04/17    10/04/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3416    Samadhi                           Tanner                          07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3417    Cuayani                           Tannis                          06/29/17    06/29/14   07/03/16     07/21/18          107        $     1,418.54    $              1,427.06   $                2,845.61   $              15.85   $                2,829.76   $        943.25   $          -     $         467.97   $     1,886.51   $      1,886.51
3418    Daniela                           Taormina                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3419    Shalifu                           Tarawally                       06/29/17    06/29/14   11/01/15     10/12/19          206        $     2,731.02    $              2,747.43   $                5,478.46   $              30.51   $                5,447.95   $      1,815.98   $          -     $         900.94   $     3,631.97   $      3,631.97
3420    Michael             L.            Tashman                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3421    Damaris                           Tavarez                         06/29/17    06/29/14   06/29/14     07/06/19          262        $     3,473.44    $              3,494.31   $                6,967.74   $              38.80   $                6,928.95   $      2,309.65   $          -     $       1,145.86   $     4,619.30   $      4,619.30
3422    Antonio             M.            Taveras                         09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3423    Louilly             J.            Taveras                         06/29/17    06/29/14   06/29/14     01/06/18          184        $     2,439.36    $              2,454.02   $                4,893.38   $              27.25   $                4,866.13   $      1,622.04   $          -     $         804.73   $     3,244.09   $      3,244.09
3424    Alan                              Taylor                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3425    Barbara             Olivia        Taylor                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3426    Christopher                       Taylor                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3427    Karen               Valerie       Taylor                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3428    Kevin               Christopher   Taylor                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3429    Linda                             Taylor                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3430    Lisa                S.            Taylor                          10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3431    Marguerite                        Taylor                          08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3432    Petal               S.            Taylor                          10/16/17    10/16/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55




                                                                                                                                                            44 of 50
                                                                             Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 46 of 51                   EXHIBIT A




                                                                                                                                                        1                      2                       3=1+2                     4                      5=3-4                 6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                       NET LIQUIDATED                                                                                    1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                       DAMAGES PLUS                                                                                        FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                    LITIGATION EXPENSES                                                            TOTAL SETTLEMENT         SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                   Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                            AMOUNT AFTER          AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name           M.I.              Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT      LITIGATION EXPENSES            EXPENSES              EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
3433    Ryan                A.             Taylor                                06/29/17    06/29/14   07/06/14     04/22/20          303        $     4,016.99    $              4,041.13   $              8,058.12   $              44.87   $              8,013.25   $      2,671.08   $          -     $       1,325.18   $     5,342.16   $      5,342.16
3434    Sharonda            L.             Taylor                                06/29/17    06/29/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $              6,223.10   $              34.65   $              6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3435    Tanya                              Taylor                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3436    Tyerica             C.             Taylor                                10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $              7,685.80   $              42.80   $              7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3437    Loretta             R.             Taylor-Johnson                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3438    Elaine              Y.             Tejeda                                10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $              7,659.20   $              42.65   $              7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3439    Julia               E.             Tellado                               08/18/17    08/18/14   08/18/14     06/20/15           44        $       583.33    $                586.83   $              1,170.16   $               6.52   $              1,163.64   $        387.88   $          -     $         192.43   $       775.76   $        775.76
3440    Mark                D.             Teplitskiy                            07/31/17    07/31/14   07/31/14     05/26/18          200        $     2,651.48    $              2,667.41   $              5,318.89   $              29.62   $              5,289.27   $      1,763.09   $          -     $         874.70   $     3,526.18   $      3,526.18
3441    Ryan                Daniel         Terrero                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3442    Joseph                             Theodore                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3443    Adrian              Nelson         Thomas                                06/29/17    06/29/14   06/29/14     03/02/19          244        $     3,234.80    $              3,254.24   $              6,489.04   $              36.13   $              6,452.91   $      2,150.97   $          -     $       1,067.14   $     4,301.94   $      4,301.94
3444    Anya                N.             Thomas                                10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3445    Bernisher                          Thomas                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3446    Camelle             J.             Thomas                                09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3447    Charmaine                          Thomas                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3448    Devin                              Thomas                                06/29/17    06/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $              6,701.80   $              37.32   $              6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3449    Don                                Thomas                                11/01/18    11/01/15   11/01/15     11/17/16           55        $       729.16    $                733.54   $              1,462.69   $               8.14   $              1,454.55   $        484.85   $          -     $         240.54   $       969.70   $        969.70
3450    Emma                I.             Thomas                                06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3451    Golden              J.             Thomas                                10/02/17    10/02/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $              6,223.10   $              34.65   $              6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3452    Jessica             Monique        Thomas                                06/29/17    06/29/14   06/29/14     06/09/18          206        $     2,731.02    $              2,747.43   $              5,478.46   $              30.51   $              5,447.95   $      1,815.98   $          -     $         900.94   $     3,631.97   $      3,631.97
3453    Joseph              I.             Thomas                                10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3454    Joyce               L.             Thomas                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3455    Maxine                             Thomas                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3456    Melisa              A.             Thomas                                07/21/17    07/21/14   07/21/14     07/08/17          155        $     2,054.90    $              2,067.24   $              4,122.14   $              22.95   $              4,099.19   $      1,366.40   $          -     $         677.89   $     2,732.79   $      2,732.79
3457    Monique             K.             Thomas                                07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $              7,951.74   $              44.28   $              7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3458    Rachel              A.             Thomas                                10/12/17    10/12/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $              5,292.29   $              29.47   $              5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3459    Reuben              A.             Thomas                                09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3460    Sharon              A.             Thomas                                08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $              7,925.15   $              44.13   $              7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3461    Sonia                              Thomas                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3462    Tichon                             Thomas                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3463    Shamima                            Thomas-Ifield                         10/12/17    10/12/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $              5,292.29   $              29.47   $              5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3464    Apryl               Kiara          Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3465    Barbara                            Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3466    Candace             Alicia         Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3467    Caroline            LAvenuern      Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3468    Crystal             M.             Thompson                              07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $              7,951.74   $              44.28   $              7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3469    Davette             M.             Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3470    Edward                             Thompson                              10/11/18    10/11/15   03/01/16     04/22/20          217        $     2,876.85    $              2,894.14   $              5,770.99   $              32.13   $              5,738.86   $      1,912.95   $          -     $         949.05   $     3,825.91   $      3,825.91
3471    Junnette                           Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3472    Kelvin                             Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3473    Lolita              Marie          Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3474    Marisol                            Thompson                              06/29/17    06/29/14   03/01/15     04/22/20          269        $     3,566.24    $              3,587.67   $              7,153.91   $              39.84   $              7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
3475    Melodine                           Thompson                              07/21/17    07/21/14   07/21/14     04/01/17          141        $     1,869.29    $              1,880.52   $              3,749.82   $              20.88   $              3,728.94   $      1,242.98   $          -     $         616.67   $     2,485.96   $      2,485.96
3476    Miriam                             Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3477    Rasheid             M.             Thompson                              10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3478    Regan                              Thompson                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3479    Shamonique          D.             Thompson                              10/16/17    10/16/14   10/16/14     11/23/19          267        $     3,539.72    $              3,560.99   $              7,100.72   $              39.54   $              7,061.18   $      2,353.73   $          -     $       1,167.73   $     4,707.45   $      4,707.45
3480    Shelley             A.             Thompson                              06/29/17    06/29/14   06/29/14     04/27/19          252        $     3,340.86    $              3,360.94   $              6,701.80   $              37.32   $              6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3481    Sharese             Latoya         Thompson-Harkless                     06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3482    Ann-Marie           P.             Thompson-Jacob                        10/10/17    10/10/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $              4,813.59   $              26.80   $              4,786.79   $      1,595.60   $          -     $         791.61   $     3,191.19   $      3,191.19
3483    Crystal                            Thomson                               08/07/17    08/07/14   08/07/14     03/12/16           84        $     1,113.62    $              1,120.31   $              2,233.93   $              12.44   $              2,221.49   $        740.50   $          -     $         367.38   $     1,481.00   $      1,481.00
3484    Angel               E.             Thorne                                10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $              7,712.39   $              42.95   $              7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3485    Gregory             Anthony        Thorne                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3486    Marie               M.             Thornton                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3487    Rhonda              Nicole         Thorpe                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3488    Stacy               L.             Tiggs                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3489    Almetta                            Tillman                               06/29/17    06/29/14   06/29/14     10/21/17          173        $     2,293.53    $              2,307.31   $              4,600.84   $              25.62   $              4,575.22   $      1,525.07   $          -     $         756.62   $     3,050.15   $      3,050.15
3490    Yahaira             Denise         Tineo                                 06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3491    Dipa                D.             Tinni                                 07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3492    Luis                               Tirado                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $              8,004.93   $              44.57   $              7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3493    Nicolette                          Tirado                                07/31/17    07/31/14   07/31/14     02/16/19          238        $     3,155.26    $              3,174.22   $              6,329.48   $              35.24   $              6,294.23   $      2,098.08   $          -     $       1,040.90   $     4,196.16   $      4,196.16
3494    William             Henry          Tloczkowski                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3495    Sabrina                            Todaro                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3496    Rubenia             M.             Tolbert                               09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3497    Peter               B.             Toledo                                06/29/17    06/29/14   06/29/14     03/12/16           89        $     1,179.91    $              1,187.00   $              2,366.91   $              13.18   $              2,353.73   $        784.58   $          -     $         389.24   $     1,569.15   $      1,569.15
3498    Victor                             Tolentino                             09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $              7,738.98   $              43.09   $              7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3499    Corinne                            Tolliver                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              7,054.46   $             11,084.71   $              45.02   $             11,039.69   $      3,679.90   $     2,000.00   $       1,329.55   $     5,359.80   $      7,359.80
3500    Marie               C.             Tomlinson                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3501    Nicole                             Toodle                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3502    Wanda                              Toribio                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              5,554.46   $              9,584.71   $              45.02   $              9,539.69   $      3,179.90   $     1,000.00   $       1,329.55   $     5,359.80   $      6,359.80
3503    Heriberto                          Toro                   Jr.            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3504    Olga                Patricia       Toro                                  06/29/17    06/29/14   06/29/14     06/23/18          208        $     2,757.54    $              2,774.11   $              5,531.64   $              30.80   $              5,500.84   $      1,833.61   $          -     $         909.69   $     3,667.23   $      3,667.23
3505    Jason               Louis          Torrellas                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3506    Janine                             Torrence                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3507    Elizabeth                          Torrent                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3508    Bryan                              Torres                                10/10/17    10/10/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $              6,223.10   $              34.65   $              6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3509    Carolyn                            Torres                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3510    David                              Torres                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $              8,084.71   $              45.02   $              8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80




                                                                                                                                                                   45 of 50
                                                                            Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 47 of 51                   EXHIBIT A




                                                                                                                                                       1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                      NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                      DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                   LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                  Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name           M.I.             Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
3511    Grisette                           Torres                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3512    Joseph              A.             Torres                               08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3513    Martha                             Torres                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3514    Maximina                           Torres                               10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3515    Sonia                              Torres                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3516    Renee                              Totten                               08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3517    Ines                               Tovar                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3518    Alan                L.             Townes                               07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3519    Nakia               Ayeisha        Towns                                06/29/17    06/29/14   06/29/14     12/08/18          232        $     3,075.71    $              3,094.20   $                6,169.91   $              34.36   $                6,135.56   $      2,045.19   $          -     $       1,014.66   $     4,090.37   $      4,090.37
3520    Kevin               J.             Townsend                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3521    Desiree             L.             Trapp                                10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3522    Deborah             L.             Trapp-Miley                          10/16/17    10/16/14   10/16/14     01/21/17          119        $     1,577.63    $              1,587.11   $                3,164.74   $              17.62   $                3,147.12   $      1,049.04   $          -     $         520.45   $     2,098.08   $      2,098.08
3523    Linda                              Travis                               06/29/17    06/29/14   06/29/14     07/21/18          212        $     2,810.57    $              2,827.46   $                5,638.02   $              31.39   $                5,606.63   $      1,868.88   $          -     $         927.19   $     3,737.75   $      3,737.75
3524    David                              Trejo                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3525    Fidel                              Trejo                                06/29/17    06/29/14   06/29/14     02/29/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
3526    Brenda              M.             Tribble                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3527    Elsa                Nidia          Trinidad                             06/29/17    06/29/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
3528    Faran               J.             Truluck                              10/16/17    10/16/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3529    Theresa                            Trupiano                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3530    Josephine                          Tsang                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3531    Elijah              K.             Tucker                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3532    Rickeeta            L.             Tucker                               10/12/17    10/12/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3533    Tanika                             Tucker                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3534    Tiffany             A.             Tucker                               06/29/17    06/29/14   06/29/14     12/17/16          129        $     1,710.20    $              1,720.48   $                3,430.68   $              19.10   $                3,411.58   $      1,137.19   $          -     $         564.18   $     2,274.39   $      2,274.39
3535    SM                                 Tugril                               09/28/17    09/28/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
3536    Ezra John                          Tuiza                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3537    Steven              A.             Tull                                 09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3538    Cheryl                             Turner                               06/29/17    06/29/14   06/29/14     05/04/19          253        $     3,354.12    $              3,374.28   $                6,728.39   $              37.47   $                6,690.93   $      2,230.31   $          -     $       1,106.50   $     4,460.62   $      4,460.62
3539    Kwame                              Turner                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3540    Lisha                              Turner                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              5,554.46   $                9,584.71   $              45.02   $                9,539.69   $      3,179.90   $     1,000.00   $       1,329.55   $     5,359.80   $      6,359.80
3541    Mary                M.             Turner                               10/11/18    10/11/15   10/11/15     12/10/16           61        $       808.70    $                813.56   $                1,622.26   $               9.03   $                1,613.23   $        537.74   $          -     $         266.78   $     1,075.49   $      1,075.49
3542    Lina                Maria          Tusen                                06/29/17    06/29/14   06/29/14     09/26/15           65        $       861.73    $                866.91   $                1,728.64   $               9.63   $                1,719.01   $        573.00   $          -     $         284.28   $     1,146.01   $      1,146.01
3543    Sheryl                             Tutein                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3544    Betty               B.             Tutu                                 09/28/17    09/28/14   09/28/14     01/06/18          171        $     2,267.01    $              2,280.64   $                4,547.65   $              25.32   $                4,522.33   $      1,507.44   $          -     $         747.87   $     3,014.88   $      3,014.88
3545    Harcourt            A.             Tynest                III            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3546    Afsar                              Uddin                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3547    Syed                N.             Uddin                                06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3548    Stacy                              Ufomaduh                             06/29/17    06/29/14   06/29/14     01/18/20          290        $     3,844.64    $              5,367.75   $                9,212.39   $              42.95   $                9,169.44   $      3,056.48   $     1,000.00   $       1,268.32   $     5,112.96   $      6,112.96
3549    Alexis              D.             Umanzor                              09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3550    Jean                M.             Upshaw                               06/29/17    06/29/14   06/29/14     09/29/18          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -     $         970.92   $     3,914.06   $      3,914.06
3551    Joey                               Urena                                09/20/17    09/20/14   06/30/16     04/13/19          146        $     1,935.58    $              1,947.21   $                3,882.79   $              21.62   $                3,861.17   $      1,287.06   $          -     $         638.53   $     2,574.11   $      2,574.11
3552    Lucrecia                           Urrutia                              08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
3553    Tinequa             D.             Utley                                06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3554    Samson              I.             Uwoghiren                            06/29/17    06/29/14   07/06/14     04/22/20          303        $     4,016.99    $              4,041.13   $                8,058.12   $              44.87   $                8,013.25   $      2,671.08   $          -     $       1,325.18   $     5,342.16   $      5,342.16
3555    Diana                              Vaden-Williams                       07/21/17    07/21/14   07/21/14     04/21/18          196        $     2,598.45    $              2,614.06   $                5,212.51   $              29.03   $                5,183.49   $      1,727.83   $          -     $         857.21   $     3,455.66   $      3,455.66
3556    Virginia            B.             Vailes                               06/29/17    06/29/14   07/03/16     07/21/18          107        $     1,418.54    $              1,427.06   $                2,845.61   $              15.85   $                2,829.76   $        943.25   $          -     $         467.97   $     1,886.51   $      1,886.51
3557    Tiffany                            Valdes                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3558    Milton                             Valdez                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3559    Jason                              Valentin                             09/20/17    09/20/14   09/20/14     12/15/18          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -     $         970.92   $     3,914.06   $      3,914.06
3560    Marisol                            Valentin                             08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
3561    Nicole                             Valentin                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3562    Janine                             Valentino                            06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3563    Kelvin                             Valerio                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3564    Victoria            T.             Valle                                09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
3565    Chakakhan           C.             Valmon                               10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3566    Julia               H.             Vanderhorst                          06/29/17    06/29/14   06/29/14     10/19/19          277        $     3,672.30    $              3,694.36   $                7,366.66   $              41.02   $                7,325.64   $      2,441.88   $          -     $       1,211.46   $     4,883.76   $      4,883.76
3567    Brigette                           Vandroff                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3568    Choona              A.             Vandrott                             09/08/17    09/08/14   09/08/14     04/22/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
3569    Patrice             M.             Vandunk                              06/29/17    06/29/14   09/27/15     04/22/20          239        $     3,168.52    $              3,187.56   $                6,356.07   $              35.39   $                6,320.68   $      2,106.89   $          -     $       1,045.27   $     4,213.79   $      4,213.79
3570    Eduardo             J.             Vargas                               10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3571    Hector                             Vargas                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3572    Mercedes                           Vargas                               09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3573    Nakisha             A.             Vargas                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3574    Victoria                           Vargas                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3575    Wanda                              Vargas                               06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3576    Wilfredo                           Vargas                Jr.            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3577    Saju                               Varghese                             06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3578    German                             Vasquez                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3579    Jesus                              Vasquez                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3580    Juana               E.             Vasquez                              09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3581    Melissa                            Vasquez                              06/29/17    06/29/14   06/29/14     12/29/18          235        $     3,115.49    $              3,134.21   $                6,249.69   $              34.80   $                6,214.89   $      2,071.63   $          -     $       1,027.78   $     4,143.26   $      4,143.26
3582    Nilda                              Vasquez                              06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3583    Marianne                           Vassilio-Pellegrino                  06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3584    Maurice             C.             Vaughn,Jr.                           09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3585    Carmen              S.             Vazquez                              06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3586    Justin              P.             Vazquez                              06/29/17    06/29/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3587    Kimberly            G.             Vazquez                              10/04/17    10/04/14   07/03/16     02/29/20          191        $     2,532.16    $              2,547.38   $                5,079.54   $              28.28   $                5,051.25   $      1,683.75   $          -     $         835.34   $     3,367.50   $      3,367.50
3588    Gregory                            Vega                                 08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38




                                                                                                                                                                  46 of 50
                                                                     Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 48 of 51                   EXHIBIT A




                                                                                                                                                1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7           8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                               NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                       GROSS BACKPAY
                                                                                                                                                               DAMAGES PLUS                                                                                            FEE ON TOTAL                                      GROSS BACKPAY        PLUS NET
                                                                                                                                                            LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                          PLUS NET        LIQUIDATED
                                                                           Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE   NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name        M.I.              Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS       DAMAGES            DAMAGES        SERVICE AWARDS
3589    Roger                            Vega                            10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3590    Emilly                           Velazquez                       06/29/17    06/29/14   06/29/14     02/22/20          295        $     3,910.93    $              3,934.43   $                7,845.36   $              43.69   $                7,801.68   $      2,600.56   $          -   $       1,290.19   $     5,201.12   $      5,201.12
3591    Brunilda                         Velez                           07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -   $       1,307.68   $     5,271.64   $      5,271.64
3592    Meredith                         Velez                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3593    Michael                          Velez                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3594    Yanira                           Velez                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3595    Alnoor               K.          Velji                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3596    Angel                            Ventura                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3597    Shelly               S.          Venture                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3598    Lucretia                         Vereen                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3599    Nicole               A.          Vialet                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3600    Javasia              V.          Vickers                         09/20/17    09/20/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
3601    Digna                            Victor                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3602    Dulin                            Victor                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3603    Alizmalin                        Viera-St. Louis                 10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -   $       1,036.52   $     4,178.52   $      4,178.52
3604    Margaret                         Vilford                         10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -   $       1,263.95   $     5,095.33   $      5,095.33
3605    Leonardo             A.          Villa                           08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -   $       1,303.31   $     5,254.01   $      5,254.01
3606    Orlando                          Villa                           06/29/17    06/29/14   06/29/14     01/02/16           79        $     1,047.33    $              1,053.63   $                2,100.96   $              11.70   $                2,089.26   $        696.42   $          -   $         345.51   $     1,392.84   $      1,392.84
3607    Maria                            Villacis                        09/29/17    09/29/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -   $         944.68   $     3,808.28   $      3,808.28
3608    David                            Villanueva                      06/29/17    06/29/14   06/29/14     09/29/18          222        $     2,943.14    $              2,960.83   $                5,903.97   $              32.88   $                5,871.09   $      1,957.03   $          -   $         970.92   $     3,914.06   $      3,914.06
3609    Stephanie                        Villar                          10/11/18    10/11/15   10/11/15     04/22/20          237        $     3,142.00    $              3,160.88   $                6,302.88   $              35.10   $                6,267.79   $      2,089.26   $          -   $       1,036.52   $     4,178.52   $      4,178.52
3610    Barbara                          Virella                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3611    Antonio                          Virzi                           10/11/18    10/11/15   10/28/15     04/22/20          235        $     3,115.49    $              3,134.21   $                6,249.69   $              34.80   $                6,214.89   $      2,071.63   $          -   $       1,027.78   $     4,143.26   $      4,143.26
3612    Phillis              M.          Vitale                          10/18/17    10/18/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -   $       1,023.40   $     4,125.63   $      4,125.63
3613    Bruce                A.          Viteri                          06/29/17    06/29/14   06/29/14     07/22/17          160        $     2,121.18    $              2,133.93   $                4,255.11   $              23.69   $                4,231.42   $      1,410.47   $          -   $         699.76   $     2,820.95   $      2,820.95
3614    Lamont               C.          Viverette                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3615    Ketlene                          Voltaire                        06/29/17    06/29/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
3616    Edna                 Sandy       Wackman                         06/29/17    06/29/14   06/29/14     10/19/19          277        $     3,672.30    $              3,694.36   $                7,366.66   $              41.02   $                7,325.64   $      2,441.88   $          -   $       1,211.46   $     4,883.76   $      4,883.76
3617    Natasha              Litoy       Waddler                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3618    Brianna              A.          Wade                            09/28/17    09/28/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -   $         712.88   $     2,873.84   $      2,873.84
3619    Carolyn              D.          Wade                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3620    Carmela              M.          Wade                            07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -   $       1,316.43   $     5,306.90   $      5,306.90
3621    Karla                Charisse    Waithe                          06/29/17    06/29/14   06/28/15     08/19/17          112        $     1,484.83    $              1,493.75   $                2,978.58   $              16.59   $                2,961.99   $        987.33   $          -   $         489.83   $     1,974.66   $      1,974.66
3622    Nicole               A.          Walcott                         06/29/17    06/29/14   06/29/14     01/06/18          184        $     2,439.36    $              2,454.02   $                4,893.38   $              27.25   $                4,866.13   $      1,622.04   $          -   $         804.73   $     3,244.09   $      3,244.09
3623    Nicole               N.          Walcott                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3624    Eleonor                          Walker                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3625    Ethel                            Walker                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3626    Fayon                M.          Walker                          10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -   $       1,268.32   $     5,112.96   $      5,112.96
3627    Janette              M.          Walker                          10/30/17    10/30/14   06/25/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
3628    John                 A.          Walker                          10/12/17    10/12/14   10/12/14     06/15/19          244        $     3,234.80    $              3,254.24   $                6,489.04   $              36.13   $                6,452.91   $      2,150.97   $          -   $       1,067.14   $     4,301.94   $      4,301.94
3629    Karen                M.          Walker                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3630    Nicole                           Walker                          08/07/17    08/07/14   08/07/14     07/27/19          260        $     3,446.92    $              3,467.63   $                6,914.56   $              38.50   $                6,876.05   $      2,292.02   $          -   $       1,137.11   $     4,584.04   $      4,584.04
3631    Takisha                          Walker                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3632    Laura                A.          Walker-Jones                    06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3633    Shriee                           Walker-Russell                  10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -   $       1,259.57   $     5,077.70   $      5,077.70
3634    Jeneata              L.          Walker-Thames                   06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3635    Marion                           Wall                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3636    Eugene               S.          Wallace                         09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -   $       1,272.69   $     5,130.59   $      5,130.59
3637    Terrell              K.          Wallace                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3638    Vincent                          Wallace                         06/29/17    06/29/14   06/29/14     03/17/18          194        $     2,571.93    $              2,587.39   $                5,159.32   $              28.73   $                5,130.59   $      1,710.20   $          -   $         848.46   $     3,420.40   $      3,420.40
3639    Ze Rong                          Wang                            07/21/17    07/21/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -   $       1,102.13   $     4,442.99   $      4,442.99
3640    Deborah                          Ward                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3641    Sharnette                        Ward                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3642    Iesha                A.          Wardlaw                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3643    Edna                 H.          Ware                            08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -   $       1,294.56   $     5,218.75   $      5,218.75
3644    Katrina                          Warner                          06/29/17    06/29/14   06/29/14     11/10/18          228        $     3,022.69    $              3,040.85   $                6,063.53   $              33.76   $                6,029.77   $      2,009.92   $          -   $         997.16   $     4,019.85   $      4,019.85
3645    Rhonda                           Warren                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3646    Tawana                           Warren                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3647    Latrice              A.          Warrington                      07/21/17    07/21/14   11/06/16     04/22/20          181        $     2,399.59    $              2,414.01   $                4,813.59   $              26.80   $                4,786.79   $      1,595.60   $          -   $         791.61   $     3,191.19   $      3,191.19
3648    Mohameed                         Waseque                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3649    Chevette             Tinysha     Washington                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3650    LaShan               T.          Washington                      07/21/17    07/21/14   07/21/14     04/27/19          249        $     3,301.09    $              3,320.93   $                6,622.02   $              36.87   $                6,585.14   $      2,195.05   $          -   $       1,089.01   $     4,390.10   $      4,390.10
3651    Lynnda                           Washington                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3652    Michael                          Washington                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3653    Nicole               V.          Washington                      06/29/17    06/29/14   06/29/14     12/07/19          284        $     3,765.10    $              3,787.72   $                7,552.82   $              42.06   $                7,510.77   $      2,503.59   $          -   $       1,242.08   $     5,007.18   $      5,007.18
3654    Precious             T.          Washington                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3655    Raymond                          Washington                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3656    Rodney                           Washington                      06/29/17    06/29/14   06/29/14     06/17/17          155        $     2,054.90    $              2,067.24   $                4,122.14   $              22.95   $                4,099.19   $      1,366.40   $          -   $         677.89   $     2,732.79   $      2,732.79
3657    Stacie                           Washington                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3658    Deborah                          Waters                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3659    Tanya                            Waters                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3660    Jacqueline           M.          Watkins                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3661    Deborah                          Watson                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3662    Doris                P.          Watson                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3663    Larissa                          Watson                          06/29/17    06/29/14   06/29/14     03/02/19          244        $     3,234.80    $              3,254.24   $                6,489.04   $              36.13   $                6,452.91   $      2,150.97   $          -   $       1,067.14   $     4,301.94   $      4,301.94
3664    Mandy                Y.          Watson                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80
3665    Roniece              Leeann      Watson                          06/29/17    06/29/14   06/29/14     03/07/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -   $       1,298.93   $     5,236.38   $      5,236.38
3666    Steven               Bernard     Watson                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -   $       1,329.55   $     5,359.80   $      5,359.80




                                                                                                                                                           47 of 50
                                                                     Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 49 of 51                   EXHIBIT A




                                                                                                                                                1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                               NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                               DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                            LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                           Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #           First Name        M.I.              Last Name   Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
3667    Edmund               A.          Watts                           08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3668    Shanequa             Marie       Watts                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3669    Kenisha              D.          Waysome                         10/12/17    10/12/14   03/12/17     04/22/20          163        $     2,160.95    $              2,173.94   $                4,334.89   $              24.14   $                4,310.76   $      1,436.92   $          -     $         712.88   $     2,873.84   $      2,873.84
3670    James                            Webb                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3671    Syieda               S.          Webb                            06/29/17    06/29/14   07/03/16     09/21/19          168        $     2,227.24    $              2,240.63   $                4,467.87   $              24.88   $                4,442.99   $      1,481.00   $          -     $         734.75   $     2,961.99   $      2,961.99
3672    Mario                H.          Webster                         07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3673    Niles                R.          Webster                         10/10/17    10/10/14   10/10/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3674    Theresa                          Weeks                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3675    Dionne               P.          Welch                           06/29/17    06/29/14   11/01/15     02/29/20          226        $     2,996.17    $              3,014.17   $                6,010.34   $              33.47   $                5,976.88   $      1,992.29   $          -     $         988.41   $     3,984.58   $      3,984.58
3676    Leonard                          Welch                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3677    Natasha              P.          Welch                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3678    Nyota                A.          Welch                           08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
3679    Patrick              R.          Welcome                         10/16/17    10/16/14   03/01/15     11/23/19          247        $     3,274.58    $              3,294.25   $                6,568.83   $              36.58   $                6,532.25   $      2,177.42   $          -     $       1,080.26   $     4,354.83   $      4,354.83
3680    Sherrylene           R.          Welcome                         06/29/17    06/29/14   06/29/14     10/20/18          225        $     2,982.91    $              3,000.84   $                5,983.75   $              33.32   $                5,950.43   $      1,983.48   $          -     $         984.04   $     3,966.95   $      3,966.95
3681    Kathleen             E.          Wellington                      06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3682    Cynthia              D.          Wells                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3683    Donna                            West                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3684    Felesha                          West                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3685    Rosa                 A.          Weston                          06/29/17    06/29/14   06/29/14     10/21/17          173        $     2,293.53    $              2,307.31   $                4,600.84   $              25.62   $                4,575.22   $      1,525.07   $          -     $         756.62   $     3,050.15   $      3,050.15
3686    Kimberly                         Westry                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3687    Evelyn                           Wharton                         06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3688    Denesia                          Whetstone                       10/10/17    10/10/14   10/10/14     09/07/19          257        $     3,407.15    $              3,427.62   $                6,834.77   $              38.06   $                6,796.71   $      2,265.57   $          -     $       1,123.99   $     4,531.14   $      4,531.14
3689    Aisha                            White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3690    Chandrika                        White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3691    Crystal              Nicole      White                           06/29/17    06/29/14   06/29/14     02/09/19          241        $     3,195.03    $              3,214.23   $                6,409.26   $              35.69   $                6,373.57   $      2,124.52   $          -     $       1,054.02   $     4,249.05   $      4,249.05
3692    Dwayne                           White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3693    Erica                Nicole      White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3694    Greta                            White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3695    Khiarah                          White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3696    Laquasha             L.          White                           09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3697    Melanie                          White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3698    Melissa              A.          White                           08/18/17    08/18/14   08/18/14     04/22/20          297        $     3,937.45    $              3,961.11   $                7,898.55   $              43.98   $                7,854.57   $      2,618.19   $          -     $       1,298.93   $     5,236.38   $      5,236.38
3699    Nathalee                         White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3700    Ronald               S.          White                           10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3701    Samuel               William     White                           06/29/17    06/29/14   06/29/14     06/03/17          153        $     2,028.38    $              2,040.57   $                4,068.95   $              22.66   $                4,046.29   $      1,348.76   $          -     $         669.15   $     2,697.53   $      2,697.53
3702    Shirley                          White                           10/18/17    10/18/14   10/18/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3703    Tisha                Monique     White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3704    Valerie              P.          White                           06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3705    Benita                           Whitehead                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3706    Bobbi                            Whitehead                       08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3707    Royal                            Whitehead                       06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3708    Barbara                          Whitely                         07/21/17    07/21/14   07/21/14     01/26/19          236        $     3,128.74    $              3,147.55   $                6,276.29   $              34.95   $                6,241.34   $      2,080.45   $          -     $       1,032.15   $     4,160.89   $      4,160.89
3709    Llewellyn                        Whitlow                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3710    Christine            A.          Wideman                         07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3711    Minerva              M.          Wielgorz                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3712    Camille              A.          Wierzbicky                      10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3713    Esmeralda            Eustancia   Wiggins                         06/29/17    06/29/14   06/29/14     04/27/19          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3714    Tresa                            Wiggins                         06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3715    Tisheema                         Wike                            06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3716    Julius               C.          Wilder                          06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3717    Ranesha              D.          Wiley-Foster                    07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3718    Chanel               A.          Wilkerson                       07/31/17    07/31/14   03/01/15     04/21/18          164        $     2,174.21    $              2,187.28   $                4,361.49   $              24.29   $                4,337.20   $      1,445.73   $          -     $         717.26   $     2,891.47   $      2,891.47
3719    Shirley              A.          Wilkes                          06/29/17    06/29/14   06/29/14     05/04/19          253        $     3,354.12    $              3,374.28   $                6,728.39   $              37.47   $                6,690.93   $      2,230.31   $          -     $       1,106.50   $     4,460.62   $      4,460.62
3720    Alberta                          Wilkins                         06/29/17    06/29/14   06/29/14     02/02/19          240        $     3,181.77    $              3,200.89   $                6,382.67   $              35.54   $                6,347.13   $      2,115.71   $          -     $       1,049.64   $     4,231.42   $      4,231.42
3721    Angela                           Williams                        06/29/17    06/29/14   06/29/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3722    Angela                           Williams                        07/10/17    07/10/14   07/10/14     04/22/20          302        $     4,003.73    $              4,027.79   $                8,031.52   $              44.72   $                7,986.80   $      2,662.27   $          -     $       1,320.80   $     5,324.53   $      5,324.53
3723    Benita                           Williams                        07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3724    Bernadette                       Williams                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3725    Cadeen               A.          Williams                        08/25/17    08/25/14   08/25/14     04/22/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
3726    Cherrol              H.          Williams                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3727    Chervon              E.          Williams                        10/11/18    10/11/15   08/07/18     07/10/19           49        $       649.61    $                653.52   $                1,303.13   $               7.26   $                1,295.87   $        431.96   $          -     $         214.30   $       863.91   $        863.91
3728    Darlene              Juanita     Williams                        09/28/17    09/28/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3729    Deatrice             Carol       Williams                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3730    Debora                           Williams                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3731    Eric                             Williams                        10/16/17    10/16/14   10/16/14     04/22/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3732    Felicia              D.          Williams                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              5,554.46   $                9,584.71   $              45.02   $                9,539.69   $      3,179.90   $     1,000.00   $       1,329.55   $     5,359.80   $      6,359.80
3733    Franklin             L.          Williams                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3734    Gabrielle            N.          Williams                        10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3735    Genera               E.          Williams                        10/02/17    10/02/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3736    Gillian                          Williams                        06/30/17    06/30/14   06/28/15     04/22/20          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3737    Jacqueline           E.          Williams                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3738    Jenai                E.          Williams                        07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3739    Jerome               L.          Williams                        07/21/17    07/21/14   07/21/14     03/17/18          191        $     2,532.16    $              2,547.38   $                5,079.54   $              28.28   $                5,051.25   $      1,683.75   $          -     $         835.34   $     3,367.50   $      3,367.50
3740    Jerry                            Williams                        06/30/17    06/30/14   06/30/14     10/28/17          174        $     2,306.79    $              2,320.65   $                4,627.43   $              25.77   $                4,601.67   $      1,533.89   $          -     $         760.99   $     3,067.78   $      3,067.78
3741    Jhanique                         Williams                        06/30/17    06/30/14   09/22/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
3742    Joszet               M.          Williams                        09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3743    Kateria              S.          Williams                        08/07/17    08/07/14   08/07/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3744    Katie                            Williams                        06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80




                                                                                                                                                           48 of 50
                                                                           Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 50 of 51                   EXHIBIT A




                                                                                                                                                      1                      2                       3=1+2                       4                      5=3-4                   6=5/3               7             8=2-4-6-7          9=1+8            10=9+7

                                                                                                                                                                     NET LIQUIDATED                                                                                        1/3 CONTINGENCY                                                         GROSS BACKPAY
                                                                                                                                                                     DAMAGES PLUS                                                                                            FEE ON TOTAL                                        GROSS BACKPAY        PLUS NET
                                                                                                                                                                  LITIGATION EXPENSES                                                              TOTAL SETTLEMENT           SETTLEMENT                                            PLUS NET        LIQUIDATED
                                                                                 Court      3‐Year     Eligible     Eligible                                      PLUS ATTORNEYS' FEES                                                              AMOUNT AFTER            AMOUNT AFTER          SERVICE     NET LIQUIDATED      LIQUIDATED       DAMAGES PLUS
REF #          First Name          M.I.             Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY     PLUS SERVICE AWARDS           TOTAL SETTLEMENT        LITIGATION EXPENSES            EXPENSES                EXPENSES          AWARDS         DAMAGES            DAMAGES        SERVICE AWARDS
3745    Keyona              V.            Williams                             07/21/17    07/21/14   07/03/16     04/22/20          199        $     2,638.22    $              2,654.07   $                5,292.29   $              29.47   $                5,262.83   $      1,754.28   $          -     $         870.33   $     3,508.55   $      3,508.55
3746    Louis                             Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3747    Maria               Elaine        Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3748    Marilyn             Marie         Williams                             06/30/17    06/30/14   03/06/16     05/20/17           63        $       835.22    $                840.23   $                1,675.45   $               9.33   $                1,666.12   $        555.37   $          -     $         275.53   $     1,110.75   $      1,110.75
3749    Mark                              Williams                             06/30/17    06/30/14   02/01/15     07/08/17          127        $     1,683.69    $              1,693.81   $                3,377.49   $              18.81   $                3,358.69   $      1,119.56   $          -     $         555.44   $     2,239.13   $      2,239.13
3750    Marria              J.            Williams                             10/16/17    10/16/14   10/16/14     08/10/19          252        $     3,340.86    $              3,360.94   $                6,701.80   $              37.32   $                6,664.48   $      2,221.49   $          -     $       1,102.13   $     4,442.99   $      4,442.99
3751    Maurice                           Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3752    Michael             Jerome        Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3753    Nadine                            Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3754    Nakeema             Delores       Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3755    Naomi                             Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3756    Natasha             T.            Williams                             06/30/17    06/30/14   07/03/16     05/04/19          148        $     1,962.09    $              1,973.88   $                3,935.98   $              21.92   $                3,914.06   $      1,304.69   $          -     $         647.28   $     2,609.37   $      2,609.37
3757    Nicole                            Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              5,554.46   $                9,584.71   $              45.02   $                9,539.69   $      3,179.90   $     1,000.00   $       1,329.55   $     5,359.80   $      6,359.80
3758    Odell                             Williams                             06/30/17    06/30/14   06/30/14     06/03/17          153        $     2,028.38    $              2,040.57   $                4,068.95   $              22.66   $                4,046.29   $      1,348.76   $          -     $         669.15   $     2,697.53   $      2,697.53
3759    Pamela              L.            Williams                             07/21/17    07/21/14   07/21/14     06/24/17          153        $     2,028.38    $              2,040.57   $                4,068.95   $              22.66   $                4,046.29   $      1,348.76   $          -     $         669.15   $     2,697.53   $      2,697.53
3760    Pashian             S.            Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3761    Rayshell                          Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3762    Robin                             Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3763    Rosa                C.            Williams                             09/29/17    09/29/14   03/06/16     04/22/20          216        $     2,863.60    $              2,880.80   $                5,744.40   $              31.99   $                5,712.41   $      1,904.14   $          -     $         944.68   $     3,808.28   $      3,808.28
3764    Shakia              Monique       Williams                             06/30/17    06/30/14   06/30/14     11/11/17          176        $     2,333.30    $              2,347.32   $                4,680.62   $              26.06   $                4,654.56   $      1,551.52   $          -     $         769.74   $     3,103.04   $      3,103.04
3765    Shakima                           Williams                             10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3766    Shalonda            J.            Williams                             09/20/17    09/20/14   09/20/14     09/15/18          209        $     2,770.79    $              2,787.44   $                5,558.24   $              30.95   $                5,527.29   $      1,842.43   $          -     $         914.06   $     3,684.86   $      3,684.86
3767    Shana                             Williams                             10/30/17    10/30/14   03/20/19     04/22/20           58        $       768.93    $                773.55   $                1,542.48   $               8.59   $                1,533.89   $        511.30   $          -     $         253.66   $     1,022.59   $      1,022.59
3768    Shanique                          Williams                             06/30/17    06/30/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3769    Sharonda            L.            Williams                             09/29/17    09/29/14   09/29/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3770    Sherise                           Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3771    Stephanie                         Williams                             09/20/17    09/20/14   09/20/14     04/22/20          292        $     3,871.16    $              3,894.42   $                7,765.58   $              43.24   $                7,722.34   $      2,574.11   $          -     $       1,277.07   $     5,148.22   $      5,148.22
3772    Tianna                            Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3773    Verine              D.            Williams                             10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3774    Zakiya              A.            Williams                             06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3775    Zelda                             Williams                             06/30/17    06/30/14   06/30/14     11/17/18          229        $     3,035.94    $              3,054.19   $                6,090.13   $              33.91   $                6,056.22   $      2,018.74   $          -     $       1,001.54   $     4,037.48   $      4,037.48
3776    Sheila              A.            Williams-Jones                       10/02/17    10/02/14   10/02/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3777    Bertha                            Williams-Russell                     06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3778    Trevor              C.            Willingham                           06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3779    Dale                Leon          Willis                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3780    Rodney                            Willis                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3781    Carolyn                           Wilson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3782    Cherisse                          Wilson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3783    Deborah             Elizabeth     Wilson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3784    Elena                             Wilson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3785    Eric                L.            Wilson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3786    Jennifer            C.            Wilson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3787    Jermaine            C.            Wilson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3788    Katrina             T.            Wilson                               08/10/17    08/10/14   08/10/14     04/22/20          298        $     3,950.70    $              3,974.44   $                7,925.15   $              44.13   $                7,881.02   $      2,627.01   $          -     $       1,303.31   $     5,254.01   $      5,254.01
3789    Kim                               Wilson                               10/04/17    10/04/14   10/04/14     11/23/19          269        $     3,566.24    $              3,587.67   $                7,153.91   $              39.84   $                7,114.07   $      2,371.36   $          -     $       1,176.48   $     4,742.71   $      4,742.71
3790    Kimwanna                          Wilson                               06/30/17    06/30/14   06/30/14     02/29/20          296        $     3,924.19    $              3,947.77   $                7,871.96   $              43.83   $                7,828.12   $      2,609.37   $          -     $       1,294.56   $     5,218.75   $      5,218.75
3791    Leonora             S.            Wilson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3792    Neja                Amor          Wilson                               09/28/17    09/28/14   09/28/14     10/21/17          160        $     2,121.18    $              2,133.93   $                4,255.11   $              23.69   $                4,231.42   $      1,410.47   $          -     $         699.76   $     2,820.95   $      2,820.95
3793    Reynold             V.            Wilson                               09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3794    Starishma                         Wilson                               06/30/17    06/30/14   06/30/14     01/04/20          288        $     3,818.13    $              3,841.07   $                7,659.20   $              42.65   $                7,616.55   $      2,538.85   $          -     $       1,259.57   $     5,077.70   $      5,077.70
3795    Steven              E.            Wilson                Jr.            06/30/17    06/30/14   06/30/14     12/22/18          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3796    Susie               Ann           Wilson                               06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3797    Chrishara           G.            Wilson-Lewis                         10/04/17    10/04/14   10/04/14     04/22/20          290        $     3,844.64    $              3,867.75   $                7,712.39   $              42.95   $                7,669.44   $      2,556.48   $          -     $       1,268.32   $     5,112.96   $      5,112.96
3798    Khalilah            A.            Wiltshire                            06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3799    Karen                             Windham                              06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3800    Joanne              E.            Windley                              10/12/17    10/12/14   10/12/14     04/22/20          289        $     3,831.39    $              3,854.41   $                7,685.80   $              42.80   $                7,643.00   $      2,547.67   $          -     $       1,263.95   $     5,095.33   $      5,095.33
3801    Kamel               T.            Wingate                              06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3802    Marilyn             J.            Winn                                 08/07/17    08/07/14   08/07/14     12/16/17          176        $     2,333.30    $              2,347.32   $                4,680.62   $              26.06   $                4,654.56   $      1,551.52   $          -     $         769.74   $     3,103.04   $      3,103.04
3803    Anwar                             Winston                              06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3804    Keanna              S.            Winston                              10/02/17    10/02/14   10/02/14     02/25/17          126        $     1,670.43    $              1,680.47   $                3,350.90   $              18.66   $                3,332.24   $      1,110.75   $          -     $         551.06   $     2,221.49   $      2,221.49
3805    Salange             Monique       Winston                              06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3806    Tiffany                           Winston                              06/30/17    06/30/14   06/30/14     04/29/17          148        $     1,962.09    $              1,973.88   $                3,935.98   $              21.92   $                3,914.06   $      1,304.69   $          -     $         647.28   $     2,609.37   $      2,609.37
3807    Gina                G.            Winter-Ewer                          07/31/17    07/31/14   07/31/14     04/22/20          299        $     3,963.96    $              3,987.78   $                7,951.74   $              44.28   $                7,907.46   $      2,635.82   $          -     $       1,307.68   $     5,271.64   $      5,271.64
3808    Adriane                           Witherspoon                          06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3809    Crystal                           Witherspoon                          06/30/17    06/30/14   06/30/14     02/15/20          294        $     3,897.67    $              3,921.09   $                7,818.77   $              43.54   $                7,775.23   $      2,591.74   $          -     $       1,285.81   $     5,183.49   $      5,183.49
3810    Geraldine                         Witherspoon                          09/28/17    09/28/14   09/28/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59
3811    Tony                              Wong                                 06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3812    Dashayla                          Woodberry                            06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3813    Davonna                           Woodberry                            09/27/17    09/27/14   11/01/15     04/13/19          180        $     2,386.33    $              2,400.67   $                4,787.00   $              26.66   $                4,760.34   $      1,586.78   $          -     $         787.23   $     3,173.56   $      3,173.56
3814    Lydia               Y.            Woodberry                            09/27/17    09/27/14   09/27/14     03/09/19          233        $     3,088.97    $              3,107.53   $                6,196.51   $              34.50   $                6,162.00   $      2,054.00   $          -     $       1,019.03   $     4,108.00   $      4,108.00
3815    Tywanda             Monique       Woodberry                            06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3816    Gerrilyn            Angela        Woodley                              06/30/17    06/30/14   11/01/15     04/22/20          234        $     3,102.23    $              3,120.87   $                6,223.10   $              34.65   $                6,188.45   $      2,062.82   $          -     $       1,023.40   $     4,125.63   $      4,125.63
3817    Sabrina                           Woods                                06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3818    Richard             D.            Woodson                              07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3819    Marvin              A.            Woody                                07/21/17    07/21/14   07/21/14     04/22/20          301        $     3,990.47    $              4,014.45   $                8,004.93   $              44.57   $                7,960.35   $      2,653.45   $          -     $       1,316.43   $     5,306.90   $      5,306.90
3820    Vanessa             C.            Woody                                07/21/17    07/21/14   07/21/14     07/08/17          155        $     2,054.90    $              2,067.24   $                4,122.14   $              22.95   $                4,099.19   $      1,366.40   $          -     $         677.89   $     2,732.79   $      2,732.79
3821    Melinda                           Workman                              06/30/17    06/30/14   06/30/14     04/22/20          304        $     4,030.25    $              4,054.46   $                8,084.71   $              45.02   $                8,039.69   $      2,679.90   $          -     $       1,329.55   $     5,359.80   $      5,359.80
3822    Rhakeema                          Worley                               06/08/17    06/08/14   06/08/14     03/02/19          247        $     3,274.58    $              4,794.25   $                8,068.83   $              36.58   $                8,032.25   $      2,677.42   $     1,000.00   $       1,080.26   $     4,354.83   $      5,354.83
3823    Tremaine            M.            Worrell                              09/27/17    09/27/14   09/27/14     04/22/20          291        $     3,857.90    $              3,881.08   $                7,738.98   $              43.09   $                7,695.89   $      2,565.30   $          -     $       1,272.69   $     5,130.59   $      5,130.59




                                                                                                                                                                 49 of 50
                                                                        Case 1:17-cv-04337-LGS Document 229-13 Filed 06/05/20 Page 51 of 51                    EXHIBIT A




                                                                                                                                                   1                        2                       3=1+2                       4                         5=3-4                   6=5/3                7             8=2-4-6-7          9=1+8             10=9+7

                                                                                                                                                                   NET LIQUIDATED                                                                                            1/3 CONTINGENCY                                                           GROSS BACKPAY
                                                                                                                                                                   DAMAGES PLUS                                                                                                FEE ON TOTAL                                         GROSS BACKPAY         PLUS NET
                                                                                                                                                                LITIGATION EXPENSES                                                                  TOTAL SETTLEMENT           SETTLEMENT                                             PLUS NET         LIQUIDATED
                                                                              Court      3‐Year     Eligible     Eligible                                       PLUS ATTORNEYS' FEES                                                                  AMOUNT AFTER            AMOUNT AFTER           SERVICE     NET LIQUIDATED      LIQUIDATED        DAMAGES PLUS
REF #          First Name        M.I.            Last Name         Suffix   File Date   SOL Date   First Date   Last Date   Eligible Weeks   GROSS BACKPAY      PLUS SERVICE AWARDS            TOTAL SETTLEMENT        LITIGATION EXPENSES               EXPENSES                EXPENSES           AWARDS         DAMAGES            DAMAGES         SERVICE AWARDS
3824    Destiny                         Wright                              09/28/17    09/28/14   09/28/14     04/22/20          291        $      3,857.90    $               3,881.08   $                7,738.98   $                 43.09   $                7,695.89   $       2,565.30   $          -     $       1,272.69   $      5,130.59   $      5,130.59
3825    Fallon              Donyale     Wright                              06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3826    Ricardo             G.          Wright                              10/02/17    10/02/14   10/02/14     04/22/20          290        $      3,844.64    $               3,867.75   $                7,712.39   $                 42.95   $                7,669.44   $       2,556.48   $          -     $       1,268.32   $      5,112.96   $      5,112.96
3827    Robert              A.          Wright                              10/18/17    10/18/14   10/18/14     04/22/20          288        $      3,818.13    $               3,841.07   $                7,659.20   $                 42.65   $                7,616.55   $       2,538.85   $          -     $       1,259.57   $      5,077.70   $      5,077.70
3828    Robert              M.          Wright                              10/12/17    10/12/14   10/12/14     04/22/20          289        $      3,831.39    $               3,854.41   $                7,685.80   $                 42.80   $                7,643.00   $       2,547.67   $          -     $       1,263.95   $      5,095.33   $      5,095.33
3829    Tamara              A.          Wright                              10/12/17    10/12/14   03/29/15     04/22/20          265        $      3,513.21    $               3,534.32   $                7,047.53   $                 39.24   $                7,008.29   $       2,336.10   $          -     $       1,158.98   $      4,672.19   $      4,672.19
3830    Tenisha             Monique     Wright                              06/30/17    06/30/14   06/30/14     07/14/18          211        $      2,797.31    $               2,814.12   $                5,611.43   $                 31.25   $                5,580.18   $       1,860.06   $          -     $         922.81   $      3,720.12   $      3,720.12
3831    Vivian              Joyce       Wright                              06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3832    William             A.          Wright                              10/18/17    10/18/14   10/18/14     04/22/20          288        $      3,818.13    $               3,841.07   $                7,659.20   $                 42.65   $                7,616.55   $       2,538.85   $          -     $       1,259.57   $      5,077.70   $      5,077.70
3833    Diane               Maria       Wynn                                06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3834    Kendra              L.          Wynn                                06/30/17    06/30/14   10/19/14     04/22/20          288        $      3,818.13    $               3,841.07   $                7,659.20   $                 42.65   $                7,616.55   $       2,538.85   $          -     $       1,259.57   $      5,077.70   $      5,077.70
3835    Brenda              V.          Wynter                              10/10/17    10/10/14   11/30/14     04/22/20          282        $      3,738.58    $               3,761.05   $                7,499.63   $                 41.76   $                7,457.87   $       2,485.96   $          -     $       1,233.33   $      4,971.92   $      4,971.92
3836    Donna               M.          Wynter                              10/04/17    10/04/14   10/04/14     04/22/20          290        $      3,844.64    $               3,867.75   $                7,712.39   $                 42.95   $                7,669.44   $       2,556.48   $          -     $       1,268.32   $      5,112.96   $      5,112.96
3837    Gloria                          Wynter                              10/30/17    10/30/14   10/30/14     08/01/16           92        $      1,219.68    $               1,227.01   $                2,446.69   $                 13.62   $                2,433.07   $         811.02   $          -     $         402.36   $      1,622.04   $      1,622.04
3838    Andrea                          Yarde                               06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3839    Anthony             C.          Yearwood             Jr.            08/07/17    08/07/14   08/07/14     04/22/20          298        $      3,950.70    $               3,974.44   $                7,925.15   $                 44.13   $                7,881.02   $       2,627.01   $          -     $       1,303.31   $      5,254.01   $      5,254.01
3840    Abigail                         Yearwood-Niles                      06/30/17    06/30/14   06/30/14     10/26/19          278        $      3,685.55    $               3,707.70   $                7,393.26   $                 41.17   $                7,352.09   $       2,450.70   $          -     $       1,215.84   $      4,901.39   $      4,901.39
3841    Mavis                           Yeboah                              06/30/17    06/30/14   11/01/15     04/22/20          234        $      3,102.23    $               3,120.87   $                6,223.10   $                 34.65   $                6,188.45   $       2,062.82   $          -     $       1,023.40   $      4,125.63   $      4,125.63
3842    Joseph                          Yodice                              06/30/17    06/30/14   10/19/14     04/22/20          288        $      3,818.13    $               3,841.07   $                7,659.20   $                 42.65   $                7,616.55   $       2,538.85   $          -     $       1,259.57   $      5,077.70   $      5,077.70
3843    Frank               C.          Yoli                                06/30/17    06/30/14   06/30/14     05/25/19          256        $      3,393.89    $               3,414.29   $                6,808.18   $                 37.91   $                6,770.27   $       2,256.76   $          -     $       1,119.62   $      4,513.51   $      4,513.51
3844    Valerie                         York                                08/10/17    08/10/14   08/10/14     06/22/19          254        $      3,367.38    $               3,387.61   $                6,754.99   $                 37.61   $                6,717.38   $       2,239.13   $          -     $       1,110.87   $      4,478.25   $      4,478.25
3845    Anquanett           Lakysha     Young                               06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3846    Beverly             Ann         Young                               06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3847    Brenda                          Young                               09/28/17    09/28/14   09/28/14     02/09/19          228        $      3,022.69    $               3,040.85   $                6,063.53   $                 33.76   $                6,029.77   $       2,009.92   $          -     $         997.16   $      4,019.85   $      4,019.85
3848    Cheryl              N.          Young                               10/02/17    10/02/14   10/02/14     04/22/20          290        $      3,844.64    $               3,867.75   $                7,712.39   $                 42.95   $                7,669.44   $       2,556.48   $          -     $       1,268.32   $      5,112.96   $      5,112.96
3849    Howard              A.          Young                               07/31/17    07/31/14   07/31/14     04/22/20          299        $      3,963.96    $               3,987.78   $                7,951.74   $                 44.28   $                7,907.46   $       2,635.82   $          -     $       1,307.68   $      5,271.64   $      5,271.64
3850    Kimala              Nicole      Young                               06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3851    Missfiona           Y.          Young                               07/21/17    07/21/14   07/21/14     07/04/15           50        $        662.87    $                 666.85   $                1,329.72   $                  7.40   $                1,322.32   $         440.77   $          -     $         218.68   $        881.55   $        881.55
3852    Summer              T.          Young                               09/28/17    09/28/14   09/28/14     04/22/20          291        $      3,857.90    $               3,881.08   $                7,738.98   $                 43.09   $                7,695.89   $       2,565.30   $          -     $       1,272.69   $      5,130.59   $      5,130.59
3853    Tiffany             J.          Young                               06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3854    Yvette                          Young                               07/31/17    07/31/14   07/31/14     04/22/20          299        $      3,963.96    $               3,987.78   $                7,951.74   $                 44.28   $                7,907.46   $       2,635.82   $          -     $       1,307.68   $      5,271.64   $      5,271.64
3855    Yvette              S.          Young Bullen                        09/01/17    09/01/14   09/01/14     01/19/19          229        $      3,035.94    $               3,054.19   $                6,090.13   $                 33.91   $                6,056.22   $       2,018.74   $          -     $       1,001.54   $      4,037.48   $      4,037.48
3856    Beverley                        Younge                              10/12/17    10/12/14   03/12/17     04/22/20          163        $      2,160.95    $               2,173.94   $                4,334.89   $                 24.14   $                4,310.76   $       1,436.92   $          -     $         712.88   $      2,873.84   $      2,873.84
3857    Linda                           Yulfo                               06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3858    Christine                       Yuzuk                               06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3859    Cheryl                          Zajonc                              06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3860    Carla-Ann           M.          Zambito                             10/16/17    10/16/14   10/16/14     04/22/20          288        $      3,818.13    $               3,841.07   $                7,659.20   $                 42.65   $                7,616.55   $       2,538.85   $          -     $       1,259.57   $      5,077.70   $      5,077.70
3861    Linda               N.          Zambrano                            10/02/17    10/02/14   03/05/17     04/22/20          164        $      2,174.21    $               2,187.28   $                4,361.49   $                 24.29   $                4,337.20   $       1,445.73   $          -     $         717.26   $      2,891.47   $      2,891.47
3862    Beata                           Zammit                              06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3863    Jason                           Zaza                                10/04/17    10/04/14   10/04/14     04/22/20          290        $      3,844.64    $               3,867.75   $                7,712.39   $                 42.95   $                7,669.44   $       2,556.48   $          -     $       1,268.32   $      5,112.96   $      5,112.96
3864    Tina                            Zelaya                              06/30/17    06/30/14   06/30/14     01/25/20          291        $      3,857.90    $               3,881.08   $                7,738.98   $                 43.09   $                7,695.89   $       2,565.30   $          -     $       1,272.69   $      5,130.59   $      5,130.59
3865    Clara                           Zhanay                              06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3866    Harry               Z.          Zimmet                              06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80
3867    Liza                A.          Zito                                06/30/17    06/30/14   06/30/14     04/22/20          304        $      4,030.25    $               4,054.46   $                8,084.71   $                 45.02   $                8,039.69   $       2,679.90   $          -     $       1,329.55   $      5,359.80   $      5,359.80

                                                                                                                              1,040,126      $ 13,789,357.12    $          13,957,718.08   $         27,747,075.20     $            154,029.05   $         27,593,046.15 $       9,197,682.05   $    57,000.00   $ 4,549,006.98     $ 18,338,364.10   $ 18,395,364.10




                                                                                                                                                               50 of 50
